 

Exhibit 10.1

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - -
- - -

 

In re

 

FILENE's BASEMENT, LLC, et al.,1

 

Reorganized Debtors.



- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - -
- - -

x

:

:



:

:

:

:

:

:

x

 

 

Chapter 11

 

Case No. 11-13511 (KJC)

 

Jointly Administered

Hrg. Date: January 21, 2015, at 11:00 a.m. (ET)

Obj. Due: January 14, 2015, at 4:00 p.m. (ET)



 

REORGANIZED Debtors’ Motion for AN Order (i) AUTHORIZING THE REORGANIZED DEBTORS
TO ENTER INTO SECURED DEBT FINANCING AND EFFECTUATE THE TRANSACTIONS
CONTEMPLATED THEREIN; (II) AUTHORIZING THE REORGANIZED DEBTORS TO Develop, SELL,
and/or otherwise transfer SYMS OWNED REAL ESTATe, including the trinity
property, PURSUANT TO THE PLAN; AND

(III) GRANTING RELATED RELIEF

 

The reorganized debtors in the above-captioned jointly administered cases
(collectively, the “Reorganized Debtors”) hereby move (the “Motion”), pursuant
to sections 105(a), 1142, and 1146 of title 11 of the United States Code (the
“Bankruptcy Code”), Rules 4001 and 6004 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”), Rules 4001-2 and 6004-1 of the Local Rules
of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for
the District of Delaware (the “Local Rules”), sections VII.B, VII.F, VII.H, and
XIII of the Modified Second Amended Joint Chapter 11 Plan of Reorganization of
Syms Corp. and Its Subsidiaries (the “Plan”)2 and paragraphs 7, 18, 21, and 49
of the Findings of Fact, Conclusions of Law and Order Confirming the Modified
Second Amended Joint Chapter 11 Plan of Reorganization of Syms Corp. and Its
Subsidiaries (D.I. 1983) (the “Confirmation Order”) for entry of an order,
substantially in the form of Exhibit A hereto (the “Proposed Order”), (i)
authorizing the Reorganized Debtors to enter into the Loan (as defined below)
and effectuate the transactions contemplated therein; (ii) authorizing the
Reorganized Debtors to effectuate a transaction(s) to maximize the value of all
or any portion of the Trinity Property and any other Syms Owned Real Estate,
including by developing, selling, or otherwise transferring such assets pursuant
to the Plan and Confirmation Order and approving protective measures to preserve
the Reorganized Debtors’ significant net operating losses (“NOLs”); (iii)
waiving any and all mortgage recording, transfer, stamp, or similar taxes that
may otherwise be incurred due to the transfer of any interest in Syms Owned Real
Estate, including but not limited to the Loan, the development, sale, transfer,
and/or other transaction involving all or any portion of the Trinity Property
including any subsequent financing (including seller financing) secured by the
Trinity Property, pursuant to section 1146 of the Bankruptcy Code, the Plan, and
Confirmation Order; and (iv) granting such other relief as may be just and
proper. In support of the Motion, the Reorganized Debtors respectfully state as
follows:

  

 



 

1The Reorganized Debtors and the last four digits of their respective taxpayer
identification numbers are as follows: Filene's Basement, LLC (8277), Syms Corp.
(5228), Syms Clothing, Inc. (3869), and Syms Advertising Inc. (5234). The
Reorganized Debtors’ address is 717 Fifth Avenue, Suite 1303, New York, NY
10022.

 

2Capitalized terms used but not defined herein shall have the meaning ascribed
to them in the Plan.

 

 

 

  

PRELIMINARY STATEMENT

 

1.          By this Motion, the Reorganized Debtors seek approval of
transactions that will allow the Reorganized Debtors to fulfill the primary
objective of the Plan, the achievement of a General Unsecured Claim
Satisfaction. The creditor representative and his counsel have been involved in
the process leading to the filing of this Motion and are supportive of this
Motion and the transactions contemplated herein. Specifically, the Reorganized
Debtors request this Court’s approval of a secured debt financing, and the
transactions contemplated therein, that will provide the Reorganized Debtors
with up to $50 million, an amount more than sufficient to pay any remaining
unpaid Allowed Claims and reserve for any remaining Disputed Claims in
accordance with the Plan.

 

2

 

  

2.          While the Reorganized Debtors are entering into a secured financing
at this time to accelerate their ability to pay all creditors, they also
continue work on the pre-development and marketing of their most valuable
asset—the lower Manhattan property at 42 Trinity Place and 67 Greenwich Street
and related air rights (the “Trinity Property”). The Reorganized Debtors have
made significant progress in the pre-leasing, programming, and design for the
Trinity Property as a mixed-use commercial and residential building of over
280,000 gross square feet. Over the last two years, Lower Manhattan has
continued to evolve into a premier and proven location for residential
development. Current market indicators such as recent sales prices for
development sites as well as contracts for comparable residential luxury
condominiums in the area have established a sale price of over $2,500 per
sellable square foot, demonstrating that the Trinity Property is worth far more
than the parties believed when the Plan was confirmed. In addition, a signed
Letter of Intent to develop and sell the base of the building as a commercial
condominium unit (which would constitute approximately 30% of the entire
building) enhances the value of the residential units above and further
strengthens the value of the Trinity Property. As reinforced by the proposed $50
million debt financing, the tremendous value of the Trinity Property affords the
Reorganized Debtors the opportunity to carefully consider all possible
alternatives. In order to fully realize the value of the Trinity Property, the
Reorganized Debtors have hired a reputable brokerage firm to market the Trinity
Property and manage a sale process to seek the highest offers for interest, in
whole or in part. Through the pre-development and marketing of the Trinity
Property, the Reorganized Debtors seek to embark on a path that will obtain the
highest and best risk-adjusted value for the Trinity Property for the benefit of
their stakeholders.

 

3

 

  

3.          Due to the enormity of these transactions and the significant
consequences they will have on the administration of the Reorganized Debtors’
bankruptcy cases, the parties involved are understandably hesitant to move
forward without approval from this Court that the financing and any possible
transaction involving the Trinity Property are authorized under and pursuant to
the Plan and Confirmation Order. In connection therewith, the parties request,
out of an abundance of caution, that the Court confirm that the mortgage and/or
sale or other transaction regarding the Trinity Property (i) are approved by the
Court and (ii) will not be subject to any recording, transfer, stamp, or similar
tax. Additionally, the Reorganized Debtors request that the Court approve
proposed amendments to the certificate of incorporation of Reorganized Syms that
will preserve the value of the Reorganized Debtors’ NOLs for the benefit of all
stakeholders.

 

4.          The relief requested in this Motion is in the best interests of the
Reorganized Debtors’ stakeholders by providing the Reorganized Debtors with the
means to fulfill the objectives set forth in the Plan. For these reasons, the
Reorganized Debtors request that the Court enter the Proposed Order and grant
such other relief as may be just and proper.

 

Jurisdiction

 

5.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§
157 and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. §
157(b)(2). Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

 

4

 

  

6.          The bases for the relief requested herein are sections 105, 1142,
and 1146 of the Bankruptcy Code, Bankruptcy Rules 4001 and 6004, Local Rules
4001-2 and 6004-1, sections VII.B, VII.F, VII.H, and XIII of the Plan, and
paragraphs 7, 18, 21, and 49 of the Confirmation Order.

 

Background

 

A.           General Background

 

7.          On August 30, 2012, the Court entered the Confirmation Order.
Pursuant to the Confirmation Order, the Court confirmed the Plan.

 

8.          On September 14, 2012, the Effective Date of the Plan occurred.

 

B.           Relevant Plan Provisions

 

9.          The Plan requires that Excess Cash be distributed to holders of
Allowed Claims subject to the Plan Waterfall. “Excess Cash” is defined, as
relevant, as “all Cash proceeds realized by the Reorganized Company from the
sale or assignment or use of Syms Assets, including the Syms Owned Real Estate,
or Filene’s Assets, settlements, or any other sources, net of the costs and
expenses of such transactions,” less certain operating costs and specified
distributions to creditors. Plan § 1.69, 1.110. The Plan Waterfall is described
at Article IV of the Plan, and sets forth the order in which creditors are to be
paid from Excess Cash generated by the Reorganized Debtors. See id. § IV.

 

10.         Upon payment of all Allowed Claims in full and reserving Cash for
any remaining Disputed Claims, the Reorganized Debtors achieve a “General
Unsecured Claim Satisfaction” under the Plan. Specifically, the Plan defines a
“General Unsecured Claim Satisfaction” as “when Claims in Syms and Filene’s
Class 3 (Convenience Claims), Syms Class 4 (General Unsecured Claims), Filene’s
Class 4 (General Unsecured Short-Term Claims) and Filene’s Class 5 (General
Unsecured Long-Term Claims) have been paid in full their Distributions under the
Plan, and any Disputed Claims in such Classes have been Disallowed or reserved
for in Cash by the Reorganized Company, which reserve shall be funded
contemporaneously with the pro rata distribution to the Holders of the allowed
Unsecured Claims in such Class.” Plan § 1.86.

 

5

 

  

11.         The Plan and Confirmation Order authorize the Reorganized Debtors to
incur secured debt and use the proceeds to achieve a General Unsecured Claim
Satisfaction. Generally, the Plan and Confirmation Order state that “[f]ollowing
the Effective Date, the Reorganized Company may issue new debt or equity capital
in accordance with applicable law, as and to the extent authorized by the Board
of Directors of Reorganized Syms and consistent with the Plan.” Plan § VII.F;
see also Confirmation Order ¶ 21 (same).

 

12.         The Plan imposes only certain limited restrictions on the
Reorganized Debtors’ ability to issue debt and grant liens. Specifically, the
Plan provides that “[t]he Reorganized Company shall be permitted to incur debt
[and] grant liens…without any restrictions…other than…[s]o long as Plan
obligations are unpaid under the Plan Waterfall, and unless otherwise required
to be used to fund the Operating Reserves, 100% of net cash proceeds from each
transaction, including the incurrence of any debt, lien or other
obligation…received by the Reorganized Company, shall be treated as Excess Cash
and used to fund distributions under the Plan Waterfall.” Plan § VII.F(1).

 

13.         The Plan also authorizes the Reorganized Debtors to sell or
otherwise dispose of Syms Owned Real Estate, including the Trinity Property, to
achieve a General Unsecured Claim Satisfaction. See, e.g., Plan § VII.B (“As of
the Effective Date, the Reorganized Company shall…use, acquire and dispose of
its property, including by operating, leasing and disposing of the Syms Owned
Real Estate….”); Confirmation Order ¶ 7 (same). As with debt financing, the Plan
imposes only certain limited restrictions on the Reorganized Debtors’ ability to
dispose of Syms Owned Real Estate: “The Reorganized Company shall be permitted
to…sell all or any portion of any asset without any restrictions…other than…[s]o
long as Plan obligations are unpaid under the Plan Waterfall, and unless
otherwise required to be used to fund the Operating Reserves, 100% of net cash
proceeds from each transaction…shall be treated as Excess Cash and used to fund
distributions under the Plan Waterfall.” Plan § VII.F.

 

6

 

  

14.         Transfers of property pursuant to the Plan are not subject to any
recording, transfer, stamp, or similar tax. Paragraph 18 of the Confirmation
Order provides that “[p]ursuant to Bankruptcy Code section 1146(a)…any agreement
regarding the transfer of title to or ownership of any of the Debtors’ real or
personal property to any Person or entity after the Effective Date, will not be
subject to any document recording tax, stamp tax, real estate transfer tax,
mortgage recording tax, Uniform Commercial Code filing or recording tax, or
other similar tax or governmental assessment.” Confirmation Order ¶ 18; see also
Plan § VII.H (same). Moreover, the Confirmation Order directs state and local
governmental officials and agents to “forego the collection of any such tax or
governmental assessment and to accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax or
governmental assessment.” Confirmation Order ¶ 18.

 

7

 

  

C.           The Trinity Property

 

15.          The Trinity Property is located in Lower Manhattan at 38-42 Trinity
Place and 67 Greenwich Street. In addition to the two buildings that make up the
Trinity Property, the Reorganized Debtors also own an additional 16,500 square
feet of “air rights,” floor area development rights which can be transferred
from an adjacent property by virtue of a zoning land use and development
agreement and used as part of the redevelopment of the Trinity Property. In
total, the redevelopment would consist of approximately 235,000 square feet of
zoning floor area. The Trinity Property is one of the last remaining development
sites in Lower Manhattan that is regularly shaped and of a substantial size.
When redeveloped, it will have unobstructed water and urban scape views. It is
in walking distance to waterfront parks and enjoys superior access from highways
and mass transit. In addition to a significant as-of-right program, the site
also has potential for up-zoning through a subway bonus as well as potential as
a larger assemblage site. As noted above, recently developed site sales as well
as condominium contracts have established Lower Manhattan as a proven location
for high value residential condominiums. Understanding these evolving market
conditions, the Reorganized Debtors have made significant pre-development
progress to date developing a program for a 280,000 gross square foot mixed-use
building that includes luxury residential condominiums as well as a strong
commercial base use, which will enhance the value of these tower residential
units, which would start at an elevation of approximately 135 feet.

 

16.         The Reorganized Debtors have engaged in an ongoing marketing
process, including hiring an established brokerage firm to assist with achieving
the highest and best price for the Trinity Property in whole or in part. The
Reorganized Debtors have also been approached by a wide range of prospective
partners and purchasers. During this process the Reorganized Debtors have
received indications of interest from various credible third parties that
demonstrate that the value of the Trinity Property is, in whole or in part, much
higher than the parties believed when the Plan was confirmed in 2012. The
Reorganized Debtors intend to continue the process of marketing the Trinity
Property and will continue to work on pre-development activities in order to
ensure the most appropriate risk-adjusted path to value-maximization for their
stakeholders, whether through a sale, joint venture, or development on its own.

 

8

 

  

17.         As a further effort to maximize value in connection with the
development, sale, transfer, and/or other transaction involving all or any
portion of the Trinity Property, the Reorganized Debtors request that this Court
approve amendments to the certificate of incorporation of Reorganized Syms that
will preserve the Reorganized Debtors’ valuable NOLs.3 The amendments to the
certificate of incorporation will restrict stockholders’ ability to enter into
certain transfers of stock, and will impose certain restrictions on stock
ownership, that may otherwise result in significant limitations being imposed on
the Reorganized Debtors’ use of their NOLs. These protections are fully
supported by the creditor representative and are similar to protections
previously approved by this Court before the Effective Date pursuant to the
Final Order Pursuant to Bankruptcy Code Sections 105, 362 and 541 and Bankruptcy
Rule 3001 Establishing Procedures and Restrictions on Equity Transfers (D.I.
392) (the “Final NOL Order”). Similarly, the amendments include provisions to
facilitate the implementation of an NOL rights plan if the Reorganized Debtors
deem advisable. As such, the proposed amendments are in the best interest of the
Reorganized Debtors’ creditors and other stakeholders.

 

D.           The Reorganized Debtors’ Progress Since the Effective Date

 

18.         In addition to their efforts to develop and market their interests
in the Trinity Property, the Reorganized Debtors have made significant progress
in administering these chapter 11 cases and conducting all aspects of their
business. As of the Effective Date, the Reorganized Debtors owned thirteen Near
Term Properties, three Medium Term Properties, and the Trinity Property, and
there were approximately 3,130 proofs of claim and approximately 3,200 scheduled
claims with a face value of approximately $320 million. As of December 31, 2014,
Reorganized Debtors will have accomplished the following, among other things:

 

·the sale of 14 properties, generating aggregate net sale proceeds of
approximately $83.7 million;

 



 

 

3The proposed amended certificate of incorporation of Reorganized Syms is
attached hereto as Exhibit B.

 

9

 

  

·distribution of approximately $83.6 million in Excess Cash to claimants on
account of Allowed Claims;

 

·reconciliation and resolution of all but approximately 52 Disputed Claims,
which number includes:

 

o29 Claims related to the Reorganized Debtors’ insurance coverage, the majority
of which are personal injury claims that are being handled in the ordinary
course in conjunction with the Reorganized Debtors’ insurance carrier as
provided in the Plan.

 

o13 Claims asserted by the Debtors’ former landlords. The Reorganized Debtors
are currently in negotiations regarding each of these Claims (approximately half
of which are redundant of other Claims filed by the same landlord and/or its
affiliates), and will continue to communicate and negotiate with these landlords
and/or file objections to such Claims to the extent such negotiations are
unsuccessful.

 

o10 trade claims, the majority of which are the subject of a pending claims
objection and/or ongoing negotiations with the Reorganized Debtors.

 

·the activation of repositioning for West Palm Beach and Paramus properties with
brand new, financially capable national retailers paying strong rental rates for
new or renovated structures at these prime locations;

 

·establishment of a leasing plan for the Westbury property that has resulted in
multiple redevelopment options which are currently being evaluated for
activation in 2015; and

 

·reinvestment in the Reorganized Debtors’ intellectual property with the launch
of a new Filene’s Basement web-based retailer in 2015.

 

10

 



 

E.           The Loan

 

19.         To promptly achieve a General Unsecured Claim Satisfaction, the
Reorganized Debtors are seeking to incur up to $50 million in debt financing
secured by a first mortgage lien on the Trinity Property (the “Loan”). The
principal terms of the Loan are as follows:4

 

Lender(s): Sterling National Bank (“Sterling”) and Israel Discount Bank of New
York (“IDBNY”). Borrower: A special purpose entity to be formed and wholly-owned
by Trinity Place Holdings, Inc., which entity shall hold fee title to the
Trinity Property. Guarantor: Trinity Place Holdings, Inc. Principal Amount:
Initial term loans totaling $40 million, with the option, if certain conditions
are met, to add one or more incremental term loans in an aggregate principal
amount not to exceed $10 million. Security: A first mortgage lien on the Trinity
Property, assignment of all current and future rents and/or leases associated
with the Trinity Property, and a blanket lien on any other assets of the
borrower. Use of Proceeds: To satisfy the Reorganized Debtors’ obligations to
creditors pursuant to the Confirmation Order and Plan and, following payment of
such obligations and/or reserving for the potential future payment of currently
disputed obligations in accordance with the Plan, for such other lawful purposes
as the borrower  or its parent shall elect. Term: Two years, with a six-month
extension at the option of the borrower, so long as no event of default shall
have occurred and be continuing. Bankruptcy Court Approval:    This Court’s
approval is a condition precedent to obtaining the Loan.

 

 



 

4A copy of the applicable Loan Agreement and Carveout Guaranty are attached
hereto as Exhibit C and Exhibit D, respectively. The description of the
principal terms of the Loan in this Motion are qualified in all respects by the
terms of the Loan Agreement and Carveout Guaranty. In the event of any
inconsistency between the description of the Loan in this Motion and the terms
of the Loan Agreement and Carveout Guaranty, the terms of the Loan Agreement and
Carveout Guaranty shall control.

 



The Loan Agreement and related financing documents, specifically the $20,000,000
Promissory Note payable to SNB, $20,000,000 Promissory Note payable to IDB,
Carveout Guaranty, Mortgage and Security Agreement, Assignment of Leases and
Rents, Environmental Compliance and Indemnification Undertaking, ADA Compliance
and Indemnification Undertaking, Pledge Agreement (Blocked Account) (for the
Blocked Account at SNB), Pledge Agreement (Blocked Account) (for the Blocked
Account at IDB), and the Blocked Account Control Agreement (for the Blocked
Account at IDB) shall collectively be referred to herein as the “Loan
Documents.”



 

11

 

  

20.         Additionally, in connection with the Loan, the Reorganized Debtors
intend to form new special purpose entities, each to be a wholly owned
subsidiary of Reorganized Syms, for the purpose of owning the remaining Syms
Owned Real Estate. Each special purpose entity will own a single parcel of Syms
Owned Real Estate in accordance with that entity’s governance documents.

 

RELIEF REQUESTED

 

21.         By this Motion, the Reorganized Debtors respectfully request that
the Court enter the Proposed Order and thereby: (i) authorize, to the extent
necessary, the Reorganized Debtors to enter into the Loan and effectuate the
transactions contemplated therein; (ii) authorize the Reorganized Debtors to
effectuate a transaction(s) to maximize the value of all or any portion of the
Trinity Property and any other Syms Owned Real Estate, including by developing,
selling, or otherwise transferring such assets pursuant to the Plan and
Confirmation Order; (iii) authorize the Reorganized Debtors to amend the
certificate of incorporation of Reorganized Syms to preserve NOLs; and (iv)
waive any and all mortgage recording, transfer, stamp, or similar taxes that may
otherwise be incurred due to the transfer of any interest in Syms Owned Real
Estate, including but not limited to the Loan, the development, sale, transfer,
and/or other transaction involving all or any portion of the Trinity Property
including any subsequent financing (including seller financing) secured by the
Trinity Property, pursuant to section 1146 of the Bankruptcy Code, the Plan, and
Confirmation Order.

 

22.         As noted, the Reorganized Debtors have involved the creditor
representative and his counsel in the process that led to the filing of this
Motion, and the creditor representative is supportive of this Motion and the
transactions contemplated herein.

 



 

 

  

BASIS FOR RELIEF

 

A.The Plan and Confirmation Order Authorize the Reorganized Debtors to Incur
Secured Debt, and Doing So Is in the Best Interest of All Stakeholders.

 

23.         As described above, the Plan and Confirmation Order unequivocally
authorize the Reorganized Debtors to incur secured debt. The Plan states that
“[f]ollowing the Effective Date, the Reorganized Company may issue new debt or
equity capital in accordance with applicable law, as and to the extent
authorized by the Board of Directors of Reorganized Syms and consistent with the
Plan.” Plan § VII.F; Confirmation Order ¶ 21. The only relevant limitation upon
the Reorganized Debtors’ ability to incur debt is the requirement to use the net
cash proceeds to fund distributions under the Plan Waterfall. See Plan
§ VII.F(1).

 

24.         Here, entering into the Loan and the transactions contemplated
therein is not only authorized by the Plan and Confirmation Order, but is in the
best interests of the Reorganized Debtors’ creditors and other stakeholders.
Consistent with the Plan’s requirements, the proceeds of the Loan will be used,
inter alia, to satisfy any unpaid Allowed Claims pursuant to the Plan Waterfall
and reserve for any remaining Disputed Claims in accordance with the Plan. In
this manner, entering into the Loan allows the Reorganized Debtors to promptly
satisfy their obligations to creditors under the Plan and achieve a General
Unsecured Claim Satisfaction, the primary objective of the Plan. Moreover, the
liquidity offered by the Loan allows the Reorganized Debtors to continue to
develop and pursue various options for the Trinity Property upon a commercially
reasonable timeline, without pressure to prematurely monetize the asset. As
such, the Reorganized Debtors submit that entry into the Loan and the
transactions contemplated therein should be approved as a sound exercise of
their business judgment and in the best interests of the Reorganized Debtors,
their creditors, and other stakeholders.

 

12

 

  

B.The Plan and Confirmation Order Authorize the Reorganized Debtors to Develop,
Sell, Transfer, and/or Enter Into Any Other Transaction Involving All or Any
Portion of Syms Owned Real Estate, Including the Trinity Property, and Doing So
Is in the Best Interest of All Stakeholders.

 

25.         The Plan and Confirmation Order are clear that the sale of the Syms
Owned Real Estate, including the Trinity Property, is the primary means by which
the Reorganized Debtors may satisfy their obligations under the Plan. See, e.g.,
Plan § VII.B; Confirmation Order ¶ 7. Moreover, the Plan provides that the
Trinity Property “will be developed or sold over an extended period of time.”
Plan § VII.C. Through their ongoing development and marketing processes, the
Reorganized Debtors intend to continue to work to maximize the value of the Syms
Owned Real Estate, including their most valuable asset, the Trinity Property.

 

26.          As the Court is aware, the transactions will result in taxable
gains under the Internal Revenue Code, making the preservation of the
Reorganized Debtors’ sizeable NOLs an important part of maximizing the return to
stakeholders in connection with the sale, development, or other transaction
involving the Trinity Property. Indeed, this Court has previously recognized the
importance of safeguarding the Debtors’ NOLs by entering the Final NOL Order on
December 14, 2011. Although there are several alternative ways to seek to
protect the Reorganized Debtors’ NOLs, Delaware law permits this Court to enable
the Reorganized Debtors to protect those NOLs through the proposed amendments to
Reorganized Syms’ certificate of incorporation which, of all options, is the
most effective means of preventing the inadvertent loss of or significant
limitation on the Reorganized Debtors’ valuable NOLs.5

  

 



 

5Specifically, section 303 of the Delaware General Corporation Law provides that
the Reorganized Debtors’ actions pursuant to an order of this Court operate
“with like effect as if exercised and taken by unanimous action of the directors
and stockholders of the corporation.” 8 Del. C. § 303(a).

 

13

 

  

27.         The proposed transactions involving the Trinity Property and
approval of the proposed amendments to Reorganized Syms’ certificate of
incorporation are thus in the best interests of the Reorganized Debtors, their
creditors, and other stakeholders.

 

C.The Plan and Confirmation Order Waive any Recording, Transfer, Stamp, or
Similar Taxes that May Otherwise Apply in Connection with the Loan or Any
Transfer of Syms Owned Real Estate.

 

28.         Neither the Loan (and the transactions contemplated therein) nor the
sale and/or other transfer of any interest in the Trinity Property or any other
Syms Owned Real Estate or any Equity Interests is subject to any recording,
transfer, mortgage recording, stamp, or similar tax. See Confirmation Order
¶ 18; Plan § VII.H; 11 U.S.C. § 1146; City of N.Y. v. Baldwin League of Indep.
Schs. (In re Baldwin League of Indep. Schs.), 110 B.R. 125, 128 (S.D.N.Y. 1990)
(“Debtor is exempt under Section 1146[a] of the Bankruptcy Code from paying the
mortgage recording tax sought by the City.”). The Confirmation Order directs
state and local governmental officials and agents, pursuant to section 1146 of
the Bankruptcy Code, to “forego the collection of any such tax or governmental
assessment and to accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or
governmental assessment.” Confirmation Order ¶ 18.

 

29.         Given the large size of the transactions discussed above and the
tremendous value of the Trinity Property, the potential recording and transfer
taxes in connection with the Loan and any transfer of any interest in the
Trinity Property—now or in the future—would likely be significant, material
charges. As a consequence, the parties involved in these transactions seek
confirmation from this Court that such taxes may not be assessed pursuant to the
Confirmation Order and Plan. Thus, for the benefit of their creditors and other
stakeholders under the Plan who will reap the benefit of such transactions, the
Reorganized Debtors request that the Court confirm that such taxes may not be
assessed or collected by any taxing authority or recording office.

 

14

 

  

D.Relief from the Fourteen-Day Waiting Period Under Bankruptcy Rule 6004(h) is
Appropriate.

 

30.         Bankruptcy Rule 6004(h) provides that unless the Court orders
otherwise, all orders authorizing the sale of property pursuant to section 363
of the Bankruptcy Code are automatically stayed for fourteen days after entry of
the order.

 

31.         The purpose of Bankruptcy Rule 6004(h) is to provide sufficient time
for an objecting party to appeal before an order can be implemented. See
Advisory Committee Notes to Fed. R. Bankr. P. 6004(h). Although Bankruptcy Rule
6004(h) and the Advisory Committee Notes are silent as to when a court should
“order otherwise” and eliminate or reduce the fourteen-day period, the leading
treatise on bankruptcy suggests that the stay period should be eliminated to
allow the sale to close “immediately” in all cases where there has been no
objection to the sale procedure. 10 Collier on Bankruptcy ¶¶ 6004.09 (Resnick &
Sommer, 16th rev. ed. 2013). The treatise further provides that if an objecting
party informs the court of its intent to appeal, the stay may be reduced to the
amount of time actually necessary to file such appeal. Id.

 

32.         To the extent that Bankruptcy Rule 6004(h)’s fourteen-day waiting
period applies to the Loan or sale and/or other transaction involving the Syms
Owned Real Estate, including the Trinity Property, waiver of the waiting period
is appropriate to expedite and remove uncertainty regarding such transactions. A
fourteen-day stay may unnecessarily delay, complicate, or jeopardize the
proposed transactions and related benefits to the Reorganized Debtors’
stakeholders. Waiving the fourteen-day stay is also in the interests of general
unsecured creditors, who will receive distributions at an earlier date if the
Proposed Order granting this Motion is immediately effective. Under these
circumstances, the Reorganized Debtors submit that a waiver of the fourteen-day
stay period under Bankruptcy Rules 6004(h) is appropriate.

 

15

 

  

NOTICE

 

33.         The Reorganized Debtors have provided notice of this Motion by first
class mail to (i) the U.S. Trustee; (ii) all holders of Disputed Claims; (iii)
counsel to Sterling; (iv) counsel to IDBNY; (v) all federal, state, county, and
local and foreign regulatory or taxing authorities or recording offices which
have a reasonably known interest in the relief requested by the Motion; (vi) all
current stockholders of Reorganized Syms; and (vii) those parties entitled to
notice pursuant to Bankruptcy Rule 2002. In light of the nature of the relief
requested in this Motion, the Reorganized Debtors respectfully submit that no
further notice is necessary.

 

WHEREFORE, for the reasons stated above, the Reorganized Debtors respectfully
request that the Court grant the Motion, enter the Proposed Order attached
hereto as Exhibit A, and grant such other relief as may be just and proper.

 

Dated: December 31, 2014 MORRIS, NICHOLS, ARSHT & TUNNELL LLP   Wilmington,
Delaware       /s/ William M. Alleman, Jr.     Robert J. Dehney (Bar No. 3578)  
  Curtis S. Miller (Bar No. 4583)     William M. Alleman, Jr. (Bar No. 5449)    
1201 North Market Street     P.O. Box 1347     Wilmington, DE 19899-1347    
Telephone: (302) 658-9200     Fax: (302) 658-3989           Counsel for
Reorganized Debtors

 

8705864

16

 

 

Exhibit A

 

Proposed Order

 

 

 

  

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - -
- - -

In re

 

FILENE's BASEMENT, LLC, et al.,1

 

Reorganized Debtors.

 

 

 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
- - -

x

:

:

:

:

:

:

:

:

x

 



Chapter 11

 

Case No. 11-13511 (KJC)

 

Jointly Administered

 

RE: D.I. _______

 

 

ORDER (I) AUTHORIZING THE REORGANIZED DEBTORS TO ENTER INTO SECURED DEBT
FINANCING AND EFFECTUATE THE TRANSACTIONS CONTEMPLATED THEREIN; (II) AUTHORIZING
THE REORGANIZED DEBTORS TO DEVELOP, SELL, AND/OR OTHERWISE TRANSFER SYMS OWNED
REAL ESTATE, INCLUDING THE TRINITY PROPERTY, PURSUANT TO THE PLAN; AND

(III) GRANTING RELATED RELIEF

 

Upon the motion (the “Motion”)2 of the Reorganized Debtors for entry of an order
under sections 105, 1142, and 1146 of the Bankruptcy Code, Bankruptcy Rules 4001
and 6004, Local Rules 4001-2 and 6004-1, sections VII.B, VII.F, VII.H, and XIII
of the Plan, and paragraphs 7, 18, 21, and 49 of the Confirmation Order (i)
authorizing the Reorganized Debtors to enter into the Loan and effectuate the
transactions contemplated therein; (ii) authorizing the Reorganized Debtors to
effectuate a transaction(s) to maximize the value of all or any portion of the
Trinity Property and any other Syms Owned Real Estate, including by developing,
selling, or otherwise transferring such assets pursuant to the Plan and
Confirmation Order and approving protective measures to preserve the Reorganized
Debtors’ significant NOLs; (iii) waiving any and all mortgage recording,
transfer, stamp, or similar taxes that may otherwise be incurred due to the
transfer of any interest in Syms Owned Real Estate, including but not limited to
the Loan, the development, sale, transfer, and/or other transaction involving
all or any portion of the Trinity Property including any subsequent financing
(including seller financing) secured by the Trinity Property, pursuant to
section 1146 of the Bankruptcy Code, the Plan, and Confirmation Order; and (iv)
granting such other relief as may be just and proper; and due and sufficient
notice of the Motion as described in the Motion having been given under the
circumstances; and it appearing that no other or further notice need be
provided; and it appearing that the relief requested by the Motion is in the
best interests of the Reorganized Debtors, their estates, their creditors, their
stakeholders, and other parties in interest; and after due deliberation thereon;
and sufficient cause appearing therefor, it is hereby

  

 



 

1The Reorganized Debtors and the last four digits of their respective taxpayer
identification numbers are as follows: Filene's Basement, LLC (8277), Syms Corp.
(5228), Syms Clothing, Inc. (3869), and Syms Advertising Inc. (5234). The
Reorganized Debtors’ address is 717 Fifth Avenue, Suite 1303, New York, NY
10022.

 

2Terms not otherwise defined herein shall have the meanings ascribed to them in
the Motion.

 

 

 

  

ORDERED, ADJUDGED, AND DECREED THAT:

 

1.          The Motion is GRANTED as set forth herein.

 

2.          The Reorganized Debtors are authorized to enter into the Loan and
the transactions contemplated therein, including but not limited to the
incurrence of debt and granting of liens as described in the applicable Loan
documents, and the proceeds of such Loan and the transactions contemplated
therein shall be used, unless otherwise required to fund the Operating Reserves
(as defined in the Plan) in accordance with the terms of the Plan, first (i) to
make distributions on any unpaid Allowed Claims and (ii) to reserve for any
remaining Disputed Claims, both in accordance with the Plan.  Thereafter, the
proceeds of such Loan and the transactions contemplated therein shall be
retained by the Reorganized Debtors and distributed or otherwise used in
accordance with the terms of the Plan.

 

2

 

  

3.          Pursuant to the Confirmation Order and Plan, the Reorganized Debtors
are authorized to effectuate a transaction(s) to maximize the value of all or
any portion of the Trinity Property and any other Syms Owned Real Estate,
including by developing, selling, or otherwise transferring such assets in their
sole discretion and business judgment without further order of this Court.

 

4.          The Reorganized Debtors are authorized to enter into transactions by
which they will form new special purpose entities, each to be a wholly owned
subsidiary of Trinity Place Holdings Inc., for the purpose of owning the
remaining Syms Owned Real Estate in accordance with each entity’s applicable
governance documents.

 

5.          Pursuant to paragraph 18 of the Confirmation Order and section
1146(a) of the Bankruptcy Code, no document recording tax, stamp tax, real
estate transfer tax, mortgage recording tax, Uniform Commercial Code filing or
recording tax, or other similar tax or governmental assessment shall be due and
owing on account of any transfer of any interest in Syms Owned Real Estate,
including but not limited to the Loan (and the transactions contemplated
therein) and the development, sale, transfer, and/or other transaction involving
all or any portion of the Trinity Property including any subsequent financing
(including seller financing) secured by the Trinity Property, and the
appropriate state or local governmental officials or agents are directed to
forego the collection of any such tax or governmental assessment and to accept
for filing and recordation any instrument or other document in connection with
the Loan or any transfer of the Syms Owned Real Estate, including but not
limited to the Trinity Property, without payment of any such tax or assessment.

 

3

 

  

6.          The Reorganized Debtors (including Trinity Place Holdings Inc.) are
authorized to amend the certificate of incorporation of Trinity Place Holdings
Inc. in the form attached to the Motion as Exhibit B, and each officer of
Trinity Place Holdings Inc. (acting alone) is authorized to make, execute, and
acknowledge an instrument setting forth such amendments (in such form as any
officer of Trinity Place Holdings Inc. deems advisable) and to cause such
instrument to be filed with the Office of the Secretary of State of the State of
Delaware at such time as any such officer may deem advisable.

 

7.          Each action taken by or on behalf of any of the Reorganized Debtors
(including by any officer of Trinity Place Holdings Inc.) to effect the actions
and transactions approved or contemplated by this Order shall be deemed to have
been taken to effect and carry out this Order pursuant to Section 303 of the
Delaware General Corporation Law.

 

8.          This Court shall retain exclusive jurisdiction with respect to (i)
all matters arising from or related to the implementation or interpretation of
this Order; and (ii) any finding for purposes of section 7.5(a) of the Loan
Agreement that any Loan Party has violated or taken any action that is
inconsistent with the Confirmed Plan, the Confirmation Order, this Order or any
other order issued by the Bankruptcy Court that is final and non-appealable or
that remains unstayed for thirty (30) days, or has failed to take any action
that it is required to take pursuant to the Confirmed Plan, the Confirmation
Order, this Order or any other such order of the Bankruptcy Court; provided,
however, that if this Court does not exercise jurisdiction to enter such a
finding for purposes of section 7.5(a) of the Loan Agreement, such finding may
be made by any other court of competent jurisdiction.  Except as set forth in
this paragraph, this Order shall not supersede the jurisdictional provisions of
the Loan Documents.

 

Dated:  _____________, 2015     Wilmington, Delaware             THE HONORABLE
KEVIN J. CAREY     UNITED STATES BANKRUPTCY JUDGE



 

4

 

 

Exhibit B

 

Certificate of Incorporation

 



 

 

 



AMENDED AND RESTATED CERTIFICATE OF INCORPORATION 

OF

TRINITY PLACE HOLDINGS INC.

 

(originally incorporated on September 12, 2012)

 

FIRST: The name of the corporation is Trinity Place Holdings Inc. (the
“Corporation”).

 

SECOND: The address of the registered office of the Corporation in the State of
Delaware is 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, in the
County of New Castle. The name of its registered agent at such address is
Corporation Service Company.

 

THIRD: The nature and purpose of the business of the Corporation is to engage in
any lawful act or activity for which corporations may be organized under the
Delaware General Corporation Law (the “DGCL”).

 

FOURTH: The aggregate number of shares of capital stock that the Corporation
shall have authority to issue is [_________] which shall be divided into
39,999,997 shares of a class of Common Stock, par value $.01 per share (the
“Common Stock”), two (2) shares of a class of Preferred Stock, par value $.01
per share (the “Preferred Stock”), one (1) share of a class of Special Stock,
par value $.01 per share (the “Special Stock”), and [_____] shares of a class of
Designation Preferred Stock, par value $.01 per share (the “Designation
Preferred Stock”). The Preferred Stock shall be issued in two series, of which
one such series shall be designated the Series A Preferred Stock, and the other
such series shall be designated the Series B Preferred Stock. The Series A
Preferred Stock shall consist of one (1) authorized share, and the Series B
Preferred Stock shall consist of one (1) authorized share. The Series B
Preferred Stock shall be held by the Escrow Agent pursuant to the terms of the
Escrow Agreement as security for the full payment to the Redeemed Stockholder on
or before October 16, 2016 of the Initial Majority Shareholder Payment and
Subsequent Majority Shareholder Payment.

 

The following is a statement of the designations and the powers, privileges and
rights, and the qualifications, limitations and restrictions thereof in respect
of each class of capital stock of the Corporation:

 

A.           COMMON STOCK

 

1.          General. The Common Stock shall be subject to the express terms of
the Special Stock, Preferred Stock and any series of Preferred Stock and any
series of Designation Preferred Stock. Until such time as (i) there has been a
General Unsecured Claim Satisfaction and (ii) the Redeemed Stockholder is paid
the Initial Majority Shareholder Payment and the Subsequent Majority Shareholder
Payment, the Corporation shall not (whether by merger, consolidation or
otherwise), directly or indirectly (through any Subsidiary or otherwise), (A)
declare or pay any dividends on, or make or pay any distributions to the holders
of, the Common Stock (for the avoidance of doubt, the foregoing shall not
restrict the declaration or payment or making of dividends or distributions on
the Common Stock solely in the form of (1) Common Stock of the Corporation, (2)
rights to acquire Common Stock of the Corporation, or (3) any rights declared or
paid or distributed to any class or series of Capital Stock in connection with
the adoption of any stockholder rights plan to preserve the Corporation’s loss
carryforwards or otherwise limit ownership in the Corporation, or (B) repurchase
or redeem any shares of Common Stock, in each case other than in accordance with
the Plan, or (C) without the written consent of the Redeemed Stockholder, amend,
alter or repeal (i) this Certificate of Incorporation or the Corporation’s
by-laws if such amendment would amend, alter or repeal any rights, privileges or
terms applicable to the Series B Preferred Stock, or (ii) Section B8(iv) of
Article Fourth if such amendment would amend, alter or repeal any rights,
privileges or terms applicable to the Redeemed Stockholder.

 

1

 

 

2.          Certain Amendments. Except as otherwise required by law, holders of
Common Stock, as such, shall not be entitled to vote on any amendment to this
Certificate of Incorporation that relates solely to the alteration or change of
the powers, preferences, rights or other terms of one or more outstanding series
of Preferred Stock or series of Designation Preferred Stock (or of Special
Stock, as applicable) if the holders of such affected series of Preferred Stock
or Designation Preferred Stock (or the Special Stock, as applicable) are
entitled, either separately or, in the case of one or more series of Preferred
Stock or Designation Preferred Stock, together with the holders of one or more
other series of Preferred Stock or Designation Preferred Stock, as applicable,
to vote thereon as a separate class pursuant to this Certificate of
Incorporation or pursuant to the DGCL as currently in effect or as the same may
hereafter be amended.

 

B.           PREFERRED STOCK

 

1.          No Dividends. No dividends or distributions may be declared, paid or
made on the Series A Preferred Stock or Series B Preferred Stock.

 

2.          Liquidation Rights. In the event of any liquidation, dissolution or
winding up of the affairs of the Corporation, whether voluntary or involuntary,
the holder of the Series A Preferred Stock and the holder of the Series B
Preferred Stock shall be entitled to receive for its share of Series A Preferred
Stock or Series B Preferred Stock, as applicable, out of the assets of the
Corporation or proceeds thereof (whether capital or surplus) available for
distribution to stockholders of the Corporation, and after satisfaction of all
liabilities and obligations to creditors of the Corporation, on par with each
share of Parity Stock but before any distribution of such assets or proceeds is
made to or set aside for the holders of Junior Stock, an amount equal to the par
value of such share of Series A Preferred Stock or such share of Series B
Preferred Stock, as applicable. To the extent such amount is paid in full to the
holder of the Series A Preferred Stock, the holder of the Series B Preferred
Stock and all holders of Parity Stock, the holders of Junior Stock of the
Corporation shall be entitled to receive all remaining assets of the Corporation
(or proceeds thereof) according to their respective rights and preferences.

 

3.          Redemption. The Series A Preferred Stock shall not be redeemed until
such time as the General Unsecured Claim Satisfaction has occurred. The Series A
Preferred Stock shall, subject to lawfully available funds, be automatically
redeemed at such time as the General Unsecured Claim Satisfaction has occurred,
at a per share redemption price equal to the par value of one share of Series A
Preferred Stock. The Series B Preferred Stock shall not be redeemed until such
time as the Redeemed Stockholder is paid the Initial Majority Shareholder
Payment and the Subsequent Majority Shareholder Payment. The Series B Preferred
Stock shall, subject to lawfully available funds, be automatically redeemed at
such time as the Redeemed Stockholder is paid the Initial Majority Shareholder
Payment and the Subsequent Majority Shareholder Payment, at a per share
redemption price equal to the par value of one share of Series B Preferred
Stock.

 

2

 

 

4.          Voting Rights. Except as expressly provided in this Certificate of
Incorporation or as otherwise required by applicable law, the holder of the
Series A Preferred Stock and the holder of the Series B Preferred Stock shall
not be entitled to vote on any matters submitted to a vote of stockholders of
the Corporation.

 

5.          Special Voting Rights of the Holder of the Series A Preferred Stock.
For so long as the Series A Preferred Stock is outstanding, without the
affirmative vote of the holder of the Series A Preferred Stock, the Corporation
shall not (whether by merger, consolidation or otherwise) take any of the
following actions, directly or indirectly (through any Subsidiary or otherwise):

 

(i)          use the amounts reserved in each of the Sub-Category Expense
Reserves to fund any expenses designated to be paid from another Sub-Category
Expense Reserve, except that, (y) by majority vote of the Board of Directors,
amounts in the Corporate Overhead Reserve may be reallocated to the Carry
Cost/Repair/TI Reserve and (x) by majority vote of the Board of Directors, which
shall include the affirmative vote of the Independent Director, amounts in the
Corporate Overhead Reserve may be reallocated to the Trinity Carry Reserve;

 

(ii)         distribute any proceeds realized from the JV Interest Sale (net of
transaction related expenses) other than as follows: not less than 60% of the
balance of net proceeds will be included as Excess Cash and shall be distributed
in accordance with the Plan Waterfall, and the remaining 40% or lesser amount of
the balance of such net proceeds shall be invested in full in the Trinity Joint
Venture;

 

(iii)        distribute any funds received from any Trinity Mortgage other than
as follows: first, the Trinity Carry Reserve Amount to the extent that an amount
equal to the Trinity Carry Cost Reserve Amount has not been distributed as
Excess Cash from a JV Interest Sale, which funds shall become Excess Cash and
shall be distributed in accordance with the Plan Waterfall; and thereafter the
balance of borrowed funds shall remain in the Trinity Joint Venture and will be
limited to be used for pre-construction costs, direct development and
construction costs, corporate overhead and carry costs for the Trinity Property,
and taxes, licenses and fees for the Trinity Property, as applicable, to be
determined at the Board of Directors’ discretion;

 

(iv)        for so long as the Board of Directors is constituted pursuant to
Section 2 of Article Fifth, sell or otherwise dispose of a majority interest in
the Trinity Joint Venture to a non-Insider unless there has been (or will be as
a result of such sale) a General Unsecured Claim Satisfaction;

 

(v)         increase the aggregate cap for any Sub-Category Expense Reserve;

 

(vi)        take any action that requires the consent of the holder of the
Series A Preferred Stock under Article VII.F. of the Plan (Capital Raising And
Use Of Cash Proceeds) or Article VII.G. of the Plan (Funding of Reserves);

 

(vii)       increase the fees or other compensation payable to directors in
excess of that provided in the Budget;

 

3

 

 

(viii)      except as specifically provided for in the Plan, replenish the
Operating Reserves, once fully funded, using Net Proceeds;

 

(ix)         amend, alter or repeal any provision of this Certificate of
Incorporation or the Corporation’s by-laws;

 

(x)          establish any committee of the Board of Directors that does not
include the Series A Directors then in office;

 

(xi)         take any action that would result in Reorganized Filene’s ceasing
to be a wholly-owned subsidiary of the Corporation other than as reasonably
necessary to maximize the value of the intellectual property or other assets of
Reorganized Filene’s;

 

(xii)        if the Syms and Filene’s Class 3 (Convenience Claims) and the Syms
Unsecured Creditors in Syms Class 4 General Unsecured Claims are not paid their
full distributions under the Plan by October 1, 2013, sell or otherwise dispose
of any unsold Near Term Properties; provided that such vote of the holder of the
Series A Preferred Stock shall not be required if such sale or disposition is
made in accordance with Section B7(i) of this Article Fourth;

 

(xiii)       if the Filene’s Class 4A and B General Unsecured (Short-Term)
Claims and Filene’s Class 5A and B General Unsecured (Long-Term) Claims are not
paid their full distributions under the Plan by October 1, 2014, sell or
otherwise dispose of any unsold Medium Term Properties and Near Term Properties,
provided that such deadline may be extended up to April 1, 2015 (A) with the
consent of the holder of the Series A Preferred Stock or (B) if the Independent
Director concludes that the Corporation is proceeding in good faith to lease and
sell the Medium Term Properties and Near Term Properties such that additional
time is appropriate because the Corporation still has a reasonable prospect of
leasing and selling the Medium Term Properties and Near Term Properties within
any extension period; provided that such vote of the holder of the Series A
Preferred Stock shall not be required if such sale or disposition is made in
accordance with Section B7(ii) of this Article Fourth;

 

(xiv)      dissolve, or amend, alter or repeal the powers and authority of the
Series A Committee, remove any Series A Director then in office from such
committee, or cause any director other than the Series A Directors to be
appointed thereto; and

 

(xv)       issue, sell or grant any Common Stock or any Common Stock Equivalent;
provided, that the foregoing shall not apply to (i) the issuance, sale or grant
of Common Stock or any Common Stock Equivalent to employees or directors of the
Corporation in connection with or as compensation for the performance of
services to the Corporation and (ii) the issuance or sale of Common Stock or any
Common Stock Equivalent for consideration that consists exclusively of cash.

 

6.          Special Voting Rights of the Series A Director. For so long as the
Board of Directors is constituted pursuant to Section 2 of Article Fifth:

 

(i)          without the affirmative vote of the Series A Director, the
Corporation shall not (whether by merger, consolidation or otherwise), directly
or indirectly (through any Subsidiary or otherwise), enter into any transaction
with an Insider or an Affiliate (other than transactions between the Corporation
and any of its direct or indirect Subsidiaries, which transactions have also
been approved by the Series A Committee); and

 

4

 

 

(ii)         at the end of the two year period commencing on the Effective Date,
the sum of $500,000, to be funded from Net Proceeds realized by the Corporation
from the sale of assets, settlements or any other sources, before such proceeds
become Excess Cash, shall be set aside in an Emergency Fund Reserve to be used,
by the Corporation with the consent of the Series A Director, for operating and
other expenses. The Series A Director may at any time reduce the amount of funds
in the Emergency Fund Reserve and make such reduced funds Excess Cash.

 

7.          Disposition of Medium Term Properties and Near Term Properties.

 

(i)          If the Syms and Filene’s Class 3 (Convenience Claims) and the Syms
Unsecured Creditors in Syms Class 4 General Unsecured Claims are not paid their
full distributions under the Plan by October 1, 2013, the Series A Committee
shall have the exclusive authority from that date forward to sell the Near Term
Properties and to direct the sale process for any unsold Near Term Properties,
whether by auction or otherwise, which sale process shall be done in a
commercially reasonable manner consistent with maximizing the value of the Near
Term Properties; and

 

(ii)         If the Filene’s Class 4A and B General Unsecured (Short-Term)
Claims and Filene’s Class 5A and B General Unsecured (Long-Term) Claims are not
paid their full distributions under the Plan by October 1, 2014, the Series A
Committee shall have the exclusive authority from that date forward to sell the
Medium Term Properties and Near Term Properties and to direct the sale process
for any unsold Medium Term Properties and Near Term Properties, whether by
auction or otherwise, which sale process shall be done in a commercially
reasonable manner consistent with maximizing the value of the Medium Term
Properties and Near Term Properties, provided that such deadline may be extended
up to April 1, 2015 (A) with the consent of the holder of the Series A Preferred
Stock or (B) if the Independent Director concludes that the Corporation is
proceeding in good faith to lease and sell the Medium Term Properties and Near
Term Properties such that additional time is appropriate because the Corporation
still has a reasonable prospect of leasing and selling the Medium Term
Properties and Near Term Properties within any extension period.

 

8.          Certain Covenants.

 

(i)          In furtherance and not in limitation of the Corporation’s
obligations to comply with the terms of the Plan and the other provisions of
this Certificate of Incorporation, the Corporation shall comply with the
provisions of Article IV of the Plan (Plan Waterfall), Article VII. F. of the
Plan (Capital Raising And Use Of Cash Proceeds), Article VII. G.3. of the Plan
(Operating Reserves), and Article VIII of the Plan (Provisions Governing
Distributions).

 

(ii)         The amount allocated in the second year of the Budget for the
Corporate Overhead Reserve and the Pension Reserve shall be funded in the last
quarter of the first year, unless the Board of Directors determines that the
delay of such funding would provide the Corporation with inadequate liquidity to
operate in accordance with the Budget.

 

5

 

 

(iii)        On the two-year anniversary of the Effective Date, the Board of
Directors shall review and revise the Sub-Category Reserve amounts set forth in
the Plan for the third and fourth year periods after the Effective Date,
provided that any increase in the aggregate amount of the cap increases for the
Sub-Category Reserves shall not exceed the amounts set forth in Sections
VII.G.3(2) and (3) of the Plan without the consent of the holder of the Series A
Preferred Stock except that, (i) by majority vote of the Board of Directors,
amounts in the Corporate Overhead Reserve may be reallocated to the Carry
Cost/Repair/TI Reserve and (ii) by majority vote of the Board of Directors,
which shall include the affirmative vote of the Independent Director, amounts in
the Corporate Overhead Reserve may be reallocated to the Trinity Carry Reserve.

 

(iv)        For so long as the Board of Directors is constituted pursuant to
Section 2 or Section 3(iii) of Article Fifth, the Corporation may only sell or
otherwise dispose of a majority interest in the Trinity Joint Venture to a
non-Insider if (x) there has been (or will be as a result of such sale) a
General Unsecured Claim Satisfaction and to the extent a General Unsecured Claim
Satisfaction has occurred, the Redeemed Stockholder has received full payment of
its Plan distributions, or (y) the holder of the Series A Preferred Stock or to
the extent the General Unsecured Claim Satisfaction has occurred, Marcy Syms (or
her personal representatives in the event of her death or incapacity) consents.

 

9.          Record Holders. To the fullest extent permitted by applicable law,
the Corporation may deem and treat the record holder of the share of Series A
Preferred Stock and the record holder of the share of Series B Preferred Stock
as the applicable true and lawful owner thereof for all purposes, and the
Corporation shall not be affected by any notice to the contrary.

 

10.         Notices. All notices or communications in respect of the Series A
Preferred Stock or Series B Preferred Stock (with a copy to the Redeemed
Stockholder) shall be sufficiently given if given in writing and delivered in
person or by first class mail, postage prepaid, or if given in such other manner
as may be permitted in this Certificate of Incorporation or the Corporation’s
by-laws or by applicable law or regulation. Notwithstanding the foregoing, if
the Series A Preferred Stock or Series B Preferred Stock is issued in book-entry
form through The Depository Trust Corporation or any similar facility, such
notices may be given to the holder of the Series A Preferred Stock or the holder
of the Series B Preferred Stock, as applicable, in any manner permitted by such
facility.

 

C.           SPECIAL STOCK

 

1.          No Dividends. No dividends or distributions may be declared, paid or
made on the Special Stock.

 

2.          Liquidation Rights. The Special Stock shall rank junior to the
Series A Preferred Stock and Series B Preferred Stock, and senior to the Common
Stock, as to distributions of assets on any liquidation, dissolution or winding
up of the Corporation. In the event of any liquidation, dissolution or winding
up of the affairs of the Corporation, whether voluntary or involuntary, the
holder of the Special Stock shall be entitled to receive for its share of stock,
out of the assets of the Corporation or proceeds thereof (whether capital or
surplus) available for distribution to stockholders of the Corporation, an
amount equal to the par value of such share.

 

6

 

 

3.          Redemption. The Special Stock shall, subject to lawfully available
funds, be automatically redeemed at such time as the Special Stock Ownership
Threshold is no longer satisfied, at a per share redemption price equal to the
par value of one share of Special Stock.

 

4.          Voting Rights. Except as expressly provided in this Certificate of
Incorporation or as otherwise required by applicable law, the holder of the
Special Stock shall not be entitled to vote such share on any matters submitted
to a vote of stockholders of the Corporation. For so long as the Special Stock
is outstanding, without the affirmative vote of the holder of the Special Stock,
the Corporation shall not (whether by merger, consolidation or otherwise) amend,
alter or repeal any provision of this Certificate of Incorporation or the
Corporation’s by-laws in a manner that alters or changes the powers,
preferences, or special rights of the Special Stock so as to the affect the
Special Stock adversely.

 

5.          Record Holder. To the fullest extent permitted by applicable law,
the Corporation may deem and treat the record holder of the share of Special
Stock as the applicable true and lawful owner thereof for all purposes, and the
Corporation shall not be affected by any notice to the contrary.

 

6.          Notices. All notices or communications in respect of the Special
Stock shall be sufficiently given if given in writing and delivered in person or
by first class mail, postage prepaid, or if given in such other manner as may be
permitted in this Certificate of Incorporation or the Corporation’s by-laws or
by applicable law or regulation. Notwithstanding the foregoing, if the Special
Stock is issued in book-entry form through The Depository Trust Corporation or
any similar facility, such notices may be given to the holder of the Special
Stock in any manner permitted by such facility.

 

D.           DESIGNATION PREFERRED STOCK

 

Subject to the rights of the holders of the Series A Preferred Stock, the Series
B Preferred Stock and the Special Stock, and subject to the limitations
prescribed by law, the Board of Directors is authorized, subject to any
limitations prescribed by law or expressly set forth in this Certificate of
Incorporation, to provide for the issuance of shares of Designation Preferred
Stock in series, and by filing a certificate pursuant to the applicable law of
the State of Delaware (such certificate being hereinafter referred to as a
“Preferred Stock Designation”), to establish from time to time the number of
shares to be included in each such series, and to fix the designation, powers,
preferences, and rights of the shares of each such series and any
qualifications, limitations or restrictions thereof. The number of authorized
shares of Designation Preferred Stock may be increased or decreased (but not
below the number of shares thereof then outstanding) by the affirmative vote of
the holders of a majority of the voting power of all of the then-outstanding
shares of capital stock of the Corporation entitled to vote thereon, without a
vote of the holders of the Designation Preferred Stock, or of any series
thereof, unless a vote of any such holders is required pursuant to the terms of
any Preferred Stock Designation.

 

FIFTH: The provisions of this Article (including the provisions relating to the
election, designation and appointment of directors and the terms of directors)
have been adopted pursuant to the final clause of the first sentence, and the
second sentence, of Section 141(a) of the DGCL. Except as otherwise provided in
this Certificate of Incorporation, the business and affairs of the Corporation
shall be managed by or under the direction of the Board of Directors elected,
appointed and/or designated in the manner set forth in this Article. Except as
otherwise provided in this Certificate of Incorporation, the provisions of the
DGCL that otherwise apply to directors or a board of directors shall apply to
the directors of the Corporation and the Board of Directors.

 

7

 

 

1.          Staggered Board. Upon the effectiveness of the amendment or
restatement of this Certificate of Incorporation first inserting this sentence
(such time, the “Effective Time”), the Board of Directors shall be divided into
two classes, as nearly equal in number as possible, designated Class I and Class
II. Class I directors shall initially serve until the first annual meeting of
stockholders following the Effective Time, and Class II directors shall
initially serve until the second annual meeting of stockholders following the
Effective Time, in each case subject to automatic termination of directorships
as set forth in this Article. Commencing with the first annual meeting of
stockholders following the Effective Time, directors of each class the term of
which shall then expire shall be elected to hold office for a term ending at the
second annual meeting following such persons’ election and until the election
and qualification of their respective successors in office, subject to automatic
termination of directorships as set forth in this Article. Commencing with the
Effective Time, (i) the initial Class I directors shall be the Series A Director
and the Independent Director, and (ii) the initial Class II directors shall be
the EC Directors. The Special Stock Director shall be a Class II director. In
case of any increase or decrease, from time to time, in the number of directors,
the number of directors in each class shall be apportioned as nearly equal as
possible. Any director may be removed from office at any time, with or without
cause, by the affirmative vote of the holders of a majority in voting power of
the shares of capital stock of the Corporation entitled to elect such director.

 

2.          Board of Directors – Generally. Except as set forth in Section 3 of
this Article below, for so long as the Series A Preferred Stock is outstanding,
the Board of Directors shall be comprised of five directors, as follows:

 

(i)          two directors who (A) as of the effective time of the amendment or
restatement of the Certificate of Incorporation first inserting this amended
clause (A), are the persons serving as EC Directors at such effective time; and
(B) following the Effective Date shall be elected by the holders of Common Stock
pursuant to the Corporation’s by-laws (the “EC Directors”); provided, however,
that on and after the first date that the Special Stock Ownership Threshold is
no longer satisfied, the number of EC Directors shall be increased from two to
three EC Directors, with each EC Director elected in accordance with the
foregoing provisions of this subparagraph (i)(B);

 

(ii)         one director who shall be (A) designated and appointed to the Board
of Directors on the Effective Date by the Creditors’ Committee and (B) following
the Effective Date shall be elected by the holder of the Series A Preferred
Stock, voting as a separate class to the exclusion of the holders of Common
Stock, the Special Stock, the Designation Preferred Stock and any other
Preferred Stock (such director, the “Series A Director”);

 

(iii)        from and after the issuance of Special Stock and until the first
date that the Special Stock Ownership Threshold is no longer satisfied, one
director who shall be elected by the holder of the Special Stock, voting as a
separate class to the exclusion of the holders of Common Stock, Designation
Preferred Stock and any Preferred Stock (such director, the “Special Stock
Director”); and

 

8

 

 

(iv)        one director who shall be (A) designated and appointed to the Board
of Directors on the Effective Date by the mutual agreement of the Equity
Committee and the Creditors’ Committee and (B) following the Effective Date,
shall be nominated by the EC Directors with the reasonable consent of the holder
of the Series A Preferred Stock and, following such nomination, shall be elected
by the holder of the Series A Preferred Stock, voting as a separate class to the
exclusion of the holders of Common Stock, the Special Stock, any series of
Designation Preferred Stock and any other Preferred Stock (the “Independent
Director”), provided that such director shall (I) meet the requirements of an
independent director under the standards of the NASDAQ Stock Market and (II) not
be an Affiliate of (v) any holder of the Special Stock, (w) any Unsecured
Creditor that holds a Claim in an amount that is greater than $50,000, (x) any
holder of two percent or more of the Corporation’s Common Stock, (y) any
Backstop Party or (z) any person or entity included in the definition of the
Redeemed Stockholder.

 

Notwithstanding anything herein to the contrary, on the first date that the
Special Stock Ownership Threshold is no longer satisfied, the term of the
Special Stock Director shall automatically terminate, the person formerly
holding such directorship shall cease to be a director of the Corporation and
the size of the Board will be automatically reduced by one directorship.
Immediately following such reduction, the size of the Board of Directors shall
automatically be increased by one directorship, which shall be an EC Director.

 

3.          Board of Directors - Contingencies.

 

(i)          If there has not been a General Unsecured Claim Satisfaction by
October 1, 2016, then, effective on such date, (A) the term(s) of the EC
Director(s) then in office, except the oldest EC Director in age then in office,
shall automatically terminate (provided that if there is only one EC Director in
office on such date, then such director’s term shall not terminate), the term of
the Independent Director and the term of the Special Stock Director shall
automatically terminate, and the persons formerly holding such directorships
shall cease to be directors of the Corporation, all without the need for any
action by the Board of Directors or the stockholders of the Corporation,
(B) immediately following such termination of directorships and the resultant
automatic reduction in the size of the Board of Directors to two (2) directors
(the one EC Director and the Series A Director), the size of the Board of
Directors shall automatically be increased so that the Board of Directors is
comprised of a total of nine (9) authorized directorships with the seven (7)
directorships created thereby to be filled (and thereafter elected) solely by
the holder of the Series A Preferred Stock, voting as a separate class to the
exclusion of the holders of Common Stock, the Special Stock, any series of
Designation Preferred Stock and any other Preferred Stock (such additional
directors shall also each be a Series A Director, and together will be “Series A
Directors”). Thereafter, upon the occurrence of a General Unsecured Claim
Satisfaction after October 1, 2016, the Corporation shall immediately redeem the
Series A Preferred Stock, the terms of all Series A Directors shall
automatically terminate, the persons holding such directorships immediately
prior to such termination shall cease to be directors of the Corporation and the
size of the Board of Directors shall be automatically reduced to one (1)
authorized directorship. Subject to Section 3(ii) of this Article below,
following the redemption of the Series A Preferred Stock (whether before or
after October 1, 2016), (a) all directors shall be elected exclusively by the
holders of Common Stock and any series of Designation Preferred Stock entitled
to vote thereon, and (b) notwithstanding anything in this Certificate of
Incorporation or the Corporation’s by-laws to the contrary, but subject to the
terms of any series of Designation Preferred Stock, the total number of
directors comprising the Board of Directors may be fixed from time to time
solely by resolution of the Board of Directors, and vacancies and newly created
directorships may be filled solely by a majority of the directors then in
office, even if less than a quorum.

 

9

 

 

(ii)         If the Series A Preferred Stock has been redeemed but the Redeemed
Stockholder has not received the Initial Majority Shareholder Payment and the
Subsequent Majority Shareholder Payment by October 16, 2016, then, effective on
such date, (A) the terms of all of the directors then in office except for the
oldest EC Director in age shall automatically terminate and the persons formerly
holding such directorships shall cease to be directors of the Corporation, all
without the need for any action by the Board of Directors or the stockholders of
the Corporation, (B) immediately following such termination of directorships and
the resultant automatic reduction in the size of the Board of Directors to one
(1) director, the size of the Board of Directors shall automatically be
increased so that the Board of Directors is comprised of a total of four (4)
authorized directorships with the three (3) directorships created thereby to be
filled solely by the holder of the Series B Preferred Stock, voting as a
separate class to the exclusion of the holders of Common Stock, the Special
Stock, the Designation Preferred Stock and any other Preferred Stock (such
additional directors, the “Series B Directors”). Thereafter, upon the payment of
the Initial Majority Shareholder Payment and the Subsequent Majority Shareholder
Payment in full after October 16, 2016, the Corporation shall redeem the Series
B Preferred Stock, the terms of all Series B Directors shall automatically
terminate, the persons holding such directorships immediately prior to such
termination shall cease to be directors of the Corporation and the size of the
Board of Directors shall be automatically reduced to one (1) authorized
directorship. Following the redemption of the Series B Preferred Stock after the
prior redemption of the Series A Preferred Stock (whether before or after
October 16, 2016), (a) all directors shall be elected exclusively by the holders
of Common Stock and any series of Designation Preferred Stock entitled to vote
thereon, and (b) notwithstanding anything in this Certificate of Incorporation
or the Corporation’s by-laws to the contrary, but subject to the terms of any
series of Designation Preferred Stock, the total number of directors comprising
the Board of Directors may be fixed from time to time solely by resolution of
the Board of Directors, and vacancies and newly created directorships may be
filled solely by a majority of the directors then in office, even if less than a
quorum.

 

(iii)        If the Series A Preferred Stock has been redeemed on or before
October 1, 2016 (and subject to Section 3(ii) of this Article above) then,
effective on such date, the terms of the Series A Director and the Independent
Director shall automatically terminate, the persons formerly holding those
directorships shall cease to be directors of the Corporation, and the size of
the Board will be automatically reduced to three (3) (subject to the right of
the Board of Directors to change such number as set forth in this Article), all
without the need for any action by the Board of Directors or the stockholders of
the Corporation.

 

10

 

 

4.          Vacancies. In the event (i) a Series A Director is removed, resigns
or is unable to serve as a member of the Board of Directors, the holder of the
Series A Preferred Stock, voting as a separate class to the exclusion of the
holders of Common Stock, the Special Stock, the Designation Preferred Stock and
all other series of Preferred Stock, shall have the sole right to fill such
vacancy; (ii) the Independent Director is removed, resigns or is unable to serve
as a member of the Board of Directors prior to the first annual meeting
following the Effective Date, the Board of Directors may fill such vacancy;
provided that the Series A Committee and the EC Directors shall mutually agree
on an Independent Director to fill such vacancy who (I) meets the requirements
of an independent director under the standards of the NASDAQ Stock Market and
(II) is not an Affiliate of (v) any holder of the Special Stock, (w) any
Unsecured Creditor that holds a Claim in an amount that is greater than $50,000,
(x) any holder of two percent or more of the Corporation’s Common Stock, (y) any
Backstop Party or (z) any person or entity included in the definition of the
Redeemed Stockholder; (iii) an EC Director is removed, resigns or is unable to
serve as a member of the Board of Directors, or there is an increase in the
number of EC Directors (including pursuant to Section 2(i) of this Article
Fifth), a majority of the remaining EC Director(s) then in office, if any, shall
have the sole right to fill such vacancy (and if there are no remaining EC
Directors, such vacancy shall be filled in the manner set forth in the
Corporation’s by-laws); (iv) any director elected by the holder of the Series B
Preferred Stock is removed, resigns or is unable to serve as a member of the
Board of Directors, the holder of the Series B Preferred Stock, voting as a
separate class to the exclusion of the holders of Common Stock, the Special
Stock, the Designation Preferred Stock and all other series of Preferred Stock,
shall have the sole right to fill such vacancy; or (v) any director elected by
the holder of the Special Stock is removed, resigns or is unable to serve as a
member of the Board of Directors, the holder of the Special Stock, voting as a
separate class to the exclusion of the holders of Common Stock and Preferred
Stock and Designation Preferred Stock, shall have the sole right to fill such
vacancy.

 

5.          Series A Committee. The Series A Committee, which shall consist of
the Series A Directors in office at any given time, is hereby established to
take and, to the fullest extent permitted by applicable law, shall have the sole
power and authority to take, the actions set forth in Sections B6(i) and B7 of
Article Fourth and Section 4 of Article Fifth, which Sections provide for such
actions to be taken by the Series A Committee, including the taking of any
actions necessary for or incidental to the taking of the actions set forth in
Sections B6(i) and B7 of Article Fourth and Section 4 of Article Fifth. The vote
of a majority of the members of the Series A Committee present at any meeting of
the Series A Committee at which there is a quorum shall be the act of the Series
A Committee. In the event that the Board of Directors is comprised as set forth
in Section 3(i) of this Article, the Board of Directors, by resolution adopted
by a majority of the directors then in office, may elect to dissolve the Series
A Committee and repeal the rules and procedures for the conduct of its business,
provided, that any such dissolution of the Series A Committee and repeal of its
rules and procedures must be approved by a majority of the Series A Directors
then in office.

 

6.          Other Committees. For so long as the Board of Directors is
constituted pursuant to Section 2 of this Article, and to the fullest extent
permitted by law, (i) each committee of the Board of Directors other than the
Series A Committee shall have five (5) members, (ii) the presence of four (4)
members shall be necessary and sufficient to constitute a quorum for the
transaction of business by such committee, and (iii) the vote of a majority of
the members of such committee present at any meeting at which there is a quorum
shall be the act of that committee. If the Board of Directors is constituted
pursuant to Section 3 of this Article, unless the Board of Directors provides
otherwise and to the fullest extent permitted by law, (i) each committee of the
Board of Directors other than the Series A Committee shall consist of one or
more of the directors of the Corporation, (ii) at all meetings of such
committee, a majority of the members of the committee then in office shall
constitute a quorum for the transaction of business, and (iii) the vote of a
majority of the members of the committee present at any meeting at which there
is a quorum shall be the act of the committee. Committees of the Board of
Directors (other than the Series A Committee) may not create one or more
subcommittees of such committee. Notwithstanding the foregoing or anything to
the contrary herein, for so long as there is a Special Stock directorship, the
Special Stock Director shall have the right to be a member of each committee of
the Board of Directors (other than the Series A Committee).

 

11

 

 

SIXTH: The name and mailing address of the incorporator(s) of the Corporation
are:

 

Delaware Corporation Organizers, Inc.
P.O. Box 1347
Wilmington, DE 19899

 

SEVENTH: Unless and except to the extent that the by-laws of the Corporation
shall so require, the election of directors of the Corporation need not be by
written ballot.

 

EIGHTH: To the fullest extent permitted by law, a director of the Corporation
shall not be personally liable to the Corporation or to its stockholders for
monetary damages for any breach of fiduciary duty as a director. No amendment
to, modification of or repeal of this Article shall apply to or have any effect
on the liability or alleged liability of any director of the Corporation for or
with respect to any acts or omissions of such director occurring prior to such
amendment, modification or repeal.

 

NINTH: (i) The Corporation shall indemnify and hold harmless, to the fullest
extent permitted by applicable law as it presently exists or may hereafter be
amended, any person (a “Covered Person”) who was or is made or is threatened to
be made a party or is otherwise involved in any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “proceeding”), by
reason of the fact that he or she, or a person for whom he or she is the legal
representative, is or was a director or officer of the Corporation or, while a
director or officer of the Corporation, is or was serving at the request of the
Corporation as a director, officer, employee or agent of another corporation or
of a partnership, joint venture, trust, enterprise, nonprofit entity or other
entity, including service with respect to employee benefit plans, against all
liability and loss suffered and expenses (including attorneys’ fees) reasonably
incurred by such Covered Person. Notwithstanding the preceding sentence, except
as otherwise provided in paragraph (iii) of this Article with respect to an
action brought by a Covered Person to recover an unpaid indemnification or
advancement claim to which such Covered Person is entitled, the Corporation
shall be required to indemnify a Covered Person in connection with a proceeding
(or part thereof) commenced by such Covered Person only if the commencement of
such proceeding (or part thereof) by the Covered Person was authorized in the
specific case by the Board of Directors of the Corporation.

 

(ii)         The Corporation shall to the fullest extent not prohibited by
applicable law pay the expenses (including attorneys’ fees) incurred by a
Covered Person in defending any proceeding in advance of its final disposition;
provided, however, that, to the extent required by law, such payment of expenses
in advance of the final disposition of the proceeding shall be made only upon
receipt of an undertaking by the Covered Person to repay all amounts advanced if
it should be ultimately determined that the Covered Person is not entitled to be
indemnified under this Article or otherwise.

 

12

 

 

(iii)        If a claim for indemnification under this Article (following the
final disposition of such proceeding) is not paid in full within sixty days
after the Corporation has received a claim therefor by the Covered Person, or if
a claim for any advancement of expenses under this Article is not paid in full
within thirty days after the Corporation has received a statement or statements
requesting such amounts to be advanced, the Covered Person shall thereupon (but
not before) be entitled to file suit to recover the unpaid amount of such claim.
If successful in whole or in part, the Covered Person shall be entitled to be
paid the expense of prosecuting such claim to the fullest extent permitted by
law. In any such action, the Corporation shall have the burden of proving that
the Covered Person is not entitled to the requested indemnification or
advancement of expenses under applicable law.

 

(iv)        The rights conferred on any Covered Person by this Article shall not
be exclusive of any other rights which such Covered Person may have or hereafter
acquire under any statute, provision of this Certificate of Incorporation, the
Corporation’s by-laws, agreement, vote of stockholders or disinterested
directors or otherwise.

 

(v)         The Corporation’s obligation, if any, to indemnify or to advance
expenses to any Covered Person who was or is serving at its request as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, enterprise, nonprofit entity or other entity shall be reduced by
any amount such Covered Person may collect as indemnification or advancement of
expenses from such other corporation, partnership, joint venture, trust,
enterprise, non-profit entity or other entity.

 

(vi)        Any repeal or modification of the provisions of this Article shall
not adversely affect any right or protection hereunder of any Covered Person in
respect of any proceeding (regardless of when such proceeding is first
threatened, commenced or completed) arising out of, or related to, any act or
omission occurring prior to the time of such repeal or modification.

 

(vii)       This Article shall not limit the right of the Corporation, to the
extent and in the manner permitted by law, to indemnify and to advance expenses
to persons other than Covered Persons when and as authorized by appropriate
corporate action.

 

TENTH: In furtherance of, and not in limitation of, the powers conferred by
statute, subject to any express restrictions contained in this Certificate of
Incorporation, but subject to the terms of any series of Designation Preferred
Stock, the Board of Directors is expressly authorized to adopt, amend or repeal
the Corporation’s by-laws or adopt new by-laws without any action on the part of
the stockholders; provided that any by-law adopted or amended by the Board of
Directors, and any powers thereby conferred, may be amended, altered or repealed
by the stockholders.

 

ELEVENTH: The Corporation shall have the right, subject to any express
provisions or restrictions contained in the Certificate of Incorporation
(including the terms of any series of Designation Preferred Stock) or the
Corporation’s by-laws, from time to time, to amend the Certificate of
Incorporation or any provision thereof in any manner now or hereafter provided
by law, and all rights and powers of any kind conferred upon a director or
stockholder of the Corporation by the Certificate of Incorporation or any
amendment thereof are conferred subject to such right.

 

13

 

 

TWELFTH: Unless the Corporation consents in writing to the selection of an
alternative forum, the Court of Chancery of the State of Delaware shall be the
sole and exclusive forum for (i) any derivative action or proceeding brought on
behalf of the Corporation, (ii) any action asserting a claim for breach of a
fiduciary duty owed by any director, officer, employee or agent of the
Corporation to the Corporation or the Corporation’s stockholders, (iii) any
action asserting a claim arising pursuant to any provision of the DGCL, the
Certificate of Incorporation or the Corporation’s by-laws or (iv) any action
asserting a claim governed by the internal affairs doctrine, in each case
subject to said Court of Chancery of the State of Delaware having personal
jurisdiction over the indispensable parties named as defendants therein. Any
person or entity purchasing or otherwise acquiring any interest in shares of
capital stock of the Corporation shall be deemed to have notice of and consented
to the provisions of this Article.

 

THIRTEENTH: As used herein, the following defined terms shall have the meanings
set forth below, and the following rules of construction shall apply:

 

A.           DEFINED TERMS

 

Capitalized terms otherwise not defined in the Certificate of Incorporation have
the meanings as defined in the Plan.

 

“Affiliate” means, with respect to any Person, as defined below, any other
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with such Person. For purposes of
this Certificate of Incorporation, “control” shall mean, as to any Person, the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise (and the terms “controlled by” and “under common control with” shall
have correlative meanings).

 

“Backstop Parties” has the meaning set forth in the Plan.

 

“Board of Directors” shall mean the board of directors of the Corporation.

 

“Budget” has the meaning set forth in the Plan.

 

“Business Day” shall mean a day that is a Monday, Tuesday, Wednesday, Thursday
or Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.

 

“Claim” has the meaning set forth in the Plan.

 

“Capital Stock” shall mean any and all shares, interests, rights to purchase,
warrants, options, participations or other equivalents of or interests in (in
each case however designated) stock issued by the Corporation.

 

“Carry Cost/Repair/TI Reserve” has the meaning set forth in the Plan.

 

14

 

 

“Certificate of Incorporation” shall mean this Certificate of Incorporation of
the Corporation, as amended from time to time.

 

“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Corporation.

 

“Common Stock Equivalent” means an option, warrant, right or other security of
the Corporation that is, directly or indirectly, exercisable, convertible or
exchangeable for or into Common Stock or any other Common Stock Equivalent at
any time.

 

“Corporate Overhead Reserve” has the meaning set forth in the Plan.

 

“Corporation” shall mean Trinity Place Holdings Inc., a corporation organized
and existing under the laws of the State of Delaware, and any successor thereof.

 

“Creditors’ Committee” has the meaning set forth in the Plan.

 

“Effective Date” means the date the Plan becomes effective in accordance with
its terms.

 

“Emergency Reserve Fund” has the meaning set forth in the Plan.

 

“Escrow Agreement” shall mean an escrow and pledge agreement by and among the
escrow agent therein named (“Escrow Agent”), the Corporation, and the Redeemed
Stockholder pursuant to which the Escrow Agent shall hold in escrow the Series B
Preferred Stock pledged by the Corporation and related stock assignment executed
in blank as security for the full payment of all distributions due the Redeemed
Stockholder under the Plan, and may deliver the Series B Preferred Stock and
stock assignment to the Redeemed Stockholder if full payment of the Initial
Majority Shareholder Payment (as defined below) and Subsequent Majority
Shareholder Payment (as defined below) has not been made on or before October
16, 2016.

 

“Equity Committee” has the meaning set forth in the Plan.

 

“Excess Cash” has the meaning set forth in the Plan.

 

“Filene’s Unsecured Creditors” means the holders of Filene’s General Unsecured
(Short-Term) Claims and Filene’s General Unsecured (Long-Term) Claims, each as
defined in the Plan.

 

“Filene’s Class 3 (Convenience Claims)” has the meaning set forth in the Plan.

 

“Filene’s Class 4A and B General Unsecured (Short-Term) Claims” has the meaning
set forth in the Plan.

 

“Filene’s Class 5A and B General Unsecured (Long-Term) Claims” has the meaning
set forth in the Plan.

 

“General Unsecured Claim Satisfaction” has the meaning set forth in the Plan.
“Initial Majority Shareholder Payment” has the meaning set forth in the Plan.
“Insider” has the meaning set forth in 11 U.S.C. §101(31).

 

15

 

 

“Junior Stock” shall mean the Common Stock and any other class or series of
Capital Stock that ranks junior to the Series A Preferred Stock and Series B
Preferred Stock as to the distribution of assets on any liquidation, dissolution
or winding up of the Corporation, or both.

 

“JV Interest Sale” has the meaning set forth in the Plan.

 

“Medium Term Properties” means the following properties of the Corporation:

 

(i)          695 Merrick Avenue, Westbury, NY 11590;

 

(ii)         330 Route 17 North, Paramus, NJ 07652; and

 

(iii)        295 Tarrytown Road, Elmsford, NY 10523.

 

“Near Term Properties” means the following properties of the Corporation:

 

(i)          4400 Forest Hill Blvd, West Palm Beach, FL 33406;

 

(ii)         1340 Swedesford Rd, Berwyn, PA 19312;

 

(iii)        4615 NW 77th Avenue, Miami, FL 33166;

 

(iv)        21700 Telegraph Road, Southfield, MI 48034;

 

(v)         Jimmy Carter Boulevard, Norcross, GA 30071;

 

(vi)        Westheimer, Houston, TX 77042; 16

 

(vii)       652 Commerce Drive, Fairfield, CT 06825;

 

(viii)      1803 Roswell Road, Marietta, GA 30062;

 

(ix)         280 West North Avenue, Addison, IL 60101;

 

(x)          1865 E. Marlton Pike, Cherry Hill, NJ 08003;

 

(xi)         8075 Sheridan Drive, Williamsville, NY 14221;

 

(xii)        5300 Powerline, Ft. Lauderdale, FL 33309; and

 

(xiii)       1 Syms Way, Secaucus, NJ 07094.

 

“Net Proceeds” has the meaning set forth in the Plan.

 

“Operating Reserves” has the meaning set forth in the Plan.

 

“Parity Stock” shall mean any class or series of Capital Stock (other than the
Series A Preferred Stock or the Series B Preferred Stock) that ranks equally
with the Series A Preferred Stock and Series B Preferred Stock in the
distribution of assets upon any liquidation, dissolution or winding up of the
Corporation (in each case, without regard to whether dividends accrue
cumulatively or non-cumulatively).

 

16

 

 

“Pension Reserve” has the meaning set forth in the Plan.

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization, government or agency or political subdivision thereof or any other
entity.

 

“Plan” means the Second Amended Joint Chapter 11 Plan of Reorganization of the
Corporation and its Subsidiaries filed on July 13, 2012, as it may be amended.

 

“Plan Waterfall” has the meaning set forth in the Plan.

 

“Redeemed Stockholder” means Ms. Marcy Syms, the Laura Merns Living Trust, dated
February 14, 2003, and the Marcy Syms Revocable Living Trust, dated January 12,
1990.

 

“Reorganized Filene’s” has the meaning set forth in the Plan. “Rights Offering”
has the meaning set forth in the Plan.

 

“Series A Committee” means the committee of the Board of Directors, consisting
of the Series A Directors, established pursuant to Section 5 of Article Fifth.

 

“Series A Director” has the meaning ascribed to it in Section 2 of Article
Fifth.

 

“Special Stock Director” has the meaning ascribed to it in Section 2 of Article
Fifth.

 

“Special Stock Ownership Threshold” means the holder of the Special Stock and
its Affiliates collectively own no less than 2,345,000 shares of Common Stock
(as such number may be adjusted to reflect equitably any stock split,
subdivision, combination or similar change with respect to the Common Stock).

 

“Sub-Category Expense Reserve” has the meaning set forth in the Plan.

 

“Subsidiary” shall mean any corporation, partnership, limited liability company,
joint venture, joint stock company, trust, unincorporated organization or other
entity for which the Corporation owns at least 50% of the voting stock (or
equivalent voting interest) of such entity.

 

“Subsequent Majority Shareholder Payment” has the meaning set forth in the Plan.

 

“Syms Class 3 (Convenience Claims)” has the meaning set forth in the Plan.

 

“Syms Class 4 (General Unsecured Claims)” has the meaning set forth in the Plan.

 

“Syms Unsecured Creditors” means the holders of Syms General Unsecured Claims as
defined in the Plan.

 

“Trinity Carry Reserve” has the meaning set forth in the Plan.

 

“Trinity Joint Venture” has the meaning set forth in the Plan.

 

17

 

 

“Trinity Property” has the meaning set forth in the Plan.

 

“Unsecured Creditors” means the holders of General Unsecured Claims as defined
in the Plan.

 

“Unsubscribed Shares” has the meaning set forth in the Plan.

 

B.           RULES OF CONSTRUCTION

 

Unless the context otherwise requires: (i) a term has the meaning assigned to it
herein; (ii) an accounting term not otherwise defined herein has the meaning
accorded to it in accordance with generally accepted accounting principles in
effect from time to time in the United States, applied on a consistent basis;
(iii) words in the singular include the plural, and in the plural include the
singular; (iv) “or” is not exclusive; (v) “will” shall be interpreted to express
a command; (vi) “including” means including without limitation; (vii) provisions
apply to successive events and transactions; (viii) except for references to
Sections of the Plan, references to any Section or clause refer to the
corresponding Section or clause, respectively, of this Certificate of
Incorporation; (ix) any reference to a day or number of days, unless expressly
referred to as a Business Day, shall mean the respective calendar day or number
of calendar days; (x) headings are for convenience only; and (xi) unless
otherwise expressly provided in this Certificate of Incorporation, a reference
to any specific agreement or other document shall mean a reference to such
agreement or document as amended from time to time.

 

When the terms of this Certificate of Incorporation refer to a specific
agreement or other document, or a decision by any body, person or entity, to
determine the meaning or operation of a provision hereof, the secretary of the
Corporation shall maintain a copy of such agreement, document or decision, as
amended, at the principal executive offices of the Corporation and a copy
thereof shall be provided free of charge to any stockholder who make a request
therefor.

 

FOURTEENTH:

 

(a)          Definitions. As used in this Article Fourteenth, the following
capitalized terms have the following meanings when used herein with initial
capital letters (and any references to any portions of Treasury Regulation §
1.382-2T shall include any successor provisions):

 

“Agent” has the meaning set forth in paragraph (f) of this Article Fourteenth.

 

“Board of Directors” or “Board” means the Board of Directors of the Corporation,
including any duly authorized committee thereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Corporation Securities” means (i) shares of common stock, (ii) shares of
preferred stock (other than preferred stock described in Section 1504(a)(4) of
the Code or treated as so described pursuant to Treasury Regulation § 1.382–
2(a)(3)(i)), (iii) warrants, rights, or options (including those within the
meaning of Treasury Regulation § 1.382-2T(h)(4)(v) and § 1.382-4(d)(8)) to
purchase stock of the Corporation, and (iv) any other interest that would be
treated as “stock” of the Corporation pursuant to Treasury Regulation §
1.382-2T(f)(18); provided that the Series A Preferred Stock, Series B Preferred
Stock and the Special Stock shall not be considered Corporation Securities and
shall be disregarded for purposes of this Article Fourteenth.

 

18

 

 

“Restriction Effective Date” means the date on which the amendment and
restatement of the Certificate of Incorporation first inserting this sentence is
filed with the Secretary of State of Delaware.

 

“Excess Securities” has the meaning given such term in paragraph (e) of this
Article Fourteenth.

 

“Expiration Date” means the earliest of—

 

(i)          the tenth (10th) year anniversary of the Restriction Effective
Date;

 

(ii)         the repeal, amendment or modification of Section 382 of the Code
(and any comparable successor provision and any similar state or local provision
applicable to the Corporation) in such a way as to render the restrictions
imposed by such section of the Code (and any similar state or local provision)
no longer applicable to the Corporation;

 

(iii)        the beginning of a taxable year of the Corporation (or any
successor thereof) in which no Tax Benefits are available;

 

(iv)        the date selected by the Board of Directors, if the Board of
Directors determines that the limitation amount imposed by Section 382 of the
Code, as of such date, in the event of an “ownership change” of the Corporation
(as defined in Section 382 of the Code) would not be materially less than the
net operating loss carryforwards or “net unrealized built-in loss” (within the
meaning of Section 382 of the Code) of the Corporation;

 

(v)         the date selected by the Board of Directors, if the Board of
Directors determines that it is in the best interests of the Corporation’s
stockholders for the restrictions set forth in paragraph (b) of this Article
Fourteenth to be removed or released; and

 

(vi)        the date selected by the holders of a majority of the voting power
of the Corporation, at an annual or special meeting of stockholders or by
written consent.

 

“Indirect Securities” has the meaning set forth in paragraph (h) of this Article
Fourteenth.

 

“Percentage Securities Ownership” means the percentage Securities Ownership
interest of any Person or group (as the context may require) for purposes of
Section 382 of the Code, as determined in accordance with Treasury Regulation §
1.382-2T(g), (h), (j) and (k) or any successor provision.

 

“Person” means any individual, partnership, joint venture, limited liability
company, firm, corporation, unincorporated association or organization, trust or
other entity or any group of such “Persons” having a formal or informal
understanding among themselves to make a “coordinated acquisition” of shares
within the meaning of Treasury Regulation § 1.382-3(a)(1) or who are otherwise
treated as an “entity” within the meaning of Treasury Regulation §
1.382-3(a)(1), and shall include any successor (by merger or otherwise) of any
such entity or group.

 

19

 

 

“Prohibited Distributions” has the meaning given such term in paragraph (f) of
this Article Fourteenth.

 

“Prohibited Transfer” means any purported Transfer of Corporation Securities to
the extent that such Transfer is prohibited and/or void under this Article
Fourteenth.

 

“Proposed Transaction” has the meaning set forth in paragraph (c)(ii) of this
Article Fourteenth.

 

“Purported Transferee” has the meaning set forth in paragraph (e) of this
Article Fourteenth.

 

“Purported Transferor” has the meaning set forth in paragraph (f)(ii) of this
Article Fourteenth.

 

“Request” has the meaning set forth in paragraph (c)(ii) of this Article
Fourteenth.

 

“Requesting Person” has the meaning set forth in paragraph (c)(ii) of this
Article Fourteenth.

 

“Securities Ownership” means any direct or indirect ownership of Corporation
Securities, including any ownership by virtue of application of constructive
ownership rules, with such direct, indirect, and constructive ownership
determined under the provisions of Code Section 382 and the Treasury Regulations
thereunder.

 

“Substantial Stockholder” means a Person with a Percentage Securities Ownership
of 4.75% or more.

 

“Substantial Stockholder Transaction” means any Transfer described in clause (i)
or (ii) of paragraph (b) of this Article Fourteenth.

 

“Tax Benefit” means the net operating loss carryovers, capital loss carryovers,
general business credit carryovers, alternative minimum tax credit carryovers
and foreign tax credit carryovers, as well as any loss or deduction attributable
to a “net unrealized built-in loss” within the meaning of Code Section 382 (or
any similar tax attribute for state and/or local purposes), of the Corporation
or any direct or indirect subsidiary thereof.

 

“Transfer” means the acquisition or disposition, directly or indirectly, of
ownership of Corporation Securities by any means, including, without limitation,
(i) the creation or grant of any pledge (or other security interest), right or
option with respect to Corporation Securities, including an option within the
meaning of Treasury Regulation § 1.382-4(d)(8), (ii) the exercise of any such
pledge, right or option, (iii) any sale, assignment, conveyance or other
disposition, or (iv) any other transaction treated under the applicable rules
under Section 382 of the Code as a direct or indirect acquisition or disposition
(including the acquisition of an ownership interest in a Substantial
Stockholder), but shall not include the acquisition of any such rights unless,
as a result, the acquirer would be considered an owner within the meaning of the
U.S. federal income tax laws.

 

20

 

 

(b)          Restrictions on Transfers. Any attempted Transfer of Corporation
Securities from and after the Restriction Effective Date and prior to the
Expiration Date and any attempted Transfer of Corporation Securities pursuant to
an agreement entered into prior to the Expiration Date shall be prohibited and
void ab initio—

 

(i)          if the transferor is a Substantial Stockholder or such Transfer
results in a decrease in the Percentage Securities Ownership of any Substantial
Stockholder;

 

(ii)         to the extent that, as a result of such Transfer (or any series of
Transfers of which such Transfer is a part), either—

 

(1)         any Person or group of Persons would become a Substantial
Stockholder, or

 

(2)         the Percentage Securities Ownership in the corporation of any
Substantial Stockholder would be increased.

 

Notwithstanding the foregoing, the provisions of this paragraph (b) shall not
preclude the Transfer to the Depository Trust Company (“DTC”), Clearing and
Depository Services (“CDS”) or any other securities intermediary, as such term
is defined in § 8-102(14) of the Uniform Commercial Code, of Corporation
Securities not previously held through DTC, CDS or such intermediary or the
settlement of any transactions in Corporation Securities entered into through
the facilities of a national securities exchange, any national securities
quotation system or any electronic or other alternative trading system; provided
that, if such Transfer or the settlement of the transaction would result in a
Prohibited Transfer, such Transfer shall nonetheless be a Prohibited Transfer
subject to all of the provisions and limitations set forth in the remainder of
this Article Fourteenth.

 

(c)          Exceptions.

 

(i)          The restrictions set forth in paragraph (b) of this Article
Fourteenth shall not apply to an attempted Transfer that is a Substantial
Stockholder Transaction if the transferor or the transferee obtains the prior
written approval of the Board of Directors. In addition and without limiting the
foregoing, the Board may determine that the restrictions set forth in this
Article Fourteenth shall not apply to any particular transaction or
transactions, in whole or in part, whether or not a request has been made to the
Board, including a Request pursuant to paragraph (c)(ii) below, subject to any
conditions that the Board deems reasonable and appropriate in connection
therewith; provided, that the Board may approve any Transfer notwithstanding the
effect on Tax Benefits if it determines that such approval is in the best
interests of the Corporation.

 

(ii)         Any Person who desires to effect an otherwise Prohibited Transfer
(a “Requesting Person”) shall, prior to the date of the transaction for which
the Requesting Person seeks authorization (the “Proposed Transaction”), request
in writing (a “Request”) that the Board of Directors review the Proposed
Transaction and authorize or not authorize the Proposed Transaction in
accordance with this paragraph (c)(ii). A Request shall be delivered to the
Secretary of the Corporation at the Corporation’s principal place of business.
Such Request shall be deemed to have been received by the Corporation when
actually received. A Request shall include—

 

21

 

 

(1)         the name, address and telephone number of the Requesting Person;

 

(2)         the number and Percentage Securities Ownership of Corporation
Securities (by type) then beneficially owned by the Requesting Person;

 

(3)         a reasonably detailed description of the Proposed Transaction or
Proposed Transactions for which the Requesting Person seeks authorization; and

 

(4)         a request that the Board of Directors authorize the Proposed
Transaction pursuant to paragraph (c) of this Article Fourteenth.

 

The Board of Directors shall, in good faith, endeavor to respond to each Request
within twenty (20) Business Days of receiving such Request; provided, however,
that the failure of the Board to respond during such twenty (20) Business Day
period shall not be deemed to be a consent to the Transfer. The Board of
Directors may authorize a Proposed Transaction unless the Board of Directors
determines in good faith that the Proposed Transaction, considered alone or with
other transactions (including, without limitation, past transactions or
contemplated transactions), would create a material risk that the Tax Benefits
may be jeopardized. Any determination by the Board of Directors not to authorize
a Proposed Transaction shall cause such Proposed Transaction to be deemed a
Prohibited Transfer.

 

The Board of Directors may impose any conditions that it deems reasonable and
appropriate in connection with authorizing any Proposed Transaction. In
addition, the Board of Directors may require an affidavit, representations
and/or other documentation from such Requesting Person, including an opinion of
counsel to be rendered by counsel acceptable to the Board, in each case as to
such matters as the Board determines with respect to the preservation of the Tax
Benefits.

 

(iii)        If so required by the Board of Directors, any Requesting Person who
makes a Request to the Board of Directors shall reimburse the Corporation,
within thirty (30) days of demand therefor, for all reasonable out-of pocket
costs and expenses incurred by the Corporation with respect to any Proposed
Transaction, including, without limitation, the Corporation’s reasonable costs
and expenses incurred in determining whether to authorize the Proposed
Transaction, which costs may include, but are not limited to, any expenses of
counsel and/or tax advisors engaged by the Board of Directors to advise the
Board of Directors or deliver an opinion thereto. The Board of Directors may
require, as a condition to its consideration of the Request, that the Requesting
Person execute an agreement in form and substance satisfactory to the
Corporation providing for the reimbursement of such costs and expenses.

 

(iv)        Any authorization of the Board of Directors hereunder may be given
prospectively or retroactively.

 

(d)          Legend.

 

(i)          Each certificate or book-entry, and any notice of issuance provided
to stockholders, representing shares of common stock of the Corporation shall,
if so determined by the Board of Directors, conspicuously include the following
legend:

 

22

 

 

“THE CERTIFICATE OF INCORPORATION, AS AMENDED (THE “CERTIFICATE OF
INCORPORATION”), OF THE CORPORATION CONTAINS RESTRICTIONS PROHIBITING THE
TRANSFER (AS DEFINED IN THE CERTIFICATE OF INCORPORATION) OF ANY STOCK OF THE
CORPORATION (INCLUDING THE CREATION OR GRANT OF CERTAIN OPTIONS) WITHOUT THE
PRIOR AUTHORIZATION OF THE BOARD OF DIRECTORS OF THE CORPORATION (THE “BOARD OF
DIRECTORS”) IF SUCH TRANSFER AFFECTS THE PERCENTAGE OF STOCK OF THE CORPORATION
(WITHIN THE MEANING OF SECTION 382 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”) AND THE TREASURY REGULATIONS PROMULGATED THEREUNDER) THAT
IS TREATED AS OWNED BY A HOLDER OF 4.75% OR MORE OF THE OUTSTANDING STOCK, AS
DETERMINED UNDER THE CODE AND SUCH TREASURY REGULATIONS (A “SUBSTANTIAL
STOCKHOLDER”). IF THE TRANSFER RESTRICTIONS ARE VIOLATED, THEN THE TRANSFER WILL
BE VOID AB INITIO AND THE PURPORTED TRANSFEREE OF THE STOCK WILL BE REQUIRED TO
TRANSFER EXCESS SECURITIES TO THE CORPORATION’S AGENT. IN THE EVENT OF A
TRANSFER WHICH DOES NOT INVOLVE SECURITIES OF THE CORPORATION WITHIN THE MEANING
OF THE DELAWARE GENERAL CORPORATION LAW (“INDIRECT SECURITIES”) BUT WHICH WOULD
VIOLATE THE TRANSFER RESTRICTIONS, THE PURPORTED TRANSFEREE (OR THE RECORD
OWNER) OF THE INDIRECT SECURITIES WILL BE REQUIRED TO TRANSFER SUFFICIENT
INDIRECT SECURITIES PURSUANT TO THE TERMS PROVIDED FOR IN THE CERTIFICATE OF
INCORPORATION TO CAUSE THE SUBSTANTIAL STOCKHOLDER TO NO LONGER BE IN VIOLATION
OF THE TRANSFER RESTRICTIONS. THE CORPORATION WILL FURNISH WITHOUT CHARGE TO THE
HOLDER OF RECORD OF THIS CERTIFICATE A COPY OF THE RELEVANT GOVERNING DOCUMENTS,
CONTAINING THE ABOVE-REFERENCED TRANSFER RESTRICTIONS, UPON WRITTEN REQUEST TO
THE CORPORATION AT ITS PRINCIPAL PLACE OF BUSINESS.”

 

The Board of Directors may also require that any certificates representing
shares of common stock of the Corporation that are subject to conditions imposed
by the Board of Directors under paragraph (c) of this Article Fourteenth bear a
conspicuous legend referencing any applicable restrictions imposed by the Board
of Directors.

 

(ii)         The Corporation shall have the power to make appropriate notations
upon its stock transfer records and to instruct any transfer agent, registrar,
securities intermediary or depository with respect to the requirements of this
Article Fourteenth for any uncertificated Corporation Securities or Corporation
Securities held in an indirect holding system, and the Corporation shall provide
notice of the restrictions on transfer and ownership to holders of
uncertificated shares in accordance with applicable law.

 

Without limiting the foregoing, the Corporation may make such arrangements or
issue such instructions to its stock transfer agent as may be determined by the
Board of Directors to be necessary or advisable to implement this Article
Fourteenth, including, without limitation, authorizing such transfer agent to
require an affidavit from a Purported Transferee regarding such Person’s actual
and constructive ownership of stock and other evidence that a Transfer will not
be prohibited by this Article Fourteenth, as a condition to registering any
transfer.

 

23

 

 

(e)          Excess Securities. No employee or agent of the Corporation shall
record any Prohibited Transfer, and the purported transferee of such a
Prohibited Transfer (the “Purported Transferee”) shall not be recognized as a
stockholder of the Corporation for any purpose whatsoever in respect of the
Corporation Securities which are the subject of the Prohibited Transfer (the
“Excess Securities”). The Purported Transferee shall not be entitled with
respect to such Excess Securities to any rights of stockholders of the
Corporation, including, without limitation, the right to vote such Excess
Securities and to receive dividends or distributions, whether liquidating or
otherwise, in respect thereof, if any, and the Excess Securities shall be deemed
to remain with the transferor unless and until the Excess Securities are
transferred to the Agent pursuant to paragraph (f) of this Article Fourteenth or
until an approval is obtained under paragraph (c) of this Article Fourteenth.
After the Excess Securities have been acquired in a Transfer that is not a
Prohibited Transfer, such Corporation Securities shall cease to be Excess
Securities. For this purpose, any Transfer of Excess Securities not in
accordance with the provisions of paragraph (e) or paragraph (f) of this Article
Fourteenth shall also be a Prohibited Transfer.

 

(f)          Transfer to Agent.

 

(i)          If the Board of Directors determines that a Transfer of Corporation
Securities constitutes a Prohibited Transfer pursuant to paragraph (b)(ii) of
this Article Fourteenth, then, upon written demand by the Corporation sent
within thirty (30) days of the date on which the Board of Directors determines
that the attempted Transfer would result in Excess Securities, the Purported
Transferee shall transfer or cause to be transferred any certificate or other
evidence of ownership of the Excess Securities within the Purported Transferee’s
possession or control, together with any dividends or other distributions that
were received by the Purported Transferee from the Corporation with respect to
the Excess Securities (“Prohibited Distributions”), to an agent designated by
the Board of Directors (the “Agent”). The Agent shall thereupon sell to a buyer
or buyers, which may include the Corporation, the Excess Securities transferred
to it in one or more arm’s-length transactions; provided, however, that any such
sale must not constitute a Prohibited Transfer; and provided further that the
Agent shall effect such sale or sales in an orderly fashion and shall not be
required to effect any such sale within any specific time frame if, in the
Agent’s discretion, such sale or sales would disrupt the market for the
Corporation Securities or otherwise would adversely affect the value of the
Corporation Securities. If the Purported Transferee has resold the Excess
Securities before receiving the Corporation’s demand to surrender Excess
Securities to the Agent, the Purported Transferee shall be deemed to have sold
the Excess Securities for the Agent, and shall be required to transfer to the
Agent any Prohibited Distributions and proceeds of such sale, except to the
extent that the Corporation grants written permission to the Purported
Transferee to retain a portion of such sales proceeds not exceeding the amount
that the Purported Transferee would have received from the Agent pursuant to
paragraph (g) of this Article Fourteenth if the Agent, rather than the Purported
Transferee, had resold the Excess Securities.

 

24

 

 

(ii)         If the Board of Directors determines that a Transfer of Corporation
Securities constitutes a Prohibited Transfer pursuant to paragraph (b)(i) of
this Article Fourteenth, the purported transferor of such Prohibited Transfer
(the “Purported Transferor”) shall, upon written demand by the Corporation,
deliver to the Agent the sales proceeds from the Prohibited Transfer (in the
form received, i.e., whether in cash or other property), and the Agent shall
thereupon sell any non-cash consideration to a buyer or buyers in one or more
arm's-length transactions. If the Purported Transferee is determinable and any
Excess Securities have not been resold, the Agent (after deducting amounts
necessary to cover its costs and expenses incurred in connection with its duties
hereunder) shall, to the extent possible, return the Excess Securities and any
Prohibited Distributions to the Purported Transferor, and shall reimburse the
Purported Transferee from the sales proceeds received from the Purported
Transferor (or the proceeds from the disposition of any non-cash consideration)
for the cost of any Excess Securities.

 

If the Purported Transferee is not determinable, or to the extent the Excess
Securities have been resold or it is not otherwise possible to return the Excess
Securities to the Purported Transferor, the Agent (after deducting amounts
necessary to cover its costs and expenses incurred in connection with its duties
hereunder) shall use the proceeds to acquire on behalf of the Purported
Transferor, in one or more arm's-length transactions, an equal amount of
Corporation Securities in replacement of the Excess Securities sold; provided,
however, that, to the extent the amount of proceeds is not sufficient to fund
the purchase price of such Corporation Securities and the Agent’s costs and
expenses, the Purported Transferor shall promptly fund such amounts upon demand
by the Agent. Any remaining amounts held by the Agent shall be paid in
accordance with paragraph (g)(iii) of this Article Fourteenth.

 

(g)          Application of Proceeds. The Agent shall apply any proceeds of a
sale by it of Excess Securities and, if the Purported Transferee has previously
resold the Excess Securities, any amounts received by it from a Purported
Transferee, together, in either case, with any Prohibited Distributions, as
follows:

 

(i)          first, such amounts shall be paid to the Agent to the extent
necessary to cover its costs and expenses incurred in connection with its duties
hereunder;

 

(ii)         second, any remaining amounts shall be paid to the Purported
Transferee, up to the amount paid by the Purported Transferee for the Excess
Securities (or the fair market value at the time of the Transfer, in the event
the purported Transfer of the Excess Securities was, in whole or in part, a
gift, inheritance or similar Transfer) which amount shall be determined at the
discretion of the Board of Directors; and

 

(iii)        third, any remaining amounts shall be paid to one or more
organizations qualifying under section 501(c)(3) of the Code (or any comparable
successor provision) selected by the Board of Directors; provided, however, that
if the Excess Securities (including any Excess Securities arising from a
previous Prohibited Transfer not sold by the Agent in a prior sale or sales)
represent a 5% or greater Percentage Securities Ownership in any class of
Corporation Securities, then any such remaining amounts to the extent
attributable to the disposition of the portion of such Excess Securities
exceeding a 5% Percentage Securities Ownership interest in such class shall be
paid to two or more organizations qualifying under section 501(c)(3) of the Code
selected by the Board of Directors, such that no organization qualifying under
section 501(c)(3) of the Code shall be deemed to possess a Percentage Securities
Ownership in excess of 4.75%.

 

25

 

 

The Purported Transferee of Excess Securities shall have no claim, cause of
action or any other recourse whatsoever against any transferor of Excess
Securities. The Purported Transferee’s sole right with respect to such shares
shall be limited to the amount payable to the Purported Transferee pursuant to
paragraph (g) of this Article Fourteenth. In no event shall the proceeds of any
sale of Excess Securities pursuant to paragraph (g) of this Article Fourteenth
inure to the benefit of the Corporation or the Agent, except to the extent used
to cover costs and expenses incurred by the Agent in performing its duties
hereunder.

 

(h)          Modification of Remedies for Certain Indirect Transfers. In the
event of any Transfer which does not involve a transfer of securities of the
Corporation within the meaning of the DGCL (“Indirect Securities”), but which
would cause a Substantial Stockholder to violate a restriction on Transfers
provided for in this Article Fourteenth, the application of paragraph (f) and
paragraph (g) hereof shall be modified as described in this paragraph (h). In
such case, no such Substantial Stockholder shall be required to dispose of any
interest that is not an Indirect Security, but such Substantial Stockholder
and/or any Person whose ownership of Indirect Securities is attributed to such
Substantial Stockholder shall be deemed to have disposed of and shall be
required to dispose of sufficient Indirect Securities (which Indirect Securities
shall be disposed of in the inverse order in which they were acquired) to cause
such Substantial Stockholder, following such disposition, not to be in violation
of this Article Fourteenth. Such disposition shall be deemed to occur
simultaneously with the Transfer giving rise to the application of this
provision, and such number of Indirect Securities that are deemed to be disposed
of shall be considered Excess Securities and shall be disposed of through the
Agent as provided in paragraph (f) and paragraph (g) of this Article Fourteenth;
provided that the maximum aggregate amount payable either to such Substantial
Stockholder, or to such other Person that was the direct holder of such Excess
Securities, in connection with such sale shall be the fair market value of such
Excess Securities at the time of the purported Transfer. All expenses incurred
by the Agent in disposing of such Excess Securities shall be paid out of any
amounts due such Substantial Stockholder or such other Person.

 

The purpose of paragraph (h) of this Article Fourteenth is to extend the
restrictions in paragraph (b) and paragraph (f) of this Article Fourteenth to
situations in which there is a Substantial Stockholder Transaction without a
direct Transfer of Corporation Securities, and this paragraph (h), along with
the other provisions of Article Fourteenth, shall be interpreted to produce the
same results, with differences as the context requires, as a direct Transfer of
Corporation Securities.

 

(i)          Legal Proceedings. If the Purported Transferee fails to surrender
the Excess Securities or the proceeds of a sale thereof to the Agent within
thirty (30) days from the date on which the Corporation makes a written demand
pursuant to paragraph (f) of this Article Fourteenth (whether or not made within
the time specified in such paragraph), then the Corporation shall use its
reasonable best efforts to take all actions necessary to enforce the provisions
hereof, and/or enjoin or rescind any violation hereof, including the institution
of legal proceedings to compel the surrender. Nothing in this paragraph (i)
shall (x) be deemed inconsistent with any Transfer of the Excess Securities
provided in this Article Fourteenth being void ab initio, (y) preclude the
Corporation in its discretion from immediately bringing legal proceedings
without a prior demand or (z) cause any failure of the Corporation to act within
the time periods set forth in this Article Fourteenth to constitute a waiver or
loss of any right of the Corporation under this Article Fourteenth.

 

26

 

 

(j)          Liability. Any stockholder subject to the provisions of this
Article Fourteenth who knowingly violates the provisions of this Article
Fourteenth, and any Persons controlling, controlled by or under common control
with such stockholder, shall be jointly and severally liable to the Corporation
for, and shall indemnify and hold the Corporation harmless against, any and all
damages suffered as a result of such violation, including but not limited to
damages resulting from a reduction in, or elimination of, the corporation’s
ability to utilize its Tax Benefits, and attorneys’ and auditors’ fees incurred
in connection with such violation.

 

(k)          Obligation to Provide Information. At the request of the
Corporation, any Person that is a beneficial, legal or record holder of
Corporation Securities, any proposed transferor or transferee and any Person
controlling, controlled by or under common control with the proposed transferor
or transferee shall provide such information as the Corporation may reasonably
request as may be necessary from time to time in order to determine compliance
with this Article Fourteenth or the status of the Corporation’s Tax Benefits. In
furtherance thereof, as a condition to the registration of the Transfer of any
Corporation Securities, any Person who is a beneficial, legal or record holder
of Corporation Securities, any proposed transferor or transferee and any Person
controlling, controlled by or under common control with the proposed transferor
or transferee shall provide an affidavit containing such information as the
Corporation may reasonably request from time to time in order to determine
compliance with this Article Fourteenth or the status of the Tax Benefits of the
Corporation.

 

(l)          Board Authority.

 

(i)          All determinations and interpretations of the Board of Directors
shall be interpreted or determined, as the case may be, by the Board of
Directors in its sole discretion and shall be conclusive and binding for all
purposes of this Article Fourteenth. The Board shall have the power to determine
all matters necessary for assessing compliance with this Article Fourteenth,
including, without limitation,—

 

(1)         the identification of Substantial Stockholders;

 

(2)         whether a Transfer is a Substantial Stockholder Transaction or a
Prohibited Transfer;

 

(3)         the Percentage Securities Ownership of any Substantial Stockholder;

 

(4)         whether an instrument constitutes an Indirect Security;

 

(5)         the amount (or fair market value) due to a Purported Transferee
pursuant to paragraph (g) of this Article Fourteenth; and

 

(6)         any other matters which the Board of Directors determines to be
relevant;

 

and the good faith determination of the Board of Directors on such matters shall
be conclusive and binding for all the purposes of this Article Fourteenth. In
addition, the Board of Directors may, to the extent permitted by law, from time
to time establish, modify, amend or rescind any bylaws, regulations, policies
and procedures of the Corporation not inconsistent with the provisions of this
Article Fourteenth for purposes of determining whether any Transfer of
Corporation Securities would jeopardize the Corporation’s ability to preserve
and use the Tax Benefits and for the orderly application, administration and
implementation of this Article Fourteenth.

 

27

 

 

(ii)         Nothing contained in this Article Fourteenth shall limit the
authority of the Board of Directors to take such other action, to the extent
permitted by law, as it deems necessary or advisable to protect the Corporation
and its stockholders in preserving the Tax Benefits. Without limiting the
generality of the foregoing, in the event of a change in law making one or more
of the following actions necessary or desirable, the Board of Directors may, by
adopting a written resolution,—

 

(1)         modify the ownership interest percentage in the Corporation or the
Persons or groups covered by this Article Fourteenth;

 

(2)         modify the definitions of any terms set forth in this Article
Fourteenth; or

 

(3)         modify the terms of this Article Fourteenth as appropriate to
prevent an ownership change for purposes of Section 382 of the Code as a result
of any changes in applicable Treasury Regulations or otherwise;

 

provided, however, that the Board of Directors shall not cause there to be such
modification unless it determines, by adopting a written resolution, that such
action is reasonably necessary or advisable to preserve the Tax Benefits or that
the continuation of these restrictions is no longer reasonably necessary for the
preservation of the Tax Benefits. Such written resolution of the Board of
Directors shall be filed with the Secretary of the Corporation. Stockholders of
the Corporation shall be notified of such determination through such method of
notice as the Secretary of the Corporation shall deem appropriate.

 

(iii)        In the case of an ambiguity in the application of any of the
provisions of this Article Fourteenth, including any definition used herein, the
Board of Directors shall have the power to determine the application of such
provisions with respect to any situation based on its reasonable belief,
understanding or knowledge of the circumstances. In the event this Article
Fourteenth requires an action by the Board of Directors but fails to provide
specific guidance with respect to such action, the Board of Directors shall have
the power to determine the action to be taken so long as such action is not
contrary to the provisions of this Article Fourteenth. All such actions,
calculations, interpretations and determinations which are taken or made by or
on behalf of the Board of Directors in good faith shall be conclusive and
binding on the Corporation, the Agent, and all other parties for all other
purposes of this Article Fourteenth.

 

(iv)        The Board of Directors, to the fullest extent permitted by law, may
exercise the authority granted by this Article Fourteenth through duly
authorized officers or agents of the Corporation.

 

(v)         Nothing in this Article Fourteenth shall be construed to limit or
restrict the Board of Directors in the exercise of its fiduciary duties under
applicable law.

 

28

 

 

(m)          Reliance. The Corporation and the members of the Board of Directors
shall be fully protected in relying in good faith upon the information,
opinions, reports or statements of the chief executive officer, the chief
operating officer or the chief accounting officer, and any other duly appointed
officer of the Corporation or of the Corporation’s legal counsel, independent
auditors, transfer agent, investment bankers or other employees and agents in
making the determinations and findings contemplated by this Article Fourteenth,
and the members of the Board of Directors shall not be responsible for any good
faith errors made in connection therewith. For purposes of determining the
existence and identity of, and the amount of any Corporation Securities owned by
any shareholder, the Corporation is entitled to rely on the existence and
absence of filings of Schedule 13D or 13G under the Exchange Act (or similar
filings), as of any date, subject to its actual knowledge of the ownership of
Corporation Securities.

 

(n)          Benefits. Nothing in this Article Fourteenth shall be construed to
give to any Person, other than the Corporation or the Agent, any legal or
equitable right, remedy or claim under this Article Fourteenth. This Article
Fourteenth shall be for the sole and exclusive benefit of the Corporation and
the Agent.

 

(o)          Severability. If any provision of this Article Fourteenth or any
application of any provision thereunder is determined to be invalid, the
validity of the remaining provisions shall be unaffected and application of such
provision shall be affected only to the extent necessary.

 

(p)          Waiver.         With regard to any power, remedy or right provided
herein or otherwise available to the Corporation or the Agent under this Article
Fourteenth, (i) no waiver will be effective unless expressly contained in a
writing signed by the waiving party and (ii) no alteration, modification or
impairment will be implied by reason of any previous waiver, extension of time,
delay or omission in exercise or other indulgence.

 

29

 

 

(q)          Limitation of Liability. To the maximum extent permitted by
Delaware law, no director of the Corporation shall be liable for any breach of
any duty under this Article Fourteenth, it being understood that no director
shall be responsible to the Corporation, any holder of Corporation Securities or
any other Person for any action taken or omitted to be taken under this Article
Fourteenth. In particular, without creating any liability to any Person, the
Board may distinguish between holders of Corporation Securities in connection
with any Request under this Article Fourteenth.

 

(r)          Application of Restrictions. To the fullest extent permitted by
law, but subject to the other provisions of this Article Fourteenth, the
restrictions on ownership and transfer set forth in this Article Fourteenth
shall apply to all shares of Corporation Securities (whether issued before, on
or after the Restriction Effective Date), except with respect to shares of
Corporation Securities that the holder or owner thereof can establish, by
sufficient factual evidence presented to the Corporation, were (i) issued prior
to the Restriction Effective Date and (ii) were not voted in favor of the
amendment and restatement of the Certificate of Incorporation first inserting
this Article Fourteenth (the conditions set forth in clauses (i) and (ii), the
“Conditions”). Except as otherwise determined by a court of competent
jurisdiction, the Board of Directors (or a committee thereof) shall have the
power and authority to determine whether sufficient evidence has been presented
to determine that the Conditions have been satisfied, and such determination
shall be conclusive and binding on the Corporation and all persons and entities.

 

[remainder of page intentionally left blank]

 

30

 

 

IN WITNESS WHEREOF, the undersigned certifies that provision for the making of
this Amended and Restated Certificate of Incorporation is contained in a decree
or order of a court or judge having jurisdiction of a proceeding under Chapter
11 of the Federal Bankruptcy Code and the undersigned certifies that this
Amended and Restated Certificate of Incorporation has been duly adopted in
accordance with the provisions of Sections 242, 245 and 303 of the Delaware
General Corporation Law and has been executed by a duly authorized officer on
this ____ day of ____, 2014.

 

  TRINITY PLACE HOLDINGS INC.       By:       Name:     Title:

  

 

 

 

Exhibit C

 

Loan Agreement

 



 

 

 



 

LOAN AGREEMENT

 

Dated as of January __, 2015

 

among

 

[TPH SPECIAL PURPOSE ENTITY]

as the Borrower

 

STERLING NATIONAL BANK,

as Administrative Agent

 

and

 

THE LENDERS PARTY HERETO

 

 



 

 

 

TABLE OF CONTENTS

 

  PAGE     ARTICLE I  DEFINITIONS 1     Section 1.1  Defined Terms. 1    
Section 1.2  Other Definitional Provisions. 12     ARTICLE II  COMMITMENTS;
LOANS. 13     Section 2.1  Borrowing. 13     Section 2.2  Evidence of Loans. 14
    Section 2.3  Repayment and Prepayment of Loans. 14     Section
2.4  Interest. 15     Section 2.5  Fees. 15     Section 2.6  Use of Proceeds. 16
    Section 2.7  Computations. 16     Section 2.8  Minimum Amounts of Borrowings
and Repayments. 16     Section 2.9  Time and Method of Payments. 16     Section
2.10  Lending Offices. 17     Section 2.11  Several Obligations. 17     Section
2.12  Pro Rata Treatment Among Lenders. 17     Section 2.13  Non-Receipt of
Funds by the Administrative Agent. 17     Section 2.14  Sharing of Payments and
Set-Off Among Lenders. 17     Section 2.15  Extension of Maturity Date. 18    
Section 2.16  Additional Commitments. 18     Section 2.17  Defaulting Lenders.
19     ARTICLE III  REPRESENTATIONS AND WARRANTIES 21     Section
3.1  Organization. 21

 

- ii -

 

 

Section 3.2  Power, Authority, Consents. 21     Section 3.3  No Violation of Law
or Agreements. 21     Section 3.4  Due Execution, Validity, Enforceability. 22  
  Section 3.5  Title to Properties. 22     Section 3.6  Judgments, Actions,
Proceedings. 22     Section 3.7  No Defaults, Compliance With Laws. 22    
Section 3.8  Financial Statements. 23     Section 3.9  Tax Returns. 23    
Section 3.10  Intangible Assets. 23     Section 3.11  Regulation U. 23    
Section 3.12  Name Changes, Mergers, Acquisitions. 24     Section 3.13  Full
Disclosure. 24     Section 3.14  Licenses and Approvals. 24     Section
3.15  ERISA. 24     Section 3.16  OFAC. 24     ARTICLE IV  CONDITIONS TO INITIAL
LOANS 25     Section 4.1  Conditions to Initial Loan(s). 25     ARTICLE
V  AFFIRMATIVE COVENANTS 28     Section 5.1  Existence, Properties. 28    
Section 5.2  Payment of Indebtedness, Taxes. 28     Section 5.3  Financial
Statements, Reports, etc. 29     Section 5.4  Notice of Adverse Events and
Significant Changes. 30     Section 5.5  Books and Records; Inspection; Audits.
31     Section 5.6  Insurance. 31     Section 5.7  Compliance with Laws. 32

 

- iii -

 

 

Section 5.8  Environmental Laws. 32     Section 5.9  Use of Proceeds. 32    
Section 5.10  Establishment and Maintenance of Deposit Accounts. 32     ARTICLE
VI  NEGATIVE COVENANTS. 33     Section 6.1  Indebtedness. 33     Section
6.2  Liens. 34     Section 6.3  Single Purpose Entity. 34     Section
6.4  Distributions. 35     Section 6.5  Disposition of Assets. 36     Section
6.6  Fiscal Year. 36     Section 6.7  ERISA Obligations. 36     Section
6.8  Transactions with Affiliates. 36     Section 6.9  Hazardous Materials. 36  
  ARTICLE VII  EVENTS OF DEFAULT. 37     Section 7.1  Payments. 37     Section
7.2  Certain Covenants. 37     Section 7.3  Other Covenants. 37     Section
7.4  Other Defaults. 38     Section 7.5  Representations and Warranties. 38    
Section 7.6  Bankruptcy. 38     Section 7.7  Judgments. 39     Section
7.8  ERISA. 39     Section 7.9  Loss of Control or Management. 39     Section
7.10  Assertions by Loan Parties. 39     Section 7.11  Effectiveness of Liens.
39

 

- iv -

 

 

ARTICLE VIII  THE ADMINISTRATIVE AGENT 39     Section 8.1  The Administrative
Agent 39     Section 8.2  Priority. 42     Section 8.3  Collection of Payments.
43     Section 8.4  Authority. 44     Section 8.5  Rights of the Administrative
Agent as Lender. 45     Section 8.6  Standards of Care and Loan Administration.
45     Section 8.7  Non-Reliance on the Administrative Agent and Other Lenders.
47     Section 8.8  Failure to Act. 48     Section 8.9  Action by the
Administrative Agent. 48     Section 8.10  Books and Records. 49     Section
8.11  Information to Lenders. 49     Section 8.12  Notice of Event of Default,
Exercise of Remedies, Foreclosure, etc. 49     Section 8.13  Successor
Administrative Agent. 51     ARTICLE IX  MISCELLANEOUS PROVISIONS 52     Section
9.1  Fees, Costs and Expenses; Indemnity. 52     Section 9.2  Taxes. 54    
Section 9.3  Payments. 54     Section 9.4  Lien on and Set-off of Deposits. 54  
  Section 9.5  Modifications, Consents and Waivers; Entire Agreement. 55    
Section 9.6  Remedies Cumulative; Counterclaims. 57     Section 9.7  Further
Assurances. 57     Section 9.8  Notices. 57     Section 9.9  Counterparts. 58  
  Section 9.10  Severability. 58

 

- v -

 

 

Section 9.11  Binding Effect; No Assignment or Delegation by Borrower. 58    
Section 9.12  Assignments and Participations by Lenders. 58     Section
9.13  FATCA. 60     Section 9.14  GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER
OF TRIAL BY JURY. 61     Section 9.15  USA Patriot Act Notice; Anti-Money
Laundering. 62     Section 9.16  No Advisory or Fiduciary Responsibility. 62    
Section 9.17  Permitted Agreements. 63     Section 9.18  Assignment of Loan
Documents. 63

 

EXHIBITS:

 

A Form of Note B Form of Assignment and Assumption C Form of Consent Order

 

SCHEDULES:

 

1.1 Commitments and Pro Rata Shares 3.2 Consents, Waivers, Approvals; Violation
of Agreements 3.6 Judgments, Actions, Proceedings 3.7 Defaults; Compliance with
Laws, Regulations, Agreements 3.8 Burdensome Documents 3.13 Name Changes,
Mergers, Acquisitions 3.16 Employee Benefit Plans 6.1 Permitted Indebtedness and
Guarantees 6.2 Permitted Security Interests, Liens and Encumbrances

 

- vi -

 

 

LOAN AGREEMENT

 

AGREEMENT, made this __ day of January, 2015, by and among:

 

[TPH SPECIAL PURPOSE ENTITY], a ______________ [corporation/limited liability
company] (the “Borrower”);

 

Each Lender from time to time party hereto (individually, a “Lender” and
collectively, the “Lenders”); and

 

STERLING NATIONAL BANK, a national banking association (“Sterling”), as
Administrative Agent for the Lenders (in such capacity, together with any
successor thereto in such capacity, the “Administrative Agent”);

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of one or more Loans on and after the Effective Date, to be used in accordance
with the terms hereof; and

 

WHEREAS, the Lenders are willing to provide one or more Loans to the Borrower,
on the terms and subject to the conditions set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1           Defined Terms.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Accession Agreement” has the meaning assigned to such term in Section 2.16.

 

“Affiliate” means, as to any Person, any other Person that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise), provided that, in any
event: (a) any Person that owns directly or indirectly 15% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 15% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person; and
(b) each 15% or more shareholder, each director and each executive officer of
the Borrower or the Limited Guarantor shall be deemed to be an Affiliate of the
Borrower and the Limited Guarantor.

 

 

 

 

“Aggregate Exposure” means, with respect to any Lender as of any date, the
outstanding principal balance of such Lender’s Loans.

 

“Air Rights” means those certain air rights owned by the Borrower with respect
to 81 Greenwich Street, New York, New York, Block 19, Lot 18.

 

“Allowed Claim” has the meaning assigned to such term in the Confirmed Plan.

 

“Applicable Percentage” means, at any time, with respect to any Incremental
Loan, an amount equal to the product of (a) the daily amount of interest payable
on the then outstanding principal amount of such Incremental Loan, computed in
accordance with Section 2.7 at the rate of 4.5% per annum, times (b) the number
of days in the period commencing on the borrowing date for such Incremental Loan
and ending on the Maturity Date.

 

“Appraised Value” means the fair market value of the Property set forth in the
Closing Appraisal or any subsequent real estate appraisal requested by the
Administrative Agent (it being understood and agreed that any such subsequent
appraisal shall be conducted by an appraiser having the qualifications, and in
accordance with the standards, policies and guidelines, specified in Section
4.1(i).

 

“Approved Joint Venture” means any joint venture organized for the purpose of
developing the Property, in which the Limited Guarantor is a partner or joint
venturer and which has been consented to by the Administrative Agent (it being
understood and agreed that the Administrative Agent shall review promptly and in
good faith and reasonably consider any joint venture documents and information
presented to it by the Loan Parties but shall have no obligation to consent to
any such joint venture).

 

“Assignment and Assumption” means an agreement in the form of Exhibit B hereto.

 

“Assignment of Leases and Rents” has the meaning assigned to such term in
Section 4.1(e).

 

“Assignee” has the meaning assigned to such term in Section 9.12(a).

 

“Assignor” has the meaning assigned to such term in Section 9.12(a).

 

“Automatic Debit Account” has the meaning assigned to such term in Section
5.10(a).

 

“Bankruptcy Case” means, collectively, cases of Syms Corp, Filene’s Basement,
LLC and all other debtors that were filed on November 2, 2011, in the Bankruptcy
Court under Chapter 11 of the Bankruptcy Code in the Bankruptcy Court, and which
are jointly administered under Case No. 11-13511 (KJC).

 

2

 

 

“Bankruptcy Code” means the United States Bankruptcy Code, being Title 11 of the
United States Code as enacted in 1978, 11 U.S.C. §§101 et seq, as the same has
heretofore been or may hereafter be amended, recodified, modified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or any other court that has jurisdiction over the Bankruptcy Case.

 

“Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy Procedure, as the
same may from time to time be in effect and applicable to the Chapter 11 Cases.

 

“Basel III” means the “International Convergence of Capital Measurement and
Capital Standards, a Revised Framework” published by the Basel Committee on
Banking Supervision in June 2004 in the form existing on the Effective Date.

 

“Blocked Account” and “Blocked Accounts” have the respective meanings assigned
to such terms in Section 5.10(b).

 

“Borrowing” means a borrowing consisting of simultaneous Loans made by each of
the Lenders pursuant to Section 2.1.

 

“Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in the State of New York are authorized or required to
close under the laws of such State.

 

“Capitalized Lease” means any lease, the obligations to pay rent or other
amounts under which constitute Capitalized Lease Obligations.

 

“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

 

“Cash” means, as to any Person, such Person’s cash and cash equivalents, as
defined in accordance with GAAP consistently applied.

 

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980, 42 U.S.C. §9601, et seq.

 

“Change in Control” means failure on the part of the Limited Guarantor to own,
beneficially and of record, at least 75% of the equity interests in the Borrower
having ordinary voting power for the election of directors or managing members;
provided, however, that any such failure that results from the entry by the
Limited Guarantor into an Approved Joint Venture shall not constitute a Change
in Control.

 

3

 

 

“Closing Appraisal” has the meaning assigned to such term in Section 4.1(i).

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.

 

“Collateral” means all assets of the Borrower which secure the Obligations from
time to time, including the Property, as such term is defined in the Mortgage.

 

“Commitment” means, as to each Lender, the obligation of such Lender to make
Loans pursuant to Section 2.1.

 

“Commitment Amount” means, as to each Lender, the amount of such Lender’s
Commitment. The initial Commitment Amount of each Lender is set forth opposite
such Lender’s name on Schedule 1.1 hereto under the caption “Commitment Amount”,
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Commitment, as applicable. Such Commitment Amounts may be (a)
increased from time to time pursuant to Section 2.16 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.12.

 

“Confirmation Order” means the order dated August 30, 2012, entered by the
Bankruptcy Court, confirming the Confirmed Plan.

 

“Confirmed Plan” means the Modified Second Amended Joint Chapter 11 Plan of
Reorganization of Syms Corp. and Its Subsidiaries, as approved and confirmed by
the Confirmation Order.

 

“Consent Order” means a final and non-appealable order entered by the Bankruptcy
Court in form and substance reasonably satisfactory to the Administrative Agent,
approving this Loan Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby. Attached as Exhibit C is a form of Consent
Order satisfactory to the Administrative Agent.

 

“Contract Rate” has the meaning assigned to such term in Section 2.4(a).

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b), 414(c) or 414(m) of the Code and Section 4001(a)(2) of ERISA.

 

“Default” means an event which with notice or lapse of time, or both, would
constitute an Event of Default.

 

4

 

 

“Defaulting Lender” means subject to Section 2.17, any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three (3) Business Days of the date required to be funded
by it hereunder, unless the subject of a good faith dispute, (b) has notified
the Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements generally in which it commits to extend credit, (c) has failed,
within three (3) Business Days after written request by the Administrative
Agent, to confirm in writing to the Administrative Agent that it will comply
with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a bankruptcy or
insolvency proceeding or any similar proceeding under any applicable Laws, or
(ii) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian, appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority; it being understood that if a Lender has been turned
over to the Federal Deposit Insurance Corporation (or a similar regulatory
entity) for the purpose of sale or liquidation it shall be a Defaulting Lender.

 

“Disposition” means the sale, lease, conveyance, transfer or other disposition
of the Property (whether in one or a series of transactions), including accounts
and notes receivable (with or without recourse) and sale-leaseback transactions.

 

“Disputed Claim” has the meaning assigned to such term in the Confirmed Plan.

 

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 9.5).

 

“Eligible Assignee” means any of (a) a commercial bank organized under the laws
of the United States or any state thereof and having (x) total assets in excess
of $2,000,000,000 and (y) a combined capital and surplus of at least
$200,000,000; (b) a branch or agency licensed under the laws of the United
States or any state thereof of a commercial bank organized under the laws of any
country that is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having (x)
total assets in excess of $2,000,000,000 and (y) a combined capital and surplus
of at least $200,000,000; (c) a life insurance company organized under the Laws
of any state of the United States and having admitted assets of at least
$2,000,000,000; (d) a nationally recognized investment banking company or other
financial institution in the business of making loans, or an Affiliate thereof
organized under the Laws of any state of the United States, and licensed or
qualified to conduct such business under the Laws of any such state and having
(1) total assets of at least $2,000,0000,000 and (2) a net worth of at least
$200,000,000; (e) any Lender, or (f) an Affiliate of any Lender; provided,
however, that none of the foregoing entities shall be or be deemed to be an
Eligible Assignee if such entity’s primary business is the investment in
distressed debt or securities; and provided, further, however, that (x) no
Lender that is or at any time was a Defaulting Lender, nor any Affiliate of such
Defaulting Lender, nor a Person who, upon becoming a Lender hereunder would
constitute a Defaulting Lender, shall be an Eligible Assignee, unless consented
to in writing by the Borrower and the Administrative Agent, and (y) no Loan
Party, and no Affiliate of a Loan Party, shall qualify as an Eligible Assignee.

 

5

 

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which is subject to ERISA and (a) is maintained for
employees of the Borrower or (b) with respect to which any Loan Party has any
liability.

 

“Environmental Costs”: any and all actual, out of pocket costs or expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses) of whatever kind or nature, known or unknown, contingent or otherwise,
arising out of, or in any way relating to any violation of, noncompliance with
or liability under any Environmental Laws and Regulations or any orders,
requirements, demands, or investigations of any Person related to any
Environmental Laws and Regulations. Environmental Costs include any and all of
the foregoing, without regard to whether they arise out of or are related to any
past, pending or threatened proceeding of any kind.

 

“Environmental Laws and Regulations” means all federal, state and local
environmental laws, regulations, ordinances, orders, judgments and decrees
applicable to the Borrower or any other Loan Party, or any of their respective
assets or properties.

 

“Environmental Liability” means any liability under any applicable Environmental
Laws and Regulations for any disposal, release or threatened release of a
hazardous substance, pollutant or contaminant, as those terms are defined under
CERCLA, and any liability which would require a removal, remedial or response
action, as those terms are defined under CERCLA, by any Person or by any
environmental regulatory body having jurisdiction over the Borrower and its
Subsidiaries and/or any liability arising under any Environmental Laws and
Regulations for the Borrower’s or any Subsidiary’s failure to comply with such
laws and regulations, including without limitation, the failure to comply with
or obtain any applicable environmental permit.

 

“Environmental Proceeding” means any judgment, action, proceeding or
investigation pending before any court or Governmental Authority, with respect
to the Borrower or any Subsidiary and arising under or relating to any
Environmental Laws and Regulations.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time, and the regulations promulgated thereunder.

 

“ERISA Affiliate” means any corporation, person or trade or business which is a
member of a group which is under common control with the Borrower, who together
with the Borrower, is treated as a single employer within the meaning of Section
414(b) – (o) of the Code and, if applicable, Section 4001(a)(14) and (b) of
ERISA.

 

6

 

 

“Event of Default” has the meaning assigned to such term in Article 8.

 

“Executive Orders” has the meaning assigned to such term in Section 9.15(b).

 

“Exposure” means, with respect to any Lender as of any date the outstanding
principal balance of such Lender’s Loans.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any current or future regulations or official interpretations
thereof.

 

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with member banks of the Federal Reserve
System arranged by federal funds brokers as published by the Federal Reserve
Bank of New York for such day, or if such day is not a Business Day, for the
next preceding Business Day (or, if such rate is not so published for any such
day, the average rate charged to the Person serving as the Administrative Agent
on such day on such transactions as reasonably determined by the Administrative
Agent).

 

“Fee” and “Fees” have the respective meanings assigned to such terms in Section
2.5(c).

 

“Financial Statements” means the annual audited financial statements of the
Limited Guarantor for its fiscal year ended March 1, 2014 that are part of its
filing on Form 10-K for such fiscal year and the quarterly unaudited financial
statements of the Limited Guarantor for its fiscal quarters ended May 31, 2014
and August 30, 2014 that are part of its filings on Form 10-Q for such fiscal
quarters.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governmental Approval” means an authorization, consent, approval, permit or
license issued by, or a registration, qualification or filing with, any
Governmental Authority.

 

“Governmental Authority” means any nation and any state or political subdivision
thereof and any entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government and any tribunal or
arbitrator of competent jurisdiction .

 

“Hazardous Materials” means any toxic chemical, hazardous substances,
contaminants or pollutants, medical wastes, infectious wastes, or hazardous
wastes which have not been remediated in accordance with applicable
Environmental Laws and Regulations.

 

“IDB” means Israel Discount Bank of New York.

 

7

 

 

“Increase Request” has the meaning assigned to such term in Section 2.16.

 

“Incremental Commitment” has the meaning assigned to such term in Section 2.16.

 

“Incremental Commitment Effective Date” has the meaning assigned to such term in
Section 2.1(b).

 

“Incremental Lender” has the meaning assigned to such term in Section 2.16.

 

“Incremental Loan” has the meaning assigned to such term in Section 2.16.

 

“Indebtedness” means, with respect to any Person, all: (a) liabilities or
obligations, direct and contingent, which in accordance with GAAP would be
included in determining total liabilities as shown on the liability side of a
balance sheet of such Person at the date as of which Indebtedness is to be
determined, including, without limitation, contingent liabilities that in
accordance with such principles, would be set forth in a specific U.S. Dollar
amount on the liability side of such balance sheet, and Capitalized Lease
Obligations of such Person; (b) liabilities or obligations of others for which
such Person is directly or indirectly liable, by way of guaranty (whether by
direct guaranty, suretyship, discount, endorsement, take-or-pay agreement,
agreement to purchase or advance or keep in funds or other agreement having the
effect of a guaranty) or otherwise; (c) liabilities or obligations secured by
Liens on any assets of such Person, whether or not such liabilities or
obligations shall have been assumed by it; (d) liabilities or obligations of
such Person, direct or contingent, with respect to letters of credit issued for
the account or upon the application of such Person and bankers acceptances
created for such Person, and (e) monetary obligations of such Person under a
so-called synthetic lease, off-balance sheet or tax retention lease or under an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Initial Lender” means Sterling or IDB; and “Initial Lenders” means Sterling and
IDB, collectively.

 

“Initial Loan” and “Initial Loans” have the respective meanings assigned to such
terms in Section 2.1.

 

“Interest Rate Contracts” means interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements, interest rate insurance and other
agreements or arrangements designed to provide protection against fluctuation in
interest rates.

 

8

 

 

“Investment” means, with respect to any Person, (i) the purchase or acquisition
by such Person of any equity interest, evidence of indebtedness or other
security issued by any other Person, or any binding obligation or option by such
Person to make such purchase or acquisition, (ii) any loan, advance, or
extension of credit by such Person to, or contribution by such Person to the
capital of, any other Person, or (iii) any purchase by such Person of all or any
integral part of the business of any other Person or assets comprising such
business or part thereof, or any binding obligation or option by such Person to
make such purchase; provided, however, that the term “Investment” shall not
include (a) current trade and customer accounts receivable for services rendered
in the ordinary course of business and payable in accordance with customary
trade terms and other investments in accounts, contract rights and chattel paper
arising or acquired in the ordinary course of business or (b) stock or other
securities acquired by such Person in connection with the satisfaction or
enforcement of debts or claims due or owing to such Person or as security for
any such debts or claims, provided that such debts or claims were not created
for the purpose or with a view to the acquisition of such stock or other
securities.

 

“Latest Balance Sheet” has the meaning assigned to such term in Section 3.8.

 

“Laws” means all applicable provisions of all (a) constitutions, treaties,
statutes, laws, rules, regulations, codes and ordinances of any Governmental
Authority, (b) Governmental Approvals and (c) orders, decisions, judgments,
awards and decrees of any Governmental Authority.

 

“Lender(s)” has the meaning specified in the introductory paragraph hereto and
shall include Incremental Lenders.

 

“Lending Office” means, with respect to each Lender, the Lending Office
designated below its name on the signature pages hereof or such other office of
such Lender or of an affiliate of such Lender as it may from time to time
specify to the Administrative Agent and the Borrower as the office at which its
Loans are to be made and maintained.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien, claim or charge of any kind (including any agreement to give
any of the foregoing), any conditional sale or other title retention agreement,
any lease in the nature of any of the foregoing, and the filing of or agreement
to give any financing statement under the Uniform Commercial Code of any
jurisdiction.

 

“Limited Guarantee” has the meaning assigned to such term in Section 4.1(c).

 

“Limited Guarantor” means Trinity Place Holdings, Inc., a Delaware corporation.

 

“Loan” means an Initial Loan or an Incremental Loan, as the context may require;
and “Loans” means the Initial Loans and the Incremental Loans, collectively.

 

“Loan Documents” means this Agreement, the Notes, and all other instruments,
documents and agreements executed and delivered by the Borrower or the Limited
Guarantor in connection herewith or therewith, including all amendments,
modifications and supplements of or to all such instruments, documents and
agreements.

 

“Loan Party” means the Borrower, and the Limited Guarantor.

 

9

 

 

“Material Adverse Effect” means any of the following: (a) a material adverse
effect on the business, operation, property or financial condition of the
Borrower or the Limited Guarantor or (b) a material adverse effect on the
ability of the Borrower or the Limited Guarantor to perform its obligations
under this Agreement, the Notes or the other Loan Documents.

 

“Material Amount” means (a) with respect to the Borrower, $1,000,000 and (b)
with respect to the Limited Guarantor, an amount equal to twenty percent (20%)
of the aggregate fair market value of the assets of the Limited Guarantor.

 

“Material Indebtedness” means (a) with respect to the Borrower, Indebtedness of
the Borrower, or obligations of the Borrower in respect of one or more Interest
Rate Contracts, exceeding in aggregate principal amount the sum of $1,000,000
and (b) with respect to the Limited Guarantor, Indebtedness of the Limited
Guarantor, or obligations of the Limited Guarantor in respect of one or more
Interest Rate Contracts, exceeding in the aggregate twenty percent (20%) of the
aggregate fair market value of the assets of the Limited Guarantor. For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of any Loan Party in respect of any Interest Rate Contract at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that such
Loan Party would be required to pay if such Interest Rate Contract were
terminated at such time.

 

“Maturity Date” means January __, 2017, or any later date established in
accordance with Section 2.15.

 

“Mortgage” has the meaning assigned to such term in Section 4.1(d).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate is making, or
is accruing an obligation to make, contributions or has made, or been obligated
to make, contributions within the preceding six (6) years.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section 9.5(b).

 

“Note” means a Promissory Note made by the Borrower, in substantially the form
of Exhibit A, payable to the order of a Lender, evidencing the obligation of the
Borrower to repay the Loans made by such Lender, and includes any Note issued in
exchange or substitution therefor.

 

“Obligations” means, collectively, all of the indebtedness, liabilities and
obligations of the Borrower to the Lenders and the Administrative Agent, whether
now existing or hereafter arising, whether or not currently contemplated,
including, without limitation, those arising under the Loan Documents and under
any Interest Rate Contract to which a Lender or any Affiliate of a Lender is a
party.

 

10

 

 

“OFAC” has the meaning assigned to such term in Section 9.15(b).

 

“Origination Fee” has the meaning assigned to such term in Section 2.5(a).

 

“Participant” has the meaning assigned to such term Section 9.12(e).

 

“Payor” has the meaning assigned to such term in Section 2.13.

 

“PBGC” means Pension Benefit Guaranty Corporation.

 

“Permitted Indebtedness” has the meaning assigned to such term in Section 6.1.

 

“Permitted Liens” means, as to any Person: (a) pledges or deposits by such
Person under workers’ compensation laws, unemployment insurance laws, social
security laws, or similar legislation, or good faith deposits in connection with
bids, tenders, contracts (other than for the payment of Indebtedness of such
Person), or leases to which such Person is a party, or deposits to secure public
or statutory obligations of such Person or deposits of Cash or United States
Government Bonds to secure surety, appeal, performance or other similar bonds to
which such Person is a party, or deposits as security for contested taxes or
import duties or for the payment of rent; (b) Liens imposed by law, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens, or Liens arising
out of judgments or awards against such Person that are being Properly
Contested; (c) Liens for taxes not yet subject to penalties for non-payment and
Liens for taxes the payment of which is being Properly Contested; (d) minor
survey exceptions, minor encumbrances, easements or reservations of, or rights
of, others for rights of way, highways and railroad crossings, sewers, electric
lines, telegraph and telephone lines and other similar purposes, or zoning or
other restrictions as to the use of real properties; and (e) Liens incidental to
the conduct of the business of such Person or to the ownership of such Person’s
property that were not incurred in connection with Indebtedness of such Person,
all of which Liens referred to in this clause (e) do not in the aggregate
materially impair the value of the properties to which they relate or materially
impair their use in the operation of the business taken as a whole of such
Person, and as to all the foregoing only to the extent arising and continuing in
the ordinary course of business.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, a joint venture, a trust or unincorporated organization, a joint
stock company or other similar organization, a government or any political
subdivision thereof, a court, or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

 

“Plan” means at any time an employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either: (a) maintained by the Borrower or any member of the
Controlled Group for employees of the Borrower, or by the Borrower for any other
member of the Controlled Group, or (b) maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which the Borrower or any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.

 

11

 

 

“Post-Default Rate” means (a) in respect of any Loans, a rate per annum equal to
4% plus the otherwise applicable rate of interest thereon and (b) in respect of
other amounts payable by the Borrower hereunder (other than interest), a rate
per annum equal to 4% plus the otherwise applicable rate of interest from time
to time on Loans at the time of the Event of Default that resulted in the
Post-Default Rate being instituted.

 

“Principal Office” means the principal office of the Administrative Agent
presently located at 400 Rella Boulevard, Montebello, New York 10901.

 

“Pro Rata Share” means, as of any date and with respect to each Lender, the
percentage equal to a fraction (a) the numerator of which is such Lender’s
Commitment Amount on such date and (b) the denominator of which is the Total
Commitment Amount on such date. If the Commitments have terminated or expired,
the Lenders’ respective Pro Rata Shares shall be determined based upon the
Commitment Amounts most recently in effect, giving effect to any assignments of
Loans that occur after such termination or expiration and to any Lender’s status
as a Defaulting Lender at the time of determination. The initial Pro Rata Share
of each Lender is set forth opposite the name of such Lender on Schedule 1.1
hereto or in the Assignment and Assumption pursuant to which such Lender becomes
a party hereto, as applicable.

 

“Properly Contested” has the meaning assigned to such term in Section 5.2.

 

“Property” means the properties commonly known as 38-42 Trinity Place and 67
Greenwich Street, New York, New York 10006 and the Air Rights, all as more fully
described in the Mortgage.

 

“Register” has the meaning assigned to such term in Section 9.12(b).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Required Lenders” means, as of any date of determination, any combination of
two (2) or more Lenders holding more than 66-2/3% of the aggregate outstanding
principal amount of the Loans or, if no Loans are then outstanding, the Total
Commitment Amount. The Commitment of, and the outstanding principal amount of
Loans held by, any Lender that is, as of such date of determination, a
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders as provided in Section 2.17(a).

 

“Required Payment” has the meaning assigned to such term in Section 2.13.

 

“Required Reserve” has the meaning assigned to such term in Section 5.10(b).

 



12

 

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other entity, whether now existing or hereafter organized or
acquired: (a) in the case of a corporation, of which a majority of the
securities having ordinary voting power for the election of directors (other
than securities having such power only by reason of the happening of a
contingency) are at the time owned by such Person and/or one or more
Subsidiaries of such Person, (b) in the case of a partnership, limited liability
company or other entity, in which such Person is a general partner or a managing
member or of which a majority of the partnership, membership or other equity
interests are at the time owned by such Person and/or one or more of its
Subsidiaries, or (c) in the case of a joint venture, in which such Person is a
joint venturer and of which a majority of the ownership interests are at the
time owned by such Person and/or one or more of its Subsidiaries. Unless the
context otherwise requires, references in this Agreement to “Subsidiary” or
“Subsidiaries” shall be deemed to be references to a Subsidiary or Subsidiaries
of the Borrower.

 

“Tax Service Fee” has the meaning assigned to such term in Section 2.5(b).

 

“Title Policy” has the meaning assigned to such term in Section 4.1(f).

 

“Total Exposure” means, at any time, the outstanding principal balance of all
Loans made by the Lenders hereunder.

 

“Total Commitment Amount” means the aggregate Commitment Amount of all the
Lenders, which initially shall be $40,000,000 and may be increased to up to
$50,000,000 pursuant to Section 2.16 hereof.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

 

“U.S. Dollars” and “$” mean lawful money of the United States of America.

 

“WSJ Prime Rate” means the rate published from time to time by the Wall Street
Journal as the U.S. Prime Rate, or, in the event that the Wall Street Journal
ceases publication of prime rates, the base, reference or other rate then
designated by the Administrative Agent, in its sole discretion, for other
commercial loans that prior to such cessation accrued interest at a rate that
was based upon the WSJ Prime Rate, it being understood that such rate is a
reference rate, not necessarily the lowest, established from time to time, which
serves as the basis upon which effective interest rates are calculated for loans
making reference thereto. The effective interest rate applicable to the Loans
shall change on the date of each change in the WSJ Prime Rate.

 

Section 1.2           Other Definitional Provisions.

 

(a)          Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any other Loan Document
or any certificate or other document made or delivered pursuant hereto or
thereto.

 

13

 

 

(b)          As used herein, in the other Loan Documents, and in any certificate
or other documents made or delivered pursuant hereto or thereto, accounting
terms which are not defined in Section 1.1 and accounting terms which are partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP.

 

(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; references to Articles,
Sections, Schedules and Exhibits are references to Articles and Sections of, and
Schedules and Exhibits to, this Agreement unless otherwise specified; and the
words “this Agreement” refer to this Loan Agreement, together with all schedules
and exhibits hereto, as amended, restated, supplemented or otherwise modified
from time to time.

 

(d)          Unless otherwise expressly specified herein, defined terms denoting
the singular number shall, when in the plural form, denote the plural number of
the matter or item to which such defined terms refer, and vice-versa. Words of
the neuter gender mean and include correlative words of the masculine and
feminine gender.

 

(e)          The Table of Contents and Article, Section, Schedule and Exhibit
headings used in this Agreement are for convenience only and shall not affect
the construction or meaning of any provisions of this Agreement.

 

(f)          Except as otherwise specified herein, all references herein (i) to
any Person shall be deemed to include such Person’s successors and assigns, (ii)
to any Law defined or referred to herein shall be deemed references to such Law
or any successor Law as the same may have been or may be amended or supplemented
from time to time, and (iii) to any Loan Document or other document or agreement
defined or referred to herein shall be deemed to refer to such Loan Document or
other document or agreement (and, in the case of any Note or any other
instrument, any instrument issued in substitution therefor) as the terms thereof
may have been or may be amended, restated, supplemented or otherwise modified
from time to time.

 

(g)          Unless otherwise specified, all references to times of day shall be
to New York, New York times.

 

(h)          Unless otherwise specified, the term “including”, whenever used in
this Agreement or any other Loan Document, shall be deemed to mean “including
without limitation”.

 

(i)          All agreements, representations and warranties made herein shall
survive the delivery of this Agreement and the Notes.

 

14

 

 

ARTICLE II

COMMITMENTS; LOANS.

 

Section 2.1           Borrowing.

 

(a)          Each Lender hereby severally agrees, on the terms and subject to
the conditions of this Agreement, to make a Loan (individually an “Initial Loan”
and, collectively, the “Initial Loans”) to the Borrower on the Effective Date in
a principal amount equal to such Lender’s Commitment Amount set forth on
Schedule 1.1 on such date.

 

(b)          In addition, in the event that one or more Incremental Commitments
are established pursuant to Section 2.16, each Incremental Lender hereby
severally agrees, on the terms and subject to the conditions of this Agreement,
to make an Incremental Loan to the Borrower on the effective date of each such
Incremental Commitment (the “Incremental Commitment Effective Date”), in a
principal amount equal to such Incremental Commitment.

 

The Borrower shall borrow the Initial Loans in a single borrowing on the
Effective Date and any Incremental Loans in a single borrowing on the
Incremental Commitment Effective Date applicable thereto. The Lenders’
respective Initial Commitments shall terminate at the close of business on the
Effective Date and their Incremental Commitments shall terminate at the close of
business on the Incremental Commitment Effective Date. All Loan proceeds shall
be disbursed to the Borrower by depositing the amount thereof in an account of
the Borrower designated by the Borrower and maintained with the Administrative
Agent. Amounts repaid or prepaid in respect of the principal of any Loans may
not be reborrowed.

 

Section 2.2           Evidence of Loans.

 

(a)          The Loan made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loans made by the Lenders to the Borrower and the interest
accrued and payments made thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(b)          The Borrower shall execute and deliver Notes to the Lenders
(through the Administrative Agent), which Notes shall evidence the Lenders’
respective Loans in addition to the accounts and records specified above.

 

Section 2.3           Repayment and Prepayment of Loans.

 

(a)          The Loans shall be interest-only until the Maturity Date. The
principal amount of the Loans then outstanding shall be paid in full on the
Maturity Date (as it may be extended pursuant to Section 2.15).

 

(b)          The Borrower shall have the right to prepay the Loans at any time,
in whole or in part, without premium or penalty, in the minimum amounts
specified in Section 2.8.

 

15

 

 

(c)          To the extent the Administrative Agent or any Lender receives
payment of any amount under the Loan Documents, whether by way of payment by the
Borrower, set-off or otherwise, which payment is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, other law or
equitable cause, in whole or in part, then, to the extent of such payment
received, the Obligations or part thereof intended to be satisfied thereby shall
be revived and shall continue in full force and effect.

 

Section 2.4           Interest.

 

(a)          The Borrower shall pay to the Administrative Agent for the account
of each Lender interest on the unpaid principal amount of the Loan made by such
Lender for the period commencing on the date such Loan is made until it is paid
in full, at a rate per annum equal to the greater of (i) the WSJ Prime Rate plus
one and a quarter percent (1.25%) or (ii) four and a half percent (4.5%) (the
“Contract Rate”); provided, however, that the Contract Rate shall be
automatically increased by one and a half percent (1.5%) per annum during any
period in which the Borrower does not maintain available credit balances in its
deposit accounts with the Administrative Agent (other than the Blocked Account)
sufficient to make payments then due hereunder and under the other Loan
Documents.

 

(b)          Notwithstanding the foregoing, after the occurrence and during the
continuance of an Event of Default, the Borrower shall pay interest on the
Loans, and on any other amounts payable by the Borrower hereunder or under any
other Loan Documents, after as well as before judgment, at the applicable
Post-Default Rate.

 

(c)          Interest accrued on the Loans shall be payable monthly in arrears
on the first day of each month (commencing with ____________, 2015) and upon any
payment or prepayment of the Loans (but only on the principal amount so paid or
prepaid); provided, however, that interest that is payable at the Post-Default
Rate shall be payable from time to time on demand of the Administrative Agent in
accordance with the terms hereof.

 

(d)          Each payment of interest shall be debited on the due date thereof
from the Borrower’s operating account with the Administrative Agent, or, if
sufficient funds are unavailable in such account on such day, from any other
account of the Borrower maintained with the Administrative Agent.

 

(e)          If the Administrative Agent has not received the full amount of any
payment (other than a principal payment) within seven (7) days after its due
date, the Borrower shall pay a late fee to the Administrative Agent for the
ratable benefit of the Lenders in an amount equal to three percent (3%) of the
overdue payment. The Borrower will pay the late fee promptly but only once with
respect to each late payment.

 

16

 

 

(f)          Anything in this Agreement or any of the Notes to the contrary
notwithstanding, the obligation of the Borrower to make payments of interest
shall be subject to the limitation that payments of interest shall not be
required to be made to any Lender to the extent that such Lender’s receipt
thereof would not be permissible under the law or laws applicable to such Lender
limiting rates of interest that may be charged or collected by such Lender. Any
such payments of interest that are not made as a result of the limitation
referred to in the preceding sentence shall be made by the Borrower to such
Lender on the earliest interest payment date or dates on which the receipt
thereof would be permissible under the laws applicable to such Lender limiting
rates of interest that may be charged or collected by such Lender. Such deferred
interest shall not bear interest.

 

Section 2.5           Fees.

 

(a)          The Borrower shall pay to the Administrative Agent for the ratable
benefit of the Lenders, on the Effective Date, a one-time fee (the “Origination
Fee”) in the amount of Two Hundred Thousand Dollars and 00/100 ($200,000.00).
The Origination Fee shall be deemed earned when paid and shall not be
refundable.

 

(b)          The Borrower shall pay to the Administrative Agent for its own
account, on the Effective Date, a one-time tax service fee (the “Tax Service
Fee”), in the amount of Four Hundred Twenty Dollars and 00/100 ($420.00).

 

(c)          The Origination Fee and the Tax Service Fee are hereinafter
sometimes referred to individually as a “Fee” and collectively as the “Fees”.

 

Section 2.6           Use of Proceeds.

 

The proceeds of the Loans may be used by the Borrower solely as follows: (a) to
declare or pay dividends or distributions of any kind on its outstanding stock
or membership interests to Limited Guarantor, which proceeds shall be used by
Limited Guarantor solely to satisfy Allowed Claims pursuant to the Confirmed
Plan, the Confirmation Order and the Consent Order or for such other purposes as
provided by the Confirmed Plan, the Confirmation Order and the Consent Order,
and (b) after the payment of such Allowed Claims and/or the establishment of
reserves for the potential future payment of any Disputed Claims as required by
the Confirmed Plan, the Confirmation Order or the Consent Order, for such other
lawful purposes as the Borrower may elect; provided, however, that no Loan
proceeds may be used to construct any improvements on or make any alterations to
the Property.

 

Section 2.7           Computations.

 

Interest and Fees shall be computed on the basis of a year of 360 days and
actual days elapsed (including the first day but excluding the last) occurring
in the period for which payable.

 

17

 

 

Section 2.8           Minimum Amounts of Borrowings and Repayments.

 

All borrowings shall exhaust the full remaining amount of the Commitments: (i)
Borrowings made pursuant to Section 2.1(a) shall exhaust the Total Commitment
Amount as in effect on such date and (ii) in the event of the establishment of
one or more Incremental Commitments as provided in Section 2.16, the Borrower
may borrow, on the relevant Incremental Commitment Effective Date, an amount
equal to the full amount of such Incremental Commitment. Except for prepayments
that result in the repayment in full of the Loans, each prepayment of principal
of Loans hereunder shall be in a minimum amount of $1,000,000 and, if in excess
thereof, in integral multiples of $100,000.

 

Section 2.9           Time and Method of Payments.

 

All payments of principal, interest and other amounts (including indemnities)
payable by the Borrower hereunder shall be made in Dollars, in immediately
available funds, to the Administrative Agent at the Principal Office not later
than 1:00 p.m. on the date on which such payment shall become due (and the
Administrative Agent or any Lender for whose account any such payment is to be
made may, but shall not be obligated to, debit the amount of any such payment
that is not made by such time to any ordinary deposit account of the Borrower
with the Administrative Agent or such Lender, as the case may be). Each payment
received by the Administrative Agent hereunder for the account of a Lender shall
be paid promptly to such Lender, in like funds, for the account of such Lender’s
Lending Office for application in respect of which such payment is made.

 

Section 2.10         Lending Offices.

 

The Loans made by each Lender shall be made and maintained at such Lender’s
applicable Lending Office.

 

Section 2.11         Several Obligations.

 

The failure of any Lender to make any Loan to be made by it on the date
specified therefor shall not relieve the other Lenders of their respective
obligations to make their Loans on such date, but no Lender shall be responsible
for the failure of the other Lenders to make Loans to be made by such other
Lenders.

 

Section 2.12         Pro Rata Treatment Among Lenders.

 

Except as otherwise provided herein: (a) each borrowing of Loans under Section
2.1 will be made from the Lenders, and each payment of Fees (other than the Tax
Service Fee, which shall be paid to and for the benefit of the Administrative
Agent) shall be made for the account of the Lenders, pro rata according to their
respective Pro Rata Shares and (b) each payment, repayment and prepayment of
principal of or interest on the Loans will be made to the Administrative Agent
for the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by such Lenders.

 

18

 

 

Section 2.13         Non-Receipt of Funds by the Administrative Agent.

 

Unless the Administrative Agent shall have received notice from a Lender or the
Borrower (in such capacity, the “Payor”) prior to the date on which such Lender
is to make payment to the Administrative Agent of the proceeds of a Loan to be
made by it hereunder or the Borrower is to make a payment to the Administrative
Agent for the account of one or more of the Lenders, as the case may be (such
payment being herein called the “Required Payment”), which notice shall be
effective upon receipt, that the Payor does not intend to make the Required
Payment to the Administrative Agent, the Administrative Agent may assume that
the Required Payment has been made and may, in reliance upon such assumption
(but shall not be required to), make the amount thereof available to the
intended recipient on such date and, if the Payor has not in fact made the
Required Payment to the Administrative Agent, the recipient of such payment
shall, on demand, repay to the Administrative Agent the amount made available to
it together with interest thereon in respect of each day during the period
commencing on the date such amount was so made available by the Administrative
Agent until the date the Administrative Agent recovers such amount at a rate per
annum equal to (i) when the recipient is a Lender, the Federal Funds Rate for
such day, or (ii) when the recipient is the Borrower, the rate of interest
applicable to such Loan.

 

Section 2.14         Sharing of Payments and Set-Off Among Lenders.

 

The Borrower hereby agrees that, in addition to (and without limitation of) any
right of setoff, banker’s lien or counterclaim a Lender may otherwise have, each
Lender shall be entitled, at its option, to offset balances held by it at any of
its offices against any principal of or interest on any of its Loans hereunder
or any fee or other amount payable to it, that is not paid when due and with
respect to which all applicable grace periods have lapsed (regardless of whether
such balances are then due the Borrower), in which case it shall promptly notify
the Borrower and the Administrative Agent thereof, provided that its failure to
give such notice shall not affect the validity thereof. If other than as
expressly provided elsewhere herein, any Lender shall obtain on account of its
Loans, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, banker’s lien, counterclaim or otherwise) of principal or
interest in excess of its ratable share (or other share contemplated hereunder)
thereof, such Lender shall immediately (a) notify the Administrative Agent of
such fact, and (b) purchase from the other Lenders such participations in their
Loans as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of its Loans or such participations, as the case may be, pro
rata with each of them. To such end all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender so purchasing a participation in the Loans held by the other
Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of Loans in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.

 

19

 

 

Section 2.15         Extension of Maturity Date.

 

The Borrower may extend the initial Maturity Date from January __, 2017 to a
date no later than July __, 2017 by written notice to the Administrative Agent
delivered at least thirty (30) days, but not more than ninety (90) days, prior
to the initial Maturity Date, provided that no Event of Default has occurred and
is continuing on the date of such notice or on the initial Maturity Date.
Promptly upon receipt of such written notice, the Administrative Agent shall
deliver a copy to each Lender and the initial Maturity Date shall be deemed so
extended.

 

Section 2.16         Additional Commitments.

 

At any time prior to the Maturity Date (as such date may be extended pursuant to
Section 2.15), the Borrower may, by written notice (an “Increase Request”) to
the Administrative Agent (which shall promptly deliver copies to the Lenders)
request that the Total Commitment Amount be increased by the amount specified in
such notice (any such increase herein called an “Incremental Commitment” and any
loans made pursuant to an Incremental Commitment herein called “Incremental
Loans”); provided, however, that (i) no Incremental Commitment shall be less
than $5,000,000, (ii) the aggregate Incremental Commitments requested by the
Borrower hereunder shall in no event exceed $10,000,000, (iii) after giving
effect to all Incremental Commitments requested by the Borrower hereunder, the
Total Commitment Amount shall not exceed the lesser of (x) $50,000,000 or (y)
50% of the Appraised Value of the Property, (iv)  the proceeds of the
Incremental Loans shall only be used in compliance with Section 2.6, (v) no
Event of Default shall have occurred and be continuing on the date on which any
Incremental Commitment becomes effective or would result from such Incremental
Commitment or from borrowing the Incremental Loans, (vi) the Incremental Loans
shall bear the same interest rate and shall have the same Maturity Date (as such
date may be extended pursuant to Section 2.15) and amortization schedule as the
Initial Loans hereunder (i.e., there shall be no required prepayments prior to
the Maturity Date, except upon acceleration pursuant to Article VII) and (vii)
the Incremental Commitments and the Incremental Loans shall be subject to such
other terms and conditions, the delivery of such documents (including documents
required to reflect increases in the Mortgage and the Title Policy) and the
payment of such fees and taxes (including origination fees in an amount equal to
one-half of one percent of the Incremental Commitment, legal fees and mortgage
recording taxes on the increase in the amount of the Mortgage) as the Borrower,
the Incremental Lenders and the Administrative Agent may agree. Each Incremental
Loan and the collateral therefor will be pari passu with the Intial Loan. Each
Increase Request shall specify the identity of each existing Lender and Eligible
Assignee to whom the Borrower proposes any portion of the requested Incremental
Commitments be allocated and the amounts of such allocations (each such existing
Lender (to the extent of its Incremental Commitment) and Eligible Assignee
herein called an “Incremental Lender”); provided, however, that (A) the Borrower
shall offer the Incremental Commitments to the existing Lenders before offering
them to any Eligible Assignee that is not a Lender already, (B) any existing
Lender approached to provide all or a portion of the Incremental Commitments may
elect or decline, in its sole discretion, to provide all or any portion of such
Incremental Commitment offered to it and (C) any Eligible Assignee to whom the
Borrower proposes any portion of the requested Incremental Commitments be
allocated that is not already a Lender shall be satisfactory to the
Administrative Agent (whose approval shall not be unreasonably withheld or
delayed) and shall become a party to this Agreement by completing and delivering
to the Administrative Agent a duly executed accession agreement in a form
reasonably satisfactory to the Administrative Agent and the Borrower (an
“Accession Agreement”). Upon the effectiveness of any Accession Agreement to
which any Eligible Assignee is a party, (i) such Eligible Assignee shall
thereafter be deemed to be a party to this Agreement and shall be entitled to
all rights, benefits and privileges accorded a Lender and subject to all
obligations of a Lender hereunder and (ii) Schedule 1.1 shall be deemed to have
been amended to reflect the Commitment of such Eligible Assignee as provided in
such Accession Agreement. The Borrower shall borrow the full amount of each
Incremental Commitment on the date such Incremental Commitment becomes
effective. All Incremental Commitments shall constitute Commitments, all
Incremental Loans shall constitute Loans, and all Incremental Lenders shall
constitute Lenders, for purposes of this Agreement and all other Loan Documents.

 

20

 

 

Section 2.17         Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)          The Commitment and the Exposure of such Defaulting Lender shall not
be included in determining whether all Lenders or Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 9.5, other than in respect of an increase in the amount of
such Defaulting Lender’s Commitment or an extension of the Maturity Date),
provided that any waiver, amendment or modification requiring the consent of all
Lenders, and any waiver, amendment or modification which, if determined
adversely to a Defaulted Lender, would adversely affect such Defaulting Lender
differently than other affected Lenders, shall require the consent of such
Defaulting Lender; and

 

(b)          Any amount payable to any Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and subject to any applicable requirements of law, be
applied (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing to the Borrower or the Lenders as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower or any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (iii) third, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction, provided that if
such payment is a prepayment of the principal amount of any Loan, such payment
shall be applied solely to prepay the Loans of all non-Defaulting Lenders pro
rata prior to being applied to the prepayment of any Loan of any Defaulting
Lender.

 

21

 

 

(c)          In the event that the Administrative Agent and the Borrower each
agrees, in a writing signed by the Administrative Agent and the Borrower, that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall purchase at par such
of the Loans of the other Lenders as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Pro Rata Share. Except as expressly modified by this Section 2.17, the
performance by the Borrower under any Loan Documents shall not be excused or
otherwise modified, nor shall its rights be increased, as a result of this
Section 2.17.

 

(d)          In the event that any Lender becomes a Defaulting Lender, the
Borrower shall have the right, at its own expense, upon notice to such Lender
and the Administrative Agent, to require such Lender to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 9.12) all its interest, rights and obligations under this Agreement
to one or more Eligible Assignees acceptable to (i) the Borrower (unless an
Event of Default has occurred and is continuing) and (ii) the Administrative
Agent, which consent, in each case shall not be unreasonably withheld or
delayed, which financial institution shall assume such obligations;
provided that (A) no such assignment shall conflict with any law, rule or
regulation or order of any Governmental Authority and (B) the Borrower or the
assignee or assignees, as the case may be, shall pay to such Defaulting Lender
in immediately available funds on the date of such assignment the principal of
and interest accrued to the date of payment on the Loans made by it hereunder
and all other amounts accrued for its account or owed to it hereunder. Any
Lender being replaced shall execute and deliver an Assignment and Assumption
covering such Lender's Loans and Commitment and otherwise comply with this
Section. If a Lender being replaced refuses to execute and deliver such
Assignment and Assumption or otherwise comply with this Section, such Lender
hereby irrevocably constitutes and appoints the Administrative Agent as such
Lender's attorney-in-fact, which power of attorney is coupled with an interest
and irrevocable, to do so on such Lender’s behalf. Administrative Agent shall
distribute an amended Schedule of Lenders, which shall thereafter be
incorporated into this Agreement, to reflect adjustments to Lenders and their
Commitments. Upon receipt by such Defaulting Lender of all amounts required to
be paid to such Lender pursuant to this Section, the Administrative Agent shall
be entitled (but not obligated) and authorized to execute an Assignment and
Assumption on behalf of such Defaulting Lender, and any such Assignment and
Assumption so executed by the Administrative Agent and the assignee shall be
effective for purposes of this Section 2.17 and Section 9.12. A Defaulting
Lender shall not be required to make any such assignment if, prior to the
Administrative Agent’s approval of such assignment, the circumstances entitling
the Borrower to require such assignment cease to apply.

 

22

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES.

 

The Borrower hereby represents and warrants to the Lenders and the
Administrative Agent as of the date hereof that:

 

Section 3.1           Organization.

 

(a)          Each Loan Party is duly organized and validly existing under the
laws of its state of organization and has the power to own its assets and to
transact the business in which it is presently engaged.

 

(b)          Each Loan Party is in good standing in its state of organization
and in each state in which the character of the properties owned or the business
transacted requires qualification, except to the extent that the failure to do
so could not be reasonably expected to have a Material Adverse Effect.

 

Section 3.2           Power, Authority, Consents.

 

Each Loan Party has the power to execute, deliver and perform the Loan Documents
to be executed by it. The Borrower has the power to request extensions of credit
and has taken all necessary action, corporate or otherwise, to authorize the
borrowings hereunder on the terms and conditions of this Agreement. Each Loan
Party has taken all necessary action, corporate or otherwise, to authorize the
execution, delivery and performance of the Loan Documents to be executed by it.
No consent or approval of any Person (including, without limitation, any equity
holder of any Loan Party), no consent or approval of any landlord or mortgagee
(excluding the Lenders and the Administrative Agent), no waiver of any Lien or
right of distraint or other similar right and no consent, license, certificate
of need, approval, authorization or declaration of any applicable governmental
authority, bureau or agency, is or will be required in connection with the
execution, delivery or performance by any Loan Party of, the extensions of
credit under, or the validity or enforceability of, any of the Loan Documents to
which it is a party, except for consents which have been duly and validly
obtained on or prior to the date hereof and are currently in full force and
effect.

 

Section 3.3           No Violation of Law or Agreements.

 

The execution and delivery by the Loan Parties of the Loan Documents to which
they are party, the performance by the Loan Parties thereunder and the
extensions of credit to Borrower hereunder, will not violate any provision of
law and will not conflict with or result in a breach of any order, writ,
injunction, ordinance, resolution, decree, or other similar document or
instrument of any court or governmental authority, bureau or agency, domestic or
foreign, or any certificate of incorporation or by-laws or other organizational
document of any Loan Party, or create (with or without the giving of notice or
lapse of time, or both) a default under or breach of any agreement, bond, note
or indenture to which any Loan Party is party, or by which any Loan Party is
bound or any of its properties or assets is affected, except for such defaults
and breaches which in the aggregate could not have a Material Adverse Effect, or
result in the imposition of any Lien of any nature whatsoever upon the Property.

 

23

 

 

Section 3.4           Due Execution, Validity, Enforceability.

 

This Agreement and each other Loan Document to which any Loan Party is a party
has been duly executed and delivered by such Loan Party and each constitutes the
valid and legally binding obligation of such Loan Party, enforceable in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
laws, now or hereafter in effect, relating to or affecting the enforcement of
creditors’ rights generally and except that the remedy of specific performance
and other equitable remedies are subject to judicial discretion.

 

Section 3.5           Title to Properties.

 

The Borrower has good, marketable and insurable title in fee simple to the
Property, except for Permitted Liens and such additional defects in title as
could not, individually or in the aggregate, have a Material Adverse Effect.

 

Section 3.6           Judgments, Actions, Proceedings.

 

Except as set forth on Schedule 3.6, there are no outstanding judgments,
investigations, actions or proceedings, including, without limitation, any
Environmental Proceeding, pending before any court or governmental authority,
bureau or agency, with respect to or, to the best of the Borrower’s knowledge,
threatened against or affecting any Loan Party or any Loan Party’s assets
involving, in the case of any court proceeding, a Material Amount nor, to the
best of the Borrower’s knowledge, is there any reasonable basis for the
institution of any such action or proceeding that is probable of assertion, nor
are there any pending actions or proceedings in which any Loan Party is a
plaintiff or complainant, involving, in the case of any court proceeding, a
Material Amount.

 

Section 3.7           No Defaults, Compliance With Laws.

 

Except as set forth on Schedule 3.7, none of the Loan Parties is in default
under any agreement, ordinance, resolution, decree, bond, note, indenture, order
or judgment to which it is a party or by which it is bound, or any other
agreement or other instrument by which any of the properties or assets owned by
it or used in the conduct of its business is affected, which default could have
a Material Adverse Effect. Borrower has complied and is in compliance in all
respects with all applicable laws, ordinances and regulations, resolutions,
ordinances, decrees, executive orders, judgments and other similar documents and
instruments of all courts and governmental authorities, bureaus and agencies,
domestic and foreign, including, without limitation, all applicable provisions
of the Americans with Disabilities Act (42 U.S.C. §12101-12213) and the
regulations issued thereunder and all applicable Environmental Laws and
Regulations, non-compliance with which could have a Material Adverse Effect.

 

24

 

 

Section 3.8           Financial Statements.

 

Each of the Financial Statements is complete and presents fairly the financial
position of the Limited Guarantor as at its date and the results of operations
of the Limited Guarantor for the fiscal period ended on such date, and has been
prepared in accordance with GAAP. The Limited Guarantor has no material
obligation, liability or commitment, direct or contingent (including, without
limitation, any Environmental Liability), that is not reflected in the Financial
Statements. There has been no material adverse change in the financial position
or operations of the Limited Guarantor since the date of the latest balance
sheet included in the Financial Statements (the “Latest Balance Sheet”). The
Loan Parties’ fiscal year is the twelve-month period ending on March 1 in each
year.

 

Section 3.9           Tax Returns.

 

Each Loan Party has filed all federal, state and local tax returns required to
be filed by it and has not failed to pay any taxes, or interest and penalties
relating thereto, on or before the due dates thereof, except where such failure
to file or failure to pay could not, individually or in the aggregate, have a
Material Adverse Effect. Except to the extent that reserves therefor are
reflected in the Financial Statements: (i) there are no material federal, state
or local tax liabilities of any Loan Party, due or to become due for any tax
year ended on or prior to the date of the Latest Balance Sheet relating to such
entity, whether incurred in respect of or measured by the income of such entity,
that are not properly reflected in the Latest Balance Sheet relating to such
entity, and (ii) there are no material claims pending or, to the knowledge of
the Borrower, proposed or threatened against any Loan Party for past federal,
state or local taxes, except those, if any, as to which proper reserves are
reflected in the Financial Statements.

 

Section 3.10         Intangible Assets.

 

Each Loan Party possesses all patents, trademarks, service marks, trade names,
and copyrights, and rights with respect to the foregoing, necessary to conduct
its business as now conducted and as proposed to be conducted, without any
conflict with the patents, trademarks, service marks, trade names, and
copyrights and rights with respect to the foregoing, of any other Person.

 

Section 3.11         Regulation U.

 

No part of the proceeds of the Loans will be used directly or indirectly for:
(a) any purpose other than as set forth in Section 2.6, or (b) the purpose of
purchasing or carrying, or for payment in full or in part of Indebtedness that
was incurred for the purposes of purchasing or carrying, any “margin stock”, as
such term is defined in §221.3 of Regulation U of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter II, Part 221.

 

Section 3.12         Name Changes, Mergers, Acquisitions.

 

Except as set forth on Schedule 3.13 hereto, no Loan Party has within the
six-year period immediately preceding the date of this Agreement changed its
name, been the surviving entity of a merger or consolidation, or, except in the
ordinary course of business, acquired all or substantially all of the assets of
any Person.

 

25

 

 

Section 3.13         Full Disclosure.

 

Neither the Financial Statements nor any certificate, opinion, or any other
statement made or furnished in writing to the Administrative Agent or any Lender
by or on behalf of any Loan Party in connection with this Agreement or the
transactions contemplated herein or pursuant hereto, contains any untrue
statement of a material fact, or omits to state a material fact necessary in
order to make the statements contained therein or herein not misleading, as of
the date such statement was made. There is no fact known to the Borrower that
has, or would in the now foreseeable future have, a Material Adverse Effect,
which fact has not been set forth herein, in the Financial Statements, in
filings with the Securities and Exchange Commission or in any certificate,
opinion or other written statement so made or furnished to the Administrative
Agent or the Lenders.

 

Section 3.14         Licenses and Approvals.

 

Borrower has all necessary licenses, permits and governmental authorizations,
including, without limitation, licenses, permits and authorizations arising
under or relating to Environmental Laws and Regulations, to own and operate its
properties and to carry on its business as now conducted, the absence of which
would have a Material Adverse Effect.

 

Section 3.15         ERISA.

 

Except as set forth on Schedule 3.16 hereto, no Employee Benefit Plan is
maintained or has ever been maintained by the Borrower or any ERISA Affiliate,
nor has the Borrower or any ERISA Affiliate ever contributed to a Multiemployer
Plan.

 

There are no agreements which will provide payments to any officer, employee,
shareholder or highly compensated individual which will be “parachute payments”
under 280G of the Code that are nondeductible to any Loan Party and which will
be subject to tax under Section 4999 of the Code which could result in a
Material Adverse Effect with respect to any Loan Party.

 

Section 3.16         OFAC.

 

No Loan Party: (i) is a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/index.html or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise published
from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person. None of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

 

26

 

 

ARTICLE IV

CONDITIONS TO INITIAL LOANS

 

Section 4.1           Conditions to Initial Loan(s).

 

The obligations of the Lenders to make any Loans hereunder shall not become
effective until the date on which the Administrative Agent has received all of
the following documents, evidence, information and payments (in the case of
documents, dated or certified as of the Effective Date unless otherwise provided
herein and in form and substance satisfactory to the Administrative Agent),
except to the extent waived by the Administrative Agent:

 

(a)          Loan Agreement. The Loan Agreement, duly executed by the Borrower,
the Administrative Agent and the Lenders;

 

(b)          Notes. The Notes, duly executed by the Borrower;

 

(c)          Carveout Guarantee. A carveout guaranty, duly executed by the
Limited Guarantor (the “Limited Guarantee”);

 

(d)          Mortgage. A mortgage duly executed by the Borrower (the
“Mortgage”), granting to the Administrative Agent for the ratable benefit of the
Lenders, as security for the Obligations, a mortgage on the Property, all
improvements and fixtures thereon, and all other assets specified in the
Mortgage;

 

(e)          Intentionally Omitted.

 

(f)          Title Insurance. A title insurance policy (the “Title Policy”)
issued on the current form of ALTA Lender’s Policy of Title Insurance and
otherwise in form acceptable to the Administrative Agent with respect to the
Mortgage, which policy shall (1) be issued by an insurer that has an Alfred M.
Best Company, Inc. rating of “A-“ or higher (or in the event an Alfred M. Best
Company, Inc. rating is not available, a rating acceptable to the Administrative
Agent from another national insurance rating company acceptable to the
Administrative Agent) and is in all respects acceptable to the Administrative
Agent, (2) insure the Administrative Agent’s lien under the Mortgage as a valid
mortgage lien on the Property, subject only to title exceptions that are
acceptable to the Administrative Agent, for an amount not less than $40,000,000,
and (3) contain such endorsements and affirmative coverages as shall be required
by the Administrative Agent, together with evidence that the premium with
respect to such policy has been paid and copies of any encumbrances of record on
the Property;

 

(g)          Flood Insurance. Evidence satisfactory to it that the Property is
not located in a federally designated special flood hazard area, or if it is so
located, a flood insurance policy covering it;

 

27

 

 

(h)          Environmental Audit. A Phase I environmental audit prepared with
respect to the Property by a firm of environmental consultants that is
acceptable to the Administrative Agent, disclosing no actual or contingent
environmental liability or other environmental matter that is not acceptable to
the Administrative Agent;

 

(i)          Real Estate Appraisal. An appraisal (the “Closing Appraisal”)
conducted by a firm of MAI-certified appraisers in accordance with the Uniform
Standard of Professional Appraisal Practice (USPAP) set forth by the Appraisal
Standards Board of the Appraisal Foundation, as well as the Administrative
Agent’s regulatory appraisal policies and guidelines, setting forth the fair
market value of the Property in detail, and based upon assumptions, reasonably
satisfactory to the Administrative Agent, which fair market value shall be not
less than $100,000,000;

 

(j)          Survey. An as-built survey of the Property prepared by a licensed
surveyor satisfactory to the Administrative Agent and certified to the
Administrative Agent and the issuer of the Title Policy, showing a state of
facts satisfactory to the Administrative Agent and its counsel;

 

(k)          Environmental Indemnity. An Environmental Compliance and
Indemnification Undertaking, duly executed by the Borrower;

 

(l)          Intentionally Omitted.

 

(m)          Documents Listed on the Closing Checklist. All other documents
listed on the closing checklist provided by the Administrative Agent to the
Borrower prior to the Effective Date;

 

(n)          Financing Statements. (1) UCC-1 financing statements properly
completed for filing in the office of the New York Secretary of State and the
office of the county clerk for New York County and (2) evidence that no
financing statements are currently on record in any such office naming the
Borrower as debtor;

 

(o)          Insurance. Certificates of insurance satisfactory in form and
substance to the Administrative Agent (issued on ACORD 28 in the case of
property insurance and ACCORD 25 in the case of liability insurance) with
respect to the insurance required by this Agreement or any of the other Loan
Documents, which shall include loss payable clauses naming the Administrative
Agent as lender loss-payee or additional insured, as appropriate, and shall show
that the insurance policies listed therein shall be in effect for a period of
not less than one year following the Effective Date;

 

(p)          Operating Accounts. Evidence satisfactory to it that the Borrower
and the Limited Guarantor have established their respective operating accounts
with the Administrative Agent;

 

28

 

 

(q)          Blocked Accounts. Evidence satisfactory to it that the Borrower has
established the Blocked Accounts with the Initial Lenders, has deposited
$1,800,000.00 in each Blocked Account (for a total of $3,600,000.00) and has
pledged the funds in the Blocked Accounts to the Administrative Agent for the
ratable benefit of the Lenders;

 

(r)          Opinion of Counsel. The favorable written opinion of Kramer Levin
Naftalis and Frankel LLP, counsel to the Loan Parties, addressed to the
Administrative Agent and the Lenders, as to such matters as the Administrative
Agent may reasonably require. The Borrower hereby requests that said counsel
deliver such opinion;

 

(s)          Evidence of Authority, Actions and Incumbency. Originals or copies
of such documents as the Administrative Agent may request (all of which shall be
certified by such corporate officers or governmental officials as the
Administrative Agent may require) relating to the existence and corporate
authority of each Loan Party, the taking of all necessary action to authorize
the execution, delivery and performance by each Loan Party of the Loan Documents
to which it is party, and the incumbency and authenticity of the signature of
each officer who executes a Loan Document on behalf of a Loan Party;

 

(t)          Financial Statements. Copies of (i) the Financial Statements,
certified to the Administrative Agent’s satisfaction and (ii) a balance sheet of
the Borrower as at the Effective Date, certified to the Administrative Agent’s
satisfaction;

 

(u)          Consent Order. A copy of the Consent Order, certified to the
Administrative Agent’s satisfaction;

 

(v)         Payment of Fees. Evidence satisfactory to it that the Borrower has
paid the Fees in full;

 

(w)          Payment of Legal and Due Diligence Expenses. Evidence satisfactory
to it that the Borrower has paid (i) all invoiced fees and disbursements of
Windels Marx Lane & Mittendorf, LLP, counsel to the Administrative Agent,
relating to this transaction and (ii) all other reasonable, out of pocket costs
and expenses incurred by the Administrative Agent in accordance with this
Agreement, including without limitation the Closing Appraisal and the
environmental audit;

 

(x)          Know Your Customer. Such reasonable documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act, as the Administrative Agent or any Lender may
reasonably request;

 

(y)          Disbursement Instructions. Disbursement instructions duly executed
by the Borrower; and

 

29

 

 

(z)          Additional Documents and Information. Such other documents or
information as the Administrative Agent may reasonably specify.

 

The funding of the Initial Loans shall be evidence of the satisfaction or waiver
of all the conditions precedent set forth in this Article IV. The Borrower’s
acceptance of the proceeds of the Initial Loans shall constitute a
representation and warranty that (1) the Loan Parties are in compliance in all
material respects with all the terms, covenants and conditions of the Loan
Documents, (2) there exists no Default or Event of Default, and (3) the
representations and warranties in the Loan Documents are true as of the date
hereof in all material respects.

 

ARTICLE V
AFFIRMATIVE COVENANTS.

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder or under
any other Loan Documents shall have been paid in full, unless it shall have
obtained the Administrative Agent’s prior written consent:

 

Section 5.1           Existence, Properties.

 

The Borrower shall do or cause to be done all things necessary to:

 

(a)          preserve and keep in full force and effect its legal existence;

 

(b)          remain or become a [limited liability company] qualified to engage
in business in good standing in all jurisdictions in which the character of its
properties or the transaction of its business make such qualification necessary;

 

(c)          maintain, preserve and protect all permits, rights and privileges
necessary for the proper conduct of its business and all franchises, licenses,
patents, trade names, trademarks and copyrights owned by or licensed to it that
are necessary or desirable in the normal conduct of its business; and

 

(d)          ensure that the Property is maintained and kept in good repair,
working order and condition, and from time to time take all reasonable action to
make, or cause to be made, all needful and proper repairs, renewals,
replacements, betterments and improvements thereto so that, in the reasonable
judgment of the Administrative Agent, the business carried on in connection
therewith may be properly and advantageously conducted at all times.

 

30

 

 

Section 5.2           Payment of Indebtedness, Taxes.

 

The Borrower shall pay all of its Indebtedness and obligations in accordance
with normal terms and trade practices and shall pay and discharge or cause to be
paid or discharged all taxes, assessments or other governmental charges or
levies imposed upon it or upon its income and profits or upon its property,
real, personal or mixed, or upon any part thereof, before the date on which it
becomes delinquent and penalties attach thereto, as well as all lawful claims
for labor, materials and supplies or otherwise which, if unpaid, might become a
lien or charge upon such properties or any part thereof; provided, however, that
the Borrower shall not be required to pay and discharge any such debt,
obligation, tax, assessment, charge, levy or claim so long as it is Properly
Contested. For purposes of this Agreement, any debt or obligation of, any tax,
assessment, charge, levy or claim against, the alleged violation of any Law or
legal requirement asserted against, and any litigation or other legal proceeding
involving, any Person shall be deemed to be “Properly Contested” only if (a) it
shall be contested diligently and in good faith by appropriate proceedings, (b)
such Person shall have assigned on its books adequate reserves with respect to
any such debt, obligation, tax, assessment, charge, Law, legal requirement levy
or claim so contested, and (c) no material portion of such Person’s assets
(including, in the case of the Borrower, the Property) shall be subject to
encumbrance, loss or forfeiture by reason of such contest.

 

Section 5.3           Financial Statements, Reports, etc.

 

The Borrower shall furnish or cause to be furnished, as applicable, to the
Administrative Agent (in reasonable detail satisfactory to the Administrative
Agent and in sufficient number for distribution to each Lender):

 

(a)          As soon as available, but in any event within one hundred twenty
(120) days after the last day of each of its fiscal years, a consolidated
balance sheet of the Limited Guarantor and its Subsidiaries as at such last day
of such fiscal year, and consolidated statements of income and retained earnings
and statements of cash flow for such fiscal year, each prepared in accordance
with generally accepted accounting principles consistently applied, in
reasonable detail, and certified without qualification by a nationally
recognized independent public accounting firm or by any other certified public
accounting firm satisfactory to the Administrative Agent as fairly presenting
the financial position and results of operations of the Limited Guarantor and
its consolidated Subsidiaries as at and for the year ending on its date and as
having been prepared in accordance with GAAP; provided, however, that the
Borrower may satisfy its obligations to deliver the financial statements
described in this Section 5.3(a) by furnishing to the Administrative Agent in
sufficient number for distributions to the Lenders copies of its annual report
on Form 10-K in respect of such fiscal year together with the financial
statements required to be attached thereto, so long as the Limited Guarantor is
required to file such annual report on Form 10-K with the Securities and
Exchange Commission and such filing is actually made.

 

(b)          As soon as available, but in any event within one hundred twenty
(120) days after the last day of each of its fiscal years, the balance sheet of
the Borrower as at such last day of such fiscal year, and the statements of
income and retained earnings and statements of cash flow for such fiscal year,
used to prepare the Limited Guarantor’s certified financial statements specified
in Section 5.3(a), each prepared internally and certified by the Chief Financial
Officer of the Borrower as accurately presenting the financial position and the
results of operations of the Borrower as at its date and for such quarter and as
having been prepared in accordance with GAAP.

 

31

 

 

(c)          As soon as available, but in any event within sixty (60) days after
the end of each of the Limited Guarantor’s fiscal quarters, a consolidated
balance sheet of the Limited Guarantor and the Subsidiaries as of the last day
of such quarter and consolidated statements of income and retained earnings and
statements of cash flow for such quarter, all in reasonable detail, each such
statement to be reviewed by a nationally recognized independent public
accounting firm or by any other certified public accounting firm satisfactory to
the Administrative Agent; provided, however, the Borrower may satisfy its
obligations to deliver the financial statements described in this Section 5.3(c)
by furnishing to the Administrative Agent in sufficient number for distribution
to the Lenders copies of its quarterly report on Form 10-Q in respect of such
fiscal quarter together with the financial statements required to be attached
thereto, so long as the Limited Guarantor is required to file such quarterly
report on Form 10-Q with the Securities and Exchange Commission and such filing
is actually made.

 

(d)          As soon as available, but in any event within sixty (60) days after
the end of each of the Borrower’s fiscal quarters, a balance sheet of the
Borrower as of the last day of such quarter and statements of income and
retained earnings and statements of cash flow for such quarter, all in
reasonable detail, each such statement to be compiled by a nationally recognized
independent public accounting firm or by any other certified public accounting
firm satisfactory to the Administrative Agent

 

(e)          Promptly after a written request therefor, such other financial
data or information evidencing compliance with the requirements of this
Agreement, the Notes and the other Loan Documents, as the Administrative Agent
may reasonably request from time to time.

 

(f)          At the same time as it delivers the financial statements required
under the provisions of Section 5.3(a) through (d), a certificate of a senior
officer of the Borrower or the Limited Guarantor, as the case may be, to the
effect that no Event of Default exists or, if such cannot be so certified,
specifying in reasonable detail the exceptions, if any, to such statement.

 

(g)          Promptly upon their becoming available, copies of any: (i) publicly
filed financial statements, reports and notices; (ii) correspondence or notices
received by the Borrower from any federal, state or local governmental authority
that regulates the operations of the Borrower or the Property, relating to an
actual or threatened change or development that would be materially adverse to
the Borrower; and (iii) registration statements and any amendments and
supplements thereto, and any regular and periodic reports, if any, filed by the
Limited Guarantor with any securities exchange or with the Securities and
Exchange Commission or any governmental authority succeeding to any or all of
the functions of the said Commission.

 

(h)          Promptly upon their becoming available, copies of: (i) all
correspondence with the PBGC, the Secretary of Labor or any representative of
the Internal Revenue Service with respect to any Plan, relating to an actual or
threatened change or development that would be materially adverse to the
Borrower; (ii) all actuarial valuations received by the Borrower with respect to
any Plan; and (iii) any notices of Plan termination filed by any Plan
Administrator (as those terms are used in ERISA) with the PBGC and of any
notices from the PBGC to the Borrower with respect to the intent of the PBGC to
institute involuntary termination proceedings.

 

32

 

 

(i)          Such other material additional information regarding the business,
affairs and condition of the Borrower or the Limited Guarantor as the
Administrative Agent may from time to time reasonably request.

 

Section 5.4           Notice of Adverse Events and Significant Changes.

 

The Borrower shall, promptly after obtaining knowledge thereof, furnish to the
Administrative Agent written notice of:

 

(a)          the occurrence of any event which constitutes an Event of Default;

 

(b)          the commencement of any action or proceeding involving or affecting
(x) any Loan Party or any properties or assets of any Loan Party an adverse
determination of which could reasonably be expected to have a Material Adverse
Effect or (y) the Property;

 

(c)          any litigation, investigation or proceeding which may exist at any
time between the Borrower and any Governmental Authority, which in either case,
if not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

 

(d)          any change in the business, operations, property or condition
(financial or otherwise) of any Loan Party which could reasonably be expected to
have a Material Adverse Effect, other than a change in market conditions
generally; and

 

(e)          (i) any release or discharge by the Borrower of any Hazardous
Materials required to be reported under Environmental Laws and Regulations to
any Governmental Authority; (ii) any condition, circumstance, occurrence or
event that could result in material Environmental Costs or could result in the
imposition of any lien or other restriction on the title, ownership or
transferability of the Property; and (iii) any proposed action to be taken by
any Loan Party that could subject the Borrower to any material additional or
different requirements or liabilities under Environmental Laws and Regulations.

 

Section 5.5           Books and Records; Inspection; Audits.

 

The Borrower shall maintain proper books and records with respect to the
operation of its business in accordance with GAAP consistently applied; permit
authorized representatives of the Administrative Agent to visit and inspect from
time to time upon reasonable notice during business hours (or at any time after
the occurrence and during the continuance of an Event of Default hereunder) the
Property and any of the offices of the Borrower, to examine the books and
records of the Borrower and make copies or extracts therefrom and to discuss the
affairs of the Borrower with its officers and accountants.

 

33

 

 

Section 5.6           Insurance.

 

The Borrower shall (a) keep the Property and all of its other assets that are of
an insurable character insured by financially sound and reputable insurers
against loss or damage by fire, explosion, and other hazards insured against by
extended coverage in amounts sufficient to prevent it from becoming a co insurer
(other than maintaining reasonable deductibles) and in any event 100% of the
full insurable value (replacement value if available) of the property insured,
(b) maintain with financially sound and reputable insurers, insurance against
hazards, risks and liability to persons and property to the extent and in the
manner customary for companies in similar business similarly situated, including
flood insurance in the maximum amount available for the building and all
improvements at the Premises and all contents therein, (c) provide to the
Administrative Agent no later than thirty (30) days prior to the scheduled
expiration date of any insurance policy, evidence satisfactory to the
Administrative Agent that such expiration date has been extended for at least
one year (including evidence of payment of the relevant premiums), (d) ensure
that the Administrative Agent is named at all times a lender loss payee or
additional insured, as appropriate, on all of the Borrower’s insurance policies,
and (e) promptly upon request by the Administrative Agent, provide such other
information regarding the insurance maintained by the Borrower as the
Administrative Agent may require.

 

Section 5.7           Compliance with Laws.

 

The Borrower shall observe and comply in all material respects with all Laws
which now or at any time hereafter may be applicable to the Borrower and/or the
Property (including all applicable provisions of ERISA, the Bankruptcy Code, the
Confirmed Plan, the Confirmation Order, the Consent Order and the Code),
noncompliance with which could reasonably be expected to have a Material Adverse
Effect; provided, however, that nothing herein contained shall be deemed to
limit the Borrower’s right to contest any assertion of noncompliance with Laws
and other legal requirements to the extent permitted under Section 5.2.

 

Section 5.8           Environmental Laws.

 

The Borrower shall (a) comply with, and use all reasonable efforts to ensure
compliance by all tenants and subtenants of the Property, if any, with, all
applicable Environmental Laws and Regulations and obtain and comply with and
maintain and use all reasonable efforts to ensure that all tenants and
subtenants obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws and Regulations, except in each case to the extent that the failure to do
so could not reasonably be expected to result in the payment of a Material
Amount, (b) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other similar actions required of the
Borrower under Environmental Laws and Regulations and promptly comply with all
orders and directives of all Governmental Authorities regarding Environmental
Laws and Regulations, except to the extent that the same are being Properly
Contested, and except, in the case of any of the foregoing, to the extent that
the failure to do so could not reasonably be expected to result in the payment
of a Material Amount.

 

34

 

 



Section 5.9           Use of Proceeds.

 

The Borrower shall use the proceeds of the Loan solely in accordance with its
representations and warranties in Section 2.6.

 

Section 5.10         Establishment and Maintenance of Deposit Accounts.

 

The Borrower shall:

 

(a)          Establish on or before the Effective Date and thereafter maintain
its operating checking account (its “Automatic Debit Account”) and all of its
cash management, security deposit and other ancillary accounts with the
Administrative Agent.

 

(b)          Establish on or before the Effective Date and thereafter maintain
blocked accounts with the Initial Lenders (each, a “Blocked Account” and,
collectively, the “Blocked Accounts”) and maintain at all times in each Blocked
Account credit balances that are not less than (i) in the case of the Blocked
Account maintained at IDB, the sum of (x) 9% of the then outstanding aggregate
principal amount of IDB’s Initial Loans, plus (y) the Applicable Percentage of
the then outstanding aggregate principal amount of Incremental Loans made by
IDB, if any, and (ii) in the case of the Blocked Account maintained at Sterling,
the sum of (x) 9% of the then outstanding aggregate principal amount of
Sterling’s Initial Loans, plus (y) the Applicable Percentage of the then
outstanding aggregate principal amount of all Incremental Loans made by Lenders
other than IDB, if any (in each case, the “Required Reserve”). In the event that
the credit balances in any Blocked Account are less than the Required Reserve
for such Blocked Account at any time, the Borrower shall deposit in such Blocked
Account an amount equal to the amount of the shortfall promptly after receipt of
written notice thereof from the Initial Lender with whom such Blocked Account is
maintained, delivered through the Administrative Agent. In the event that the
credit balances in any Blocked Account exceed the Required Reserve for such
Blocked Account at any time, the Initial Lender with whom such Blocked Account
is maintained shall allow the Borrower to withdraw the excess from such Blocked
Account promptly after receipt of written request therefor from the Borrower,
delivered through the Administrative Agent. The funds in the Blocked Accounts
shall secure payment in full of the Obligations when due. All funds in the
Blocked Accounts shall be returned to the Borrower immediately after the payment
in full of all the Obligations in accordance with the terms of this Agreement
and the termination of any commitment to lend on the part of the Lenders.

 

(c)          Ensure that the Limited Guarantor establishes on or before the
Effective Date and thereafter maintains its primary operating checking account
and all of its cash management, security deposit and other ancillary accounts
with the Administrative Agent; provided, however, that the Limited Guarantor may
maintain balances in deposit accounts at other financial institutions if it
reasonably determines that doing so is necessary for business purposes.

 

35

 

  

ARTICLE VI
NEGATIVE COVENANTS.

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower shall not do, agree to do, or permit to be done, any of the
following without the prior written consent of the Administrative Agent:

 

Section 6.1           Indebtedness.

 

Create, incur, permit to exist or have outstanding any Indebtedness, except the
following (collectively, the “Permitted Indebtedness”):

 

(a)          Indebtedness created hereunder;

 

(b)          Taxes, assessments and governmental charges that are not delinquent
and with respect to which no penalties have attached, or that are Properly
Contested, and non-interest bearing deferred liabilities other than liabilities
for borrowed money (e.g., deferred compensation and deferred taxes), in each
case incurred and continuing in the ordinary course of business;

 

(c)          Trade payables that are Properly Contested or are incurred in the
ordinary course of business of owning and operating the Property, provided that
such trade payables (i) are paid within sixty (60) days from invoice date, (ii)
are unsecured, (iii) are not evidenced by a promissory note or similar
instrument and (iv) do not exceed $1,000,000 in the aggregate.

 

(d)          Indebtedness secured by the security interests referred to in
Section 6.2(b);

 

(e)          The Indebtedness listed on Schedule 6.1 hereto; and

 

(f)          Obligations to provide cash, goods or services under (i) any lease
for space at the Property to a tenant that is not an Affiliate of the Borrower,
(ii) any agreement with the New York City School Construction Authority or
another Governmental Authority with respect to the financing, design,
development, demolition and/or construction of improvements at the Property
and/or the purchase or lease of a portion of the Property and/or (iii) any
agreement with any architect, engineer, developer, contractor, financial
advisor, broker or consultant that is not an Affiliate of the Borrower with
respect to the financing, design, development, demolition and/or construction of
improvements at the Property, provided, in each case, that such lease or
agreement does not constitute Indebtedness for borrowed money.

 

Section 6.2           Liens.

 

Create, or assume or permit to exist, any Lien on any of the properties or
assets of the Borrower, whether now owned or hereafter acquired, except:

 

36

 

 



(a)          Permitted Liens;

 

(b)          Purchase money Liens on property acquired or held by the Borrower
in the ordinary course of business, securing Indebtedness incurred or assumed
for the purpose of financing all or any part of the cost of acquiring such
property; provided that (i) any such Lien attaches to such property concurrently
with or within twenty (20) days after the acquisition thereof, (ii) such Lien
attaches solely to the property so acquired in such transaction, (iii) the
principal amount of the Indebtedness secured thereby does not exceed 100% of the
cost of such property, and (iv) the aggregate amount of all such Indebtedness
shall not at any time exceed Two Hundred Fifty Thousand Dollars ($250,000.00);

 

(c)          The Liens listed on Schedule 6.2.

 

Section 6.3           Single Purpose Entity.

 

(a)          Engage in any business or activity other than the ownership,
development, operation and maintenance of the Property, and activities
incidental thereto;

 

(b)          Acquire or own any material assets other than (i) the Property, and
(ii) such incidental personal property as may be necessary for the operation of
the Property;

 

(c)          Merge into or consolidate with any person or entity or dissolve,
terminate or liquidate in whole or in part, transfer or otherwise dispose of all
or substantially all of its assets or change its legal structure, without the
Administrative Agent’s prior written consent;

 

(d)          Fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation or, without the prior written consent of the
Administrative Agent, amend, modify, terminate or fail to comply with the
provisions of the Borrower’s organizational documents, as same may be further
amended or supplemented, if such amendment, modification, termination or failure
to comply would materially adversely affect the ability of the Borrower to
perform its obligations hereunder and under the other Loan Documents;

 

(e)          Own any subsidiary or make any investment in any person or entity
without the prior written consent of the Administrative Agent;

 

(f)          Commingle its assets with the assets of any of its members,
shareholders, directors, officers, partners, trustees, affiliates, principals or
of any other Person;

 

(g)          Incur any Indebtedness, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than Permitted Indebtedness;

 

37

 

 

(h)          Fail to maintain its records, books of account and bank accounts
separate and apart from those of its members, shareholders, directors, officers,
partners, trustees, principals or affiliates, or of any other Person;

 

(i)          Enter into any contract or agreement with any of its members,
shareholders, directors, officers, partners, trustees, principals or affiliates,
except upon terms and conditions that are intrinsically fair and substantially
similar to those that would be available on an arms-length basis with unrelated
third parties;

 

(j)          Seek its own dissolution or winding up in whole, or in part;

 

(k)          Maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any of its members, shareholders, directors, officers, partners, trustees,
principals or affiliates, or of any or of any other Person;

 

(l)          Hold itself out to be responsible for the debts of another Person;

 

(m)          Make any loans or advances to any third party, including any of its
members, shareholders, directors, officers, partners, trustees, principals or
affiliates, or of any other Person;

 

(n)          Fail to file its own tax returns;

 

(o)          Fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name in order not (i) to mislead others as to the identity with which
such other Person is transacting business, or (ii) to suggest that it is
responsible for the debts of any other Person, including any of its members,
shareholders, directors, officers, partners, trustees, principals or affiliates,
or of any other Person;

 

(p)          Fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations; or

 

(q)          File or consent to the filing of any petition, either voluntary or
involuntary, to take advantage of any applicable insolvency, bankruptcy,
liquidation or reorganization statute, or make an assignment for the benefit of
creditors.

 

Section 6.4           Distributions.

 

Declare or pay any dividends or make any distribution of any kind on its
outstanding stock or membership interests, or set aside any sum for any such
purpose, except that:

 

38

 

  

(a)          So long as no Event of Default shall exist hereunder when such
dividends or distributions are declared or made, the Borrower may declare and
pay cash dividends or distributions to the Limited Guarantor; and

 

(b)          the Borrower may declare and make dividend payments or other
distributions payable solely in its equity;

 

Section 6.5           Disposition of Assets.

 

Subject to Section 9.17 hereof, make any Disposition of Property, or enter into
any agreement to do so.

 

Section 6.6           Intentionally Omitted.

 

Section 6.7           ERISA Obligations.

 

Permit the establishment of any Employee Benefit Plan or amend any Employee
Benefit Plan which establishment or amendment could result in liability to any
Loan Party or increase the obligation for post-retirement welfare benefits of
any Loan Party which liability or increase, individually or together with all
similar liabilities and increases, has a Material Adverse Effect.

 

Section 6.8           Transactions with Affiliates.

 

Except as expressly permitted by this Agreement, directly or indirectly: (a)
make any Investment in an Affiliate; (b) transfer, sell, lease, assign or
otherwise dispose of any assets to an Affiliate; (c) merge into or consolidate
with or purchase or acquire assets from an Affiliate; or (d) enter into any
other transaction directly or indirectly with or for the benefit of any
Affiliate (including, without limitation, guarantees and assumptions of
obligations of an Affiliate); provided, however, that: (i) payments on
Investments expressly permitted by this Agreement may be made, (ii) any
Affiliate who is a natural person may serve as an employee or director of the
Borrower and receive reasonable compensation for his or her services in such
capacity, and (iii) the Borrower may enter into any transaction with an
Affiliate providing for the leasing of property, the development of the
Property, the rendering or receipt of services or the purchase or sale of
product, inventory and other assets in the ordinary course of business if the
monetary or business consideration arising therefrom would be substantially as
advantageous to the Borrower as the monetary or business consideration that
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate.

 

Section 6.9           Hazardous Materials.

 

Cause or permit: (i) any Hazardous Materials to be placed, held, located or
disposed of on, under or at the Property or any part thereof, except for such
Hazardous Materials that shall be used, stored, treated and disposed of in
compliance with all applicable Environmental Laws and Regulations or (ii) the
Property or any part thereof to be used as a collection, storage, treatment or
disposal site for any Hazardous Materials. The Borrower acknowledges and agrees
that, as long as the Administrative Agent or its designee shall not have taken
actual possession of the Property, the Administrative Agent and the Lenders
shall have no liability or responsibility for either:

 

39

 

 



(i)          damage, loss or injury to human health or the environment caused by
the presence, disposal, release or threatened release of Hazardous Materials on
any part of the Property; or

 

(ii)         abatement and/or clean-up required under any applicable
Environmental Laws and Regulations for a release, threatened release or disposal
of any Hazardous Materials at the Property or used by or in connection with the
Borrower’s business.

 

Section 6.10         No Alterations or Occupancy.

 

(a)          Make any alterations to the Property that exceed in the aggregate
Two Hundred Fifty Thousand Dollars ($250,000.00), other than repairs and
alterations required to maintain the safety and soundness of the Property and to
ensure that the Property is in compliance with all applicable Laws.

 

(b)          Enter into any leases, subleases, licenses, rental contracts or
other agreements relating to the occupancy of the Property or any part thereof
without (i) giving prior written notice to the Administrative Agent and (ii)
delivering to the Administrative Agent (x) a duly executed Assignment of Leases
and Rents in form and substance reasonably satisfactory to the Administrative
Agent assigning to the Administrative Agent for the ratable benefit of the
Lenders, as security for the Obligations, all rents, issues, profits, income and
proceeds due or to become due from tenants, occupants, or licensees of the
Property or any portion thereof and (y) an ADA Compliance and Indemnification
Undertaking in form and substance reasonably satisfactory to the Administrative
Agent.

 

ARTICLE VII
EVENTS OF DEFAULT.

 

If any one or more of the following events (“Events of Default”) shall occur and
be continuing, any commitment to lend shall terminate and the entire unpaid
balance of the principal of and interest on the Loans outstanding and all other
Obligations of the Borrower to the Lenders and the Administrative Agent arising
hereunder and under the other Loan Documents shall immediately become due and
payable upon written notice to that effect given to the Borrower by the
Administrative Agent (except that in the case of the occurrence of any Event of
Default described in Section 7.5 no such notice shall be required), without
presentment or demand for payment, notice of non-payment, protest or further
notice or demand of any kind (other than as described below), all of which are
expressly waived by the Borrower:

 

40

 

  

Section 7.1           Payments.

 

Failure by the Borrower (a) to make any payment of principal on any Loan when
due (whether at stated maturity or otherwise) or (b) to make any payment of
interest or other amounts payable hereunder or under any other Loan Document
(other than principal) when due (whether at stated maturity or otherwise) and,
in the case of failure to pay any amount specified in this clause (b) such
failure shall continue unremedied for more than 10 days after written notice
thereof is given by the Administrative Agent to the Borrower; or

 

Section 7.2           Other Covenants.

 

Failure by the Borrower to perform or observe any other term, condition or
covenant of this Agreement or of any other Loan Document to which it is a party,
which shall remain unremedied for a period of thirty (30) days after notice
thereof shall have been given to the Borrower by the Administrative Agent;
provided, however, that if any such failure to perform or observe any such term,
condition or covenant is capable of being cured and on or prior to the end of
such 30-day period the Borrower shall have commenced commercially reasonable
activities to effect such cure and shall have delivered to the Administrative
Agent a certificate signed by one of its senior officers describing such
activities, and provided that the Borrower is diligently pursuing such
activities, then such 30-day period shall automatically be extended for a single
additional 60-day period; or

 

Section 7.3           Other Defaults.

 

(a)          Any Loan Party shall fail (after giving effect to any notice or
grace periods) to make any payment when due (whether of principal or interest)
in respect of any Material Indebtedness; or

 

(b)          Any event or condition occurs that results in any Material
Indebtedness of any Loan Party becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness of any Loan Party or
any trustee or agent on its or their behalf to cause any Material Indebtedness
of any Loan Party to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or redemption
date; or

 

Section 7.4           Representations and Warranties.

 

Any representation or warranty made by a Loan Party to the Lenders or the
Administrative Agent in any of the Loan Documents or in connection with the
making of the Loans, or any certificate, statement or report made or delivered
in compliance with this Agreement, shall have been false or misleading in any
material respect when made; or

 

Section 7.5           Bankruptcy.

 

(a)          The Bankruptcy Court (or, if the Bankruptcy Court does not exercise
jurisdiction, any other court of competent jurisdiction) shall find that any
Loan Party has violated or taken any action that is inconsistent with the
Confirmed Plan, the Confirmation Order, the Consent Order or any other order
issued by the Bankruptcy Court that is final and non-appealable or that remains
unstayed for thirty (30) days, or has failed to take any action it is required
to take pursuant to the Confirmed Plan, the Confirmation Order, the Consent
Order or any other such order of the Bankruptcy Court, and the Bankruptcy Court
or such other court shall impose any obligation on any Loan Party as a result of
such finding that could reasonably be expected to have a Material Adverse
Effect; or

 

41

 

  

(b)          Any Loan Party shall be insolvent or shall generally cease paying,
or be unable to pay, its debts as they become due or shall make any admission in
writing to the foregoing effect, shall make an assignment for the benefit of
creditors, file a petition in bankruptcy, be adjudicated insolvent, petition or
apply to any tribunal for the appointment of a receiver, custodian, or any
trustee for it or a substantial part of its assets, or shall commence any
proceeding under the Bankruptcy Code (other than the Bankruptcy Case) or any
other bankruptcy, reorganization, arrangement, readjustment of debt, dissolution
or liquidation law or statute of any jurisdiction, whether now or hereafter in
effect, or any Loan Party shall take any corporate action to authorize any of
the foregoing actions; or there shall have been filed any such petition or
application, or any such proceeding shall have been commenced against it, that
remains undismissed for a period of sixty (60) days or more; or any order for
relief shall be entered in any such proceeding; or any Loan Party by any act or
omission shall indicate its consent to, approval of or acquiescence in any such
petition, application or proceeding or the appointment of a custodian, receiver
or trustee for it or any substantial part of its properties, or shall suffer any
custodianship, receivership or trusteeship to continue undischarged for a period
of thirty (30) days or more; or

 

Section 7.6           Judgments.

 

Any judgment against any Loan Party or any attachment, levy or execution against
any of its properties, in any such case for a Material Amount, shall remain
unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a period
of thirty (30) days or more; or

 

Section 7.7           ERISA.

 

(a)          The termination of any Plan or the institution by the PBGC of
proceedings for the involuntary termination of any Plan, in either case, by
reason of, or that results or could reasonably be expected to result in, a
Material Adverse Effect and that is not corrected within 30 days, provided that
in the case of a Plan sponsored by an entity other than the Borrower, correction
shall mean the payment by the Borrower to the entity sponsoring the Plan of an
amount sufficient to reimburse such entity for any accumulated funding
deficiency in connection with such Plan termination; or

 

(b)          Failure by the Borrower to make required contributions, in
accordance with the applicable provisions of ERISA, to each of the Plans
hereafter established or assumed by it, which failure is not corrected within 30
days; or

 

42

 

 



Section 7.8           Loss of Control or Management.

 

Any Change in Control shall occur or the Limited Guarantor shall cease for any
reason to control the management or operations of the Borrower.

 

Section 7.9           Assertions by Loan Parties.

 

Any Loan Party shall assert, or institute any proceedings seeking to establish,
that any provision of any Loan Document is invalid, not binding or
unenforceable; or

 

Section 7.10         Effectiveness of Liens.

 

The Mortgage shall cease to be in full force and effect or shall cease to be
effective to grant to the Administrative Agent for the ratable benefit of the
Lenders a mortgage on the Property, with the priority purported to be created
thereby.

 

ARTICLE VIII
THE ADMINISTRATIVE AGENT

 

Section 8.1           The Administrative Agent

 

(a)          Appointment of Administrative Agent.

 

Sterling National Bank is hereby appointed as the Administrative Agent hereunder
and under each of the Loan Documents, and the Lenders hereby irrevocably
authorize the Administrative Agent to act as their agent and to take such
actions as the Lenders are obligated or entitled to take under the provisions of
this Agreement and the other Loan Documents and to exercise such powers as are
set forth herein or therein, together with such other powers as are reasonably
incidental thereto. The Administrative Agent agrees to act in substantially the
same manner that it would act in dealing with a loan held for its own account
("Servicing Standard"). The Administrative Agent shall not have a fiduciary
relationship with respect to the Lenders by reason of this Agreement. In
performing its functions and duties under this Agreement, The Administrative
Agent shall act solely as agent of the Lenders and does not assume, and shall
not be deemed to have assumed, any obligations toward or relationship of agency
or trust with or for the Borrower or any other Loan Party. As used in this
Agreement, the term "Administrative Agent" shall be deemed to include Sterling
National Bank and/or any successor Administrative Agent appointed pursuant to
Section 8.13. Unless the Servicing Standard or the standards of care set forth
in this Article require otherwise, the Administrative Agent (a) shall have no
duties or responsibilities except those expressly set forth in this Agreement
and in the other Loan Documents, and shall not by reason of this Agreement or
any other Loan Document be a trustee or fiduciary for any of Lenders; (b) shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders, provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability unless properly indemnified to the satisfaction of the Administrative
Agent, or that is contrary to this Agreement, any other Loan Document or
applicable law; (c) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Lender serving as
Administrative Agent or any of its Affiliates in any capacity unless such item
is material and is required to be delivered to a Lender under the terms of the
Loan Documents; (d) shall not be responsible to Lenders for or have any duty to
ascertain or inquire into (i) any recitals, statements, representations or
warranties contained in this Agreement, any other Loan Document or in any
certificate or other document referred to or provided for in, or received by any
Lender under this Agreement or any other Loan Document, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or any other document referred to or
provided for herein or therein, (iii) any failure by the Borrower or any other
Loan Party to perform any of such party’s obligations hereunder or thereunder,
or (iv) the satisfaction of any condition set forth herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent; and (e) shall not be responsible to Lenders for any action
taken or omitted to be taken by the Administrative Agent hereunder or under any
other Loan Document provided for herein or therein or in connection herewith or
therewith, except for the Administrative Agent’s willful misfeasance or willful
breach of this Agreement, or gross negligence in the performance of its duties
or by reason of reckless disregard of its duties (as determined by a court of
competent jurisdiction from which all appeal has been exhausted). The
Administrative Agent shall be deemed not to have knowledge of any default or
event of default unless and until notice describing such default or event of
default is given to the Administrative Agent by the Borrower or a Lender.

 

43

 

 

To the extent that any action is to be taken, any information is to be delivered
to or by any Lender, any determination is to be made, or any consent is to be
given or withheld by any Lender, any such action, delivery, determination or
consent shall be taken, made or given or withheld, as the case may be, by the
Administrative Agent or any successor agent thereto at the direction of the
Required Lenders, as provided for herein.

 

The Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until the Administrative Agent shall
have been notified of the assignment thereof.

 

(b)          Reliance on the Administrative Agent. All acts of and
communications by the Administrative Agent, as agent for the Lenders, shall be
deemed legally conclusive and binding; and the Lenders acknowledge that Borrower
or any third party (including any court) shall rely on any and all
communications or acts of the Administrative Agent with respect to the exercise
of any rights or the granting of any consent, waiver or approval on behalf of
the Lenders in all circumstances where an action by Lenders is required or
permitted pursuant to this Agreement or the provisions of any other Loan
Document or by applicable laws without the right or necessity of making any
inquiry of Lenders as to the authority of the Administrative Agent with respect
to such matter.

 

44

 

 



In no event shall any of the foregoing limit the rights or obligations of any
Lender with respect to any other Lender pursuant to the terms of this Agreement.

 

(c)          Powers. The Administrative Agent shall, subject to Section 8.1 and
Section 8.4(b) of this Agreement, have and may exercise all powers that Lenders
have under the Loan Documents and shall exercise such powers on behalf of the
Lenders.

 

(d)          Action on Instructions of Lenders. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all Lenders.
Each Lender, severally to the extent of its Pro Rata Share, hereby agrees to
indemnify the Administrative Agent against and hold it harmless from any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action, provided that the foregoing shall not release the
Administrative Agent from liability for its willful misfeasance or willful
breach of this Agreement or gross negligence in the performance of its duties or
by reason of reckless disregard of its duties (as determined by a court of
competent jurisdiction from which all appeal has been exhausted).

 

(e)          Employment of Agents and Counsel. The Administrative Agent may
undertake any of its duties as the Administrative Agent hereunder and under any
other Loan Document by or through employees, agents, and attorneys-in-fact and
shall not be responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by the Administrative Agent in good faith and shall
not be liable to the Lenders except as to money or securities received by them
or their authorized agents, or for the Administrative Agent’s gross negligence
or willful misconduct (as determined by a court of competent jurisdiction from
which all appeal has been exhausted) in hiring, retaining or overseeing of any
such agents or attorneys-in-fact. The Administrative Agent shall be entitled to
advice of counsel concerning all matters pertaining to the agency hereby created
and its duties hereunder and under any Loan Document. The Administrative Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. The exculpatory provisions of
this Section 8.1(e) shall apply to any such sub-agent and to the Affiliates of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

45

 

  

(f)          Reliance on Documents; Counsel. The Administrative Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be an employee of the Administrative Agent, provided
that the foregoing shall not release the Administrative Agent from liability for
its gross negligence or willful misconduct (as determined by a court of
competent jurisdiction from which all appeal has been exhausted). Any such
counsel shall be deemed to be acting on behalf of Lenders in assisting the
Administrative Agent with respect to the Loans, and shall be precluded from also
representing the Administrative Agent in any matter in which the interests of
the Administrative Agent and the Lenders may differ.

 

(g)          Payment of Expenses. Each Lender shall be responsible for and shall
pay to the Administrative Agent upon demand each Lender's respective Pro Rata
Share of all reasonable expenditures (including, without limitation, outside
counsel fees and the allocated cost of internal counsel) incurred by the
Administrative Agent to the extent such expenditures are not reimbursed by
Borrower, any other Loan Party or other parties for which the Administrative
Agent is entitled to reimbursement hereunder or under the Loan Documents (a) in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents, (b) for collection of the Obligations, (c)
for any amounts (excluding principal and interest on the Loans and loan fees),
and (d) for enforcement of any remedies under the Loan Documents; each Lender
shall indemnify the Administrative Agent and hold the Administrative Agent
harmless from and against, to the extent of each Lender's respective Pro Rata
Share, all damages or liabilities, including but not limited to damages or
liabilities resulting from the presence on the Premises of hazardous materials,
suffered or incurred by the Administrative Agent by reason of its acting or
having acted as, or pursuant to its rights and responsibilities as, lender or
mortgagee under the Loan Documents, except any damages or liabilities resulting
from the Administrative Agent’s willful misfeasance or willful breach of this
Agreement or gross negligence in the performance of its duties or by reason of
reckless disregard of its duties (as determined by a court of competent
jurisdiction from which all appeal has been exhausted). Each Lender shall make
all payments due and owing to the Administrative Agent under this Agreement or
the other Loan Documents, as and when same become due, by federal reserve wire
for transfer to the Administrative Agent in accordance with the wire
instructions provided by the Administrative Agent from time to time.

 

Section 8.2           Priority.

 

Each Lender’s undivided interests in the Loans shall be of equal priority with
the interest of each other Lender.

 

Section 8.3           Collection of Payments.

 

(a)          The Administrative Agent shall collect all payments of interest,
principal and other sums due at any time or in connection with the Loans and/or
the Loan Documents. Sterling National Bank will hold the Loan Documents (other
than the other Lenders’ Notes) as Administrative Agent for itself and the Pro
Rata benefit of the Lenders as evidence of the Loan and the Collateral and will
receive all payments made by Borrower, Limited Guarantor or others on account of
principal, interest, expenses and fees, holding each Lender's Pro Rata Share
thereof for the benefit of such Lender to be applied in accordance with the
terms hereof. Each Lender shall hold its own Note.

 

46

 

  

(b)          The Administrative Agent shall be entitled to retain in full all
amounts collected with respect to the Obligations which are: (i) reimbursements
for expenditures made by the Administrative Agent with respect to which a Lender
did not pay its Pro Rata Share and (ii) interest accrued on sums added to the
amount due under the Loan as a result of expenditures made by the Administrative
Agent to cure defaults under the Loan Documents and with respect to which a
Lender did not pay its Pro Rata Share. Payments received from or on behalf of
the Borrower with respect to the Obligations shall be allocated first to items
listed in this Section 8.3(b) prior to items contained in Section 8.3(c).

 

(c)          With respect to items of interest, principal, reimbursement of
expenses for which any Lender has paid such Lender's Pro Rata Share to the
Administrative Agent, and other amounts paid by Borrower, Limited Guarantor or
other parties or otherwise collected by the Administrative Agent on or in
connection with the Loans, out of all sums which are received by the
Administrative Agent by 1:00 p.m. (New York City time) the Administrative Agent
shall remit to each Lender on the date of collection its Pro Rata Share thereof;
out of all such sums collected by the Administrative Agent after 1:00 p.m. (New
York City time) the Administrative Agent shall remit to each Lender its Pro Rata
Share thereof on or before the next succeeding business day in immediately
available funds by wire transfer in accordance with the wire transfer
instructions provided by such Lender from time to time. In the event the
Administrative Agent does not remit such payment within the time period provided
herein, it shall pay to Co-Lender interest on such payment at the Federal Funds
rate from the date such payment should have been remitted to the date such
amount is paid.

 

(d)          Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, in reliance upon such assumption
and pursuant to the foregoing paragraphs, distribute to the Lenders the amount
due. In such event, if Borrower has not in fact made such payment or for any
reason such payment is required to be returned to Borrower or paid to any other
Person pursuant to any bankruptcy or insolvency law, any sharing clause in the
Loan Documents or otherwise, then each of the Lenders severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender, without interest thereon, unless the Administrative Agent is
required to return such amount with interest thereon, in which case, with
interest thereon at the rate that the Administrative Agent is required to pay in
connection therewith for each day from and including the date such amount is
distributed to such Lender to but excluding the date of payment to the
Administrative Agent.

 

(e)          The transfer of funds to any Lender by the Administrative Agent is
made on a nonrecourse basis. The Administrative Agent shall have no duty or
obligation whatsoever to make any payments to any Lender except from
corresponding payments received by the Administrative Agent from Borrower or any
other Person pursuant to the Loan Documents.

 

47

 

  

(f)          Each Lender represents and warrants as of the date hereof that it
is entitled to receive payments hereunder and under the Loan Documents without
the withholding of any tax.

 

Section 8.4           Authority.

 

(a)          Subject to Section 9.5, the Lenders hereby authorize the
Administrative Agent to act on behalf of the Lenders, to the extent herein
provided, to exercise such powers as are, in the Administrative Agent’s good
faith determination, incidental to the Administrative Agent's exercise of its
rights and responsibilities hereunder and under the other Loan Documents,
including the receipt of all payments of principal, interest, fees and expense
reimbursements payable under or in connection with the Loans and/or the other
Loan Documents, with full power and authority, on behalf of the Lenders, to
determine whether conditions for borrowing have been satisfied, to institute and
maintain against Borrower or any other Loan Party actions, suits or proceedings
for the protection, collection and enforcement of the other Loan Documents and
realization upon any Collateral and to take such other actions for the
protection, collection and enforcement of the Loan Documents and realization
upon any Collateral as it may deem necessary or appropriate, each in accordance
with the terms of this Agreement and the other Loan Documents.

 

(b)          the Administrative Agent may, at its option, at any time request
instructions from the Lenders with respect to any actions or approvals which, by
the terms of this Agreement or of any of the other Loan Documents, the
Administrative Agent is permitted or required to take or to grant without
instructions from the Lenders, and if such instructions are promptly requested,
the Administrative Agent shall be absolutely entitled to refrain from taking any
action or to withhold any approval and shall not be under any liability
whatsoever for refraining from taking any action or withholding any approval
under any of the Loan Documents until it shall have received such instructions
from the Lenders. Without limiting the foregoing, the Lenders shall not have any
right of action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of the
Lenders. As to any matters not expressly provided for by this Agreement or any
other Loan Document, the Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by the Required Lenders and such instructions
to the Administrative Agent and any action taken or not taken pursuant thereto
shall be binding on all Lenders.

 

48

 

  

(c)          The Lenders authorize and direct the Administrative Agent to enter
into the Loan Documents for the benefit of the Lenders. The Lenders agree that
any action taken by the Administrative Agent in accordance with the provisions
of this Agreement or any other Loan Document, and the exercise by the
Administrative Agent of the powers set forth herein or therein, together with
such other powers as are, in the Administrative Agent’s good faith
determination, reasonably incidental thereto, shall be authorized and binding
upon the Lenders, except for actions specifically requiring the approval of the
Lenders. All communications from the Administrative Agent to the Lenders
requesting the Lenders’ determination, consent, approval or disapproval (i)
shall be given in the form of a written notice to each Lender, (ii) shall be
accompanied by a description of the matter or item as to which such
determination, approval, consent or disapproval is requested, or shall advise
each Lender where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if requested
by the Lenders and to the extent not previously provided to the Lenders, a
summary of all oral information provided to the Administrative Agent by the
Borrower, and all available written materials, in each case relating to the
matter or issue to be resolved, and (iv) shall include the Administrative
Agent's recommended course of action or determination in respect thereof. The
Lenders shall reply promptly, but in any event within fifteen (15) days after
receipt of the request therefor from the Administrative Agent (the “Reply
Period”). If a Lender shall fail to give written notice to the Administrative
Agent that it approves or consents to the recommendation or determination of the
Administrative Agent within the Reply Period, such Lender shall be deemed to
have approved of or consented to such recommendation or determination being
recommended by the Administrative Agent.

 

Section 8.5           Rights of the Administrative Agent as Lender.

 

With respect to its interest in the Loans, the Administrative Agent in its
capacity as a Lender hereunder shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not acting as
the Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its capacity as a Lender. The Administrative Agent and
the Administrative Agent’s parent, affiliates or subsidiaries may (without
having to account therefor to any Lender) accept deposits from, lend money to
(on a secured or unsecured basis), and generally engage in any kind of banking,
trust or other business with Borrower or any of its Affiliates as if it were not
acting as the Administrative Agent. Lenders and Lenders’ parents, affiliates or
subsidiaries may (without having to account therefor to any other Lender or the
Administrative Agent) accept deposits from, lend money to (on a secured or
unsecured basis), and generally engage in any kind of banking, trust or other
business with Borrower or any of its Affiliates.

 

Section 8.6           Standards of Care and Loan Administration.

 

(a)          The Administrative Agent agrees to service the Loans in accordance
with the Administrative Agent's usual practices in the ordinary course of its
business, modified from time to time as it deems appropriate under the
circumstances, and to exercise the same care in administering the Loans and all
Collateral as the Administrative Agent customarily exercises in administering
similar loans. In this regard, the Administrative Agent, may from time to time,
consistent with its usual practices for administering similar loans and subject
to Section 9.5, waive non-material defaults of Borrower or Limited Guarantor
provided that the waiver of such defaults will not materially adversely affect
the Property or any other Collateral or the ability of the Administrative Agent
to enforce the rights and remedies of the Lenders under the Loan Documents.

 

49

 

  

(b)          The Administrative Agent shall not have any liability, express or
implied, for any action taken or omitted to be taken by the Administrative Agent
or for any failure or delay in exercising any right or power possessed by the
Administrative Agent hereunder or under any of the other Loan Documents except
for actual losses, if any, suffered by any Lender to the extent caused by or
resulting from the Administrative Agent’s willful misfeasance or willful breach
of this Agreement, or gross negligence in the performance of its duties or by
reason of reckless disregard of its duties (as determined by a court of
competent jurisdiction from which all appeal has been exhausted). Without
limiting the foregoing, the Administrative Agent, its directors, officers,
agents and employees: (i) may consult with legal counsel, independent public
accountants, appraisers, and other experts selected by the Administrative Agent,
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such persons, (ii) may rely on, and
shall incur no liability by acting upon, any conversation, notice, consent,
certificate, statement, order, or any document or other writing (including,
without limitation, telegraph, telex, facsimile transmission, or other
telecommunication device) believed by the Administrative Agent in good faith and
with the exercise of commercially reasonable judgment to be genuine and correct
and to have been signed, sent, or made by the proper person, (iii) makes no
warranty or representation of any kind or character relating to Borrower,
Limited Guarantor or the Property, and shall not be responsible for the
correctness as to form, the due execution, legality, validity, enforceability,
genuineness, sufficiency, or collectability of any of the Loan Documents, for
any failure by Borrower or any person to perform its obligations thereunder, for
Borrower's use of the proceeds therefrom, or for the preservation of the
Property or the loss, depreciation, or release thereof, (v) makes no warranty or
representation as to, and assumes no responsibility for, the authenticity,
validity, accuracy, or completeness of any notice, financial statement, or other
document or information received by any Lender in connection with, or otherwise
referred to in, any of the Loan Documents, and (vi) shall not be required to
make any inquiry concerning the observance or performance of any agreements
contained in, or conditions of, any of the Loan Documents, or to inspect the
property, books or records of Borrower or any other Person, except as is
customary for the Administrative Agent acting in a commercially reasonable
manner.

 

(c)          Should the Administrative Agent commence any proceeding or in any
way seek to enforce the Administrative Agent's or the Lenders’ rights or
remedies under the Loan Documents, irrespective of whether as a result thereof
the Administrative Agent shall acquire title to the Property or any other
Collateral, Lenders, upon demand therefor from time to time, shall contribute
their respective Pro Rata Share of the reasonable actual costs and/or expenses
of any such enforcement or acquisition, including fees of receivers or trustees,
court costs, title insurer charges, filing and recording fees, appraisers' fees
and fees and expenses of attorneys to the extent not otherwise reimbursed by
Borrower or Limited Guarantor. Without limiting the generality of the foregoing,
the Lenders shall contribute their respective Pro Rata Share of all reasonable
actual costs and expenses incurred by the Administrative Agent (including,
without limitation, all outside attorneys' fees and expenses and allocated costs
of internal counsel) if the Administrative Agent employs counsel for advice or
other representation (whether or not any suit has been or shall be filed) with
respect to the Property or any other Collateral or any part thereof, or any of
the Loan Documents, or the attempt to enforce any security interest or lien on
any Collateral, or to enforce any rights of the Administrative Agent or the
Lenders or any of Borrower's or any other party's obligations under any of the
Loan Documents (collectively, “Costs”). Provided that no Lender shall be liable
for any of the foregoing Costs to the extent such Costs arise from the gross
negligence or willful misconduct of the Administrative Agent (as determined by a
court of competent jurisdiction from which all appeal has been exhausted) or the
failure of the Administrative Agent to follow the directions of the Required
Lenders or all of the Lenders, as the case may be. The foregoing indemnity shall
survive the payment of the Obligations and the termination or non-renewal of
this Agreement.

 

50

 

 

Any request by the Administrative Agent for reimbursement of Costs shall be in
the form of a certificate from the Administrative Agent to each Lender as to the
nature and amount for which the Administrative Agent claims reimbursement from
Lenders pursuant to this Section 8.6(c). Any such request shall include
reasonable evidence that such Costs meet the criteria set forth in this Section
8.6(c) and have been incurred by the Administrative Agent.

 

Any Costs which are required to be reimbursed by Lenders to the Administrative
Agent in accordance with this Section 8.6(c) and which are not reimbursed to the
Administrative Agent within ten (10) Business Days after demand therefor in
accordance with this Section 8.6(c) shall accrue interest at the Federal Funds
Rate from and after the eleventh (11th) Business Day after the date that such
reimbursement request was made through and including the date of reimbursement
by such Lender.

 

Any Costs which are subsequently recovered from Borrower, Limited Guarantor or
any other Person shall be returned to each Lender in proportion to the Pro Rata
Share of said Costs previously remitted by each Lender to the Administrative
Agent.

 

Section 8.7           Non-Reliance on the Administrative Agent and Other
Lenders.

 

Each Lender agrees that such Lender has, independently and without reliance on
the Administrative Agent or any of the other Lenders, and based on such
documents and information as such Lender has deemed appropriate, made such
Lender’s own credit analysis of Borrower and the other Loan Parties and has made
such Lender’s own decision to enter into this Agreement and the other Loan
Documents and that such Lender shall, independently and without reliance upon
the Administrative Agent or any of the other Lenders, and based on such
documents and information as such Lender shall deem appropriate at the time,
continue to make such Lender’s own analysis and decisions in taking or not
taking action under this Agreement and the Loan Documents. Other than
determining whether payments due to the Administrative Agent under the Loan
Documents have in fact been made and determining, based solely on the review of
compliance certificates delivered to the Administrative Agent by Borrower or
Limited Guarantor, whether Borrower and Limited Guarantor are in compliance with
the covenants set forth in this Agreement, the Administrative Agent shall not be
required to keep itself informed as to the performance or observance by Borrower
or Limited Guarantor of any term or provision of this Agreement or any of the
other Loan Documents or any other document referred to as provided for herein or
therein or to inspect the properties or books of Borrower or Limited Guarantor.
The Administrative Agent shall provide each Lender with any information received
by the Administrative Agent from Borrower or Limited Guarantor which is required
to be provided to Lenders hereunder and with a copy of any notice of default
received by the Administrative Agent from Borrower or any Lender. Except for
notices, reports and other documents expressly required to be furnished to
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any other credit or other
information concerning the affairs, financial condition or business of Borrower
or Limited Guarantor that may come into the possession of the Administrative
Agent.

 

51

 

  

Section 8.8           Failure to Act.

 

Except for action expressly required of the Administrative Agent hereunder or
under any of the other Loan Documents, the Administrative Agent shall in all
cases be fully justified in failing or refusing to act hereunder and thereunder
unless the Administrative Agent shall receive further assurances to the
Administrative Agent’s complete satisfaction from Lenders of their
indemnification obligations under Section 8.6(c) hereof against any and all
liability and expense that may be incurred by the Administrative Agent by reason
of the Administrative Agent taking or continuing to take or failing to take any
such action.

 

Section 8.9           Action by the Administrative Agent.

 

Each of the entities comprising Lenders hereby appoints the Administrative Agent
as agent and bailee for the purpose of perfecting the security interests in and
liens upon the Property and the other Collateral, in accordance with Article 9
of the Uniform Commercial Code in effect in the State where the Property is
located or the State where Borrower is organized, can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party). Each Lender
hereby appoints the Administrative Agent as such Lender’s attorney-in-fact for
the purpose of executing the Loan Documents on such Lender’s behalf.

 

(a)          In the event that all or any portion of the Property or any other
Collateral is acquired by the Administrative Agent as the result of the exercise
of any remedies hereunder or under any other Loan Document, or is retained in
satisfaction of all or any part of the Borrower's obligations under the Loan
Documents, title to any such Collateral or any portion thereof shall be held in
the name of a nominee or subsidiary of each Lender in accordance with such
Lender’s Pro Rata Share and pursuant to an agreement to be approved by the
Required Lenders. The Administrative Agent shall prepare a recommended course of
action for such Collateral and submit it to the Lenders for approval by the
Required Lenders (upon such approval, the "Post-Default Plan"). The
Administrative Agent shall administer the Collateral in accordance with the
Post-Default Plan, and upon demand therefor from time to time, the Lenders will
contribute their respective Pro Rata Share of all costs and expenses incurred by
the Administrative Agent pursuant to the Post-Default Plan, including any
operating losses and all necessary operating reserves. To the extent there is
net operating income from such Collateral, the Administrative Agent shall, in
accordance with the Post-Default Plan, make distributions to the Lenders. All
such distributions shall be made to the Lenders in accordance with their
respective Pro Rata Share. In no event shall the provisions of this subsection
or the Post-Default Plan require the Administrative Agent or any Lender to take
an action which would cause the Administrative Agent or such Lender to be in
violation of any applicable regulatory requirements.

 

52

 

  

(b)          If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds or other Collateral or any
payments with respect to the obligations of Borrower to such Lender arising
under, or relating to, this Agreement or any of the Loan Documents except for
any such proceeds or payments received by such Lender from the Administrative
Agent or otherwise pursuant to the terms of this Agreement, or (ii) payments
from the Administrative Agent hereunder in excess of such Lender’s ratable
portion of the relevant distributions by the Administrative Agent hereunder,
such Lender shall promptly turn the same over to the Administrative Agent, in
kind, and with such endorsements as may be required to negotiate the same to the
Administrative Agent, or in same day funds, as applicable, for the account of
all of the Lenders and for application to the obligations hereunder in
accordance with the applicable provisions of this Agreement.

 

Section 8.10         Books and Records.

 

The Administrative Agent will at all times keep and maintain proper books of
account and records reflecting the interest of the Lenders in the Loans, in a
manner satisfactory to bank examiners from regulatory authorities having
jurisdiction over the Administrative Agent, which books of account and records
shall be accessible for inspection by any Lender at all times during normal
business hours upon not less than five (5) banking days’ notice by such Lender
to the Administrative Agent. The Administrative Agent shall record in its
records the following information (the “Lender Records”): name and address of
Lenders, the amount of the Lenders’ respective commitments and the percentage of
the Loans owing to such Lender from time to time.

 

Section 8.11         Information to Lenders.

 

The Administrative Agent shall provide to Lenders such information in the
Administrative Agent's possession as to the status of the Loans, the status of
principal and interest payments, Collateral values, lien status and any factual
information bearing on the continued creditworthiness of Borrower and Limited
Guarantor and such other information regarding the Borrower, Limited Guarantor,
the Property, the Lenders’ Committed Amounts and the Lenders’ Pro Rata Shares as
the Lenders may, from time to time, reasonably request and the Administrative
Agent shall promptly update those records as necessary.

 

53

 

  

Section 8.12         Notice of Event of Default, Exercise of Remedies,
Foreclosure, etc.

 

(a)          The Administrative Agent shall not (unless it has actual knowledge)
be deemed to have knowledge or notice of the occurrence of any Event of Default
unless and until the Administrative Agent has received written notice from a
Lender or Borrower specifying such Event of Default.

 

(b)          In the event of the occurrence of an Event of Default and if the
Administrative Agent, in the Administrative Agent’s sole and absolute
discretion, determines that any action is to be taken by the Administrative
Agent on behalf of Lenders in connection therewith, or the Administrative Agent
is instructed to take action by the Required Lenders, the Administrative Agent
shall send a notice (the “Action Notice”) to each Lender recommending a course
of action (which may include a recommendation to refrain from taking any action)
and Lenders shall promptly consult in good faith to either confirm the
Administrative Agent’s suggested course of action (or inaction) or to arrive at
a course of action which shall be mutually acceptable to all Lenders in their
reasonable discretion. Such course of action shall address, among other issues,
(i) the exercise of remedies and the manner in which a foreclosure or additional
remedies shall be conducted, (ii) the interests of all of the Lenders at a
foreclosure sale or auction and whether Lenders or their nominees shall succeed
to title to the Mortgaged Property or any other Collateral and (iii) issues
pertaining to the operation, management, maintenance, leasing and/or the sale of
the Property or any other Collateral. The Administrative Agent shall promptly
implement any such agreed upon course of action (or inaction) on behalf of
Lenders. Notwithstanding anything to the contrary contained herein, if Lenders
are unable to agree on a course of action (or inaction) within ten (10) Days of
the date of the Action Notice, the Administrative Agent shall have the right
(but not the obligation), upon notice to Lenders, to take such course of action
(or refrain from taking such action) as the Administrative Agent deems
appropriate and the Administrative Agent may continue to proceed on such course
of action, or refrain from taking such action, until the Administrative Agent
receives notice to the contrary from the Required Lenders (“Agent Discretion
Standard”). Provided and on condition that the Administrative Agent has acted in
accordance with this Subsection 8.12(b) and the Agent Discretion Standard,
Lenders hereby acknowledge and agree that the Administrative Agent shall have no
obligation to take any action unless failure to do so would be willful
misfeasance or willful breach of this Agreement, or gross negligence in the
performance of its duties or by reason of reckless disregard of its duties (as
determined by a court of competent jurisdiction from which all appeal has been
exhausted).

 

(c)          Provided that Lenders have agreed to a foreclosure or auction in
accordance with Subsection 8.12(b) (or the Administrative Agent has exercised
the Agent Discretion Standard), upon a foreclosure sale or auction and subject
to the terms and provisions of this Agreement, the Administrative Agent shall
have the right to bid at the foreclosure sale or auction on behalf of Lenders.
Any bid entered by the Administrative Agent in an amount not in excess of the
total indebtedness due under the Notes plus expenses and all other amounts which
are recoverable from the proceeds of the sale (collectively, the “Judgment
Amount”) shall be deemed to have been entered on behalf and for the benefit of
Lenders, and, if such bid is the successful bid, the Administrative Agent shall
cause a referee’s deed (as to the Property) or the applicable title instrument
(as to all other Collateral) to be issued to the Administrative Agent (or the
Administrative Agent’s nominee) in trust for Lenders, and the Administrative
Agent (or the Administrative Agent’s nominee) shall hold title subject to the
terms and provisions of Subsection 8.12(d) and Subsection 8.12(e) on behalf of,
and as trustee for, Lenders.

 

 

54

 

 

(d)          The Administrative Agent and Lenders hereby acknowledge and agree
that if title to (i) the Property or (ii) any other Collateral is obtained by
the Administrative Agent (or the Administrative Agent’s nominee) for the benefit
of Lenders, such asset(s) shall not be held as a permanent investment, but shall
be marketed and sold as soon as possible, taking into account then current
economic and market conditions. Subject to Subsection 8.12(b), each Lender
shall, upon demand therefor from time to time, contribute such Lender’s Pro Rata
Share of all costs, fees and expenses (including, without limitation, outside
attorney’s fees and disbursements and the allocated costs of internal counsel)
suffered or incurred by the Administrative Agent (or the Administrative Agent’s
nominee) in connection with the operation, management, maintenance, leasing
and/or sale of all or any part of the Property or any other Collateral. Funds
received from the ownership, operation or sale of the Property or any other
Collateral (net of operating expenses or transaction costs in connection with
such ownership, operation or sale) shall constitute debt service payments and
shall be applied first, to reimburse the Administrative Agent for any Costs, and
thereafter, in accordance with Section 8.3. Lenders shall consult with the
Administrative Agent and attempt to determine a mutually acceptable course of
action relating to, but not limited to, the management, operation and leasing of
the Property and any other Collateral as well as the sale of the Property and
any other Collateral; provided, however, if Lenders cannot agree on a mutually
acceptable course of action, the Administrative Agent shall have the right (but
not the obligation) to apply the Agent Discretion Standard upon notice to
Lenders.

 

(e)          Notwithstanding anything to the contrary contained herein, each
Lender shall have the right to enter a bid in an amount in excess of the
Judgment Amount and, if such bid is the successful bid, such Lender shall
acquire the Property or other Collateral, as the case may be, for such Lender’s
own account and, provided and on the condition that the non-bidding party is, by
not later than the date of delivery to the bidding party (or such bidding
party’s nominee) of the referee’s deed or other title instrument, paid in full
all amounts owed to the non-bidding party under this Agreement and the other
Loan Documents, the non-bidding party shall have no further interest in the
Property or other Collateral, as the case may be, and the terms and provisions
of Subsection 8.12(b) shall be null and void and of no further force or effect.

 

(f)          The Lenders agree that they will only take action, or institute
actions or proceedings, against the Borrower or Limited Guarantor or any other
person under any Loan Documents with respect to exercising claims against the
Borrower (except for rights of set-off and other rights to payments in
accordance with Sections 2.16 and 9.4) or Limited Guarantor or rights in any
Collateral through the Administrative Agent and in accordance with the terms
hereof.

 

55

 

 

Section 8.13         Successor Administrative Agent.

 

(a)          The Administrative Agent may resign from the performance of all of
its functions and duties hereunder at any time, by giving at least thirty (30)
days’ prior written notice to the Lenders and Borrower. Such resignation shall
take effect on the date set forth in such notice or as otherwise provided below.
Such resignation by the Administrative Agent as Administrative Agent shall not
affect its rights or obligations hereunder and under the other Loan Documents as
a Lender. If the Administrative Agent is guilty of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction from which all
appeal has been exhausted), the Lenders may remove the Administrative Agent from
its role as the Administrative Agent for the Lenders, without affecting the
Administrative Agent's rights or obligations as a Lender hereunder and under the
other Loan Documents.

 

(b)          Upon resignation by the Administrative Agent, or any successor
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent, which successor agent shall be either one of the Initial
Lenders or another Lender that is consented to by the Borrower (which consent
shall not be unreasonably withheld or delayed and shall not be required after
the occurrence and during the continuance of an Event of Default). If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders (other than the Lender which is the Administrative Agent
resigning), a successor agent from among such other Lenders (it being understood
and agreed that if such successor agent is not an Initial Lender, its
appointment shall be subject to the consent of the Borrower, which shall not be
unreasonably withheld or delayed and shall not be required after the occurrence
and during the continuance of an Event of Default). Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor agent, the
Administrative Agent's resignation shall become effective and such successor
agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the Administrative Agent upon the recordation of a
written designation and acceptance, and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents other than its liability, if any, for duties and obligations accrued
prior to its retirement. After any retiring Administrative Agent's resignation
hereunder as an Administrative Agent, the provisions of this Section shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent hereunder and
under the other Loan Documents. The new Administrative Agent shall promptly
deliver to the Borrower a copy of the designation and acceptance.

 

(c)          If no successor agent has accepted appointment as Administrative
Agent by the date which is thirty (30) days after the date of a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nonetheless thereupon become effective and the Lenders
shall perform all of the duties of the Administrative Agent hereunder until such
time, if any, as the Lenders (other than the Lender which has resigned as
Administrative Agent) appoint a successor agent as provided for above. The
resigning Administrative Agent shall have continuing liability for any act of
willful misfeasance or willful breach of this Agreement or gross negligence in
the performance of its duties or by reason of reckless disregard of its duties
(as determined by a court of competent jurisdiction from which all appeal has
been exhausted) committed by it during the period it was the Administrative
Agent under this Agreement.

 

56

 

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

Section 9.1           Fees, Costs and Expenses; Indemnity.

 

(a)          The Borrower will promptly pay all reasonable out of pocket costs
and expenses of the Administrative Agent (including the reasonable out of pocket
fees and disbursements of counsel to the Administrative Agent and the cost of
all appraisals, surveys, title insurance policies, environmental assessments,
tax service, engineering, inspections, searches, and recording) in connection
with the preparation, execution and delivery, administration, interpretation and
enforcement of this Agreement, the other Loan Documents and all other
agreements, instruments and documents relating to this transaction, the
consummation of the transactions contemplated by all such documents, the
preservation of all rights of the Lenders and the Administrative Agent, the
negotiation, preparation, execution and delivery of any amendment, modification
or supplement of or to, or any consent or waiver under, any such document (or
any such instrument that is reasonably proposed by Agent but not executed and
delivered) and with any claim or action threatened, made or brought against any
of the Lenders or the Administrative Agent arising out of or relating to any
extent to this Agreement, the other Loan Documents or the transactions
contemplated hereby or thereby (other than a claim or action resulting from the
gross negligence, willful misconduct, or intentional violation of law by the
Administrative Agent and/or the Lenders).

 

(b)          In addition, the Borrower will promptly pay all out-of-pocket costs
and expenses (including the reasonable fees and disbursements of counsel)
suffered or incurred by each Lender in connection with its enforcement of the
payment of the Notes held by it or any other sum due it under this Agreement or
any of the other Loan Documents or any of its other rights hereunder or
thereunder. In addition to the foregoing, the Borrower shall indemnify each
Lender and the Administrative Agent and each of their respective Related Parties
against, and hold each of them harmless from, any actual losses, liabilities,
damages, penalties, claims, costs and expenses (including reasonable attorneys’
fees and disbursements) suffered or incurred by any of them arising out of,
resulting from or in any manner connected with, the execution, delivery and
performance of each of the Loan Documents, making Loans hereunder and any and
all transactions related to or consummated in connection with the Loan Documents
and/or the Loans (other than as a result of the gross negligence, willful
misconduct or intentional violation of law by the party seeking
indemnification), including actual losses, liabilities, damages, penalties,
claims, costs and expenses suffered or incurred by any Lender or the
Administrative Agent or any of their respective Related Parties arising out of
or related to any Environmental Liability or Environmental Proceeding, or in
investigating, preparing for, defending against, or providing evidence,
producing documents or taking any other action in respect of any commenced or
threatened litigation, administrative proceeding or investigation under any
federal securities law or any other statute of any jurisdiction, or any
regulation, or at common law or otherwise against the Administrative Agent, the
Lenders or any of their Related Parties, that is alleged to arise out of or is
based upon: (i) any untrue statement or alleged untrue statement of any material
fact by any Loan Party or any of Affiliate of a Loan Party in any document or
schedule filed with the Securities and Exchange Commission or any other
Governmental Authority; (ii) any omission or alleged omission to state any
material fact required to be stated in such document or schedule, or necessary
to make the statements made therein, in light of the circumstances under which
made, not misleading; (iii) any acts, practices or omissions or alleged acts,
practices or omissions of any Loan Party or any Affiliates or agents of a Loan
Party related to the making of any acquisition, purchase of shares or assets
pursuant thereto, financing of such purchases or the consummation of any other
transactions contemplated by any such acquisitions that are alleged to be in
violation of any federal securities law or of any other statute, regulation or
other law of any jurisdiction applicable to the making of any such acquisition,
the purchase of shares or assets pursuant thereto, the financing of such
purchases or the consummation of the other transactions contemplated by any such
acquisition; or (iv) any withdrawals, termination or cancellation of any such
proposed acquisition for any reason whatsoever. The indemnity set forth herein
shall be in addition to any other obligations or liabilities of the Borrower to
the Administrative Agent and the Lenders hereunder, at common law or otherwise.
The provisions of this Section shall survive the payment of the Obligations and
the termination of this Agreement.

 

57

 

 

(c)          Notwithstanding anything to the contrary herein, the Borrower will
not be obligated to pay any costs or expenses suffered or incurred by the
Administrative Agent or any Lender in connection with any voluntary assignment
by any Lender of its Loans or any portion thereof or any voluntary sale by any
Lender of a participation therein.

 

Section 9.2           Taxes.

 

If, under any law in effect on the date of the extension of any credit
hereunder, or under any retroactive provision of any law subsequently enacted,
it shall be determined that any federal, state or local tax is payable in
respect of the issuance of any Note, or in connection with the filing or
recording of any assignments, mortgages, financing statements, or other
documents (whether measured by the amount of Indebtedness secured or otherwise)
as contemplated by this Agreement, then the Borrower will pay any such tax and
all interest and penalties, if any, and will indemnify the Lenders and the
Administrative Agent against and save each of them harmless from any actual loss
or actual damage resulting from or arising out of the nonpayment or delay in
payment of any such tax. If any such tax or taxes shall be assessed or levied
against any Lender or any other holder of a Note, such Lender, or such other
holder, as the case may be, may notify the Borrower and make immediate payment
thereof, together with interest or penalties in connection therewith, and shall
thereupon be entitled to and shall receive prompt reimbursement therefor from
the Borrower. Notwithstanding any other provision contained in this Agreement,
the covenants and agreements of the Borrower in this Section shall survive
payment of the Obligations and termination of this Agreement.

 

58

 

 

Section 9.3           Payments.

 

All payments by the Borrower on account of principal, interest, fees and other
charges (including any indemnities) shall be made to the Administrative Agent at
the Principal Office in U.S. Dollars and in immediately available funds, by wire
transfer or otherwise, not later than 1:00 p.m. on the date such payment is due.
Any such payment made on such date but after such time shall, if the amount paid
bears interest, be deemed to have been made on, and interest shall continue to
accrue and be payable thereon until, the next succeeding Business Day. If any
payment of principal or interest becomes due on a day other than a Business Day,
such payment may be made on the next succeeding Business Day and such extension
shall be included in computing interest in connection with such payment. All
payments hereunder and under the Notes shall be made without set-off or
counterclaim and in such amounts as may be necessary in order that all such
payments shall not be less than the amounts otherwise specified to be paid under
this Agreement and the Notes (without regard to withholding for or on account
of: (i) any present or future taxes, levies, imposts, duties or other similar
charges of whatever nature imposed by any government or any political
subdivision or taxing authority thereof, other than any tax (except those
referred to in clause (ii) below) on or measured by the net income of the Lender
to which any such payment is due pursuant to applicable federal, state and local
income tax laws, and (ii) deduction of amounts equal to the taxes on or measured
by the net income of such Lender payable by such Lender with respect to the
amount by which the payments required to be made under this sentence exceed the
amounts otherwise specified to be paid in this Agreement and the Notes). Upon
payment in full of any Note, the Lender holding such Note shall mark the Note
“Paid” and return it to the Borrower.

 

Section 9.4           Lien on and Set-off of Deposits.

 

As security for the due payment and performance of all the Obligations, the
Borrower hereby grants to the Administrative Agent for the ratable benefit of
the Lenders a Lien on any and all deposits or other sums at any time credited by
or due from the Administrative Agent or any Lender to the Borrower, whether in
regular or special depository accounts or otherwise, and any and all monies,
securities and other property of the Borrower, and the proceeds thereof, now or
hereafter held or received by or in transit to any Lender or the Administrative
Agent from or for the Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and any such deposits, sums, monies,
securities and other property, may at any time after the occurrence and during
the continuance of any Event of Default be set-off, appropriated and applied by
any Lender or the Administrative Agent against any of the Obligations, whether
or not any of such Obligations is then due or is secured by any collateral.

 

59

 

 

Section 9.5           Modifications, Consents and Waivers; Entire Agreement.

 

(a)          Neither this Agreement, nor any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section. The Required Lenders and each Loan Party
that is a signatory to the relevant Loan Document may or, with respect to those
Loan Documents to which the Lenders are not party, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party that is a
signatory to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications to such Loan Document or (b)
waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of such Loan Documents or any Default or Event of Default and
its consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) reduce (by way of forgiveness or otherwise)
or increase the principal amount of any Loan, postpone any date fixed by this
Agreement or any other Loan Document for any payment or mandatory prepayment of
principal, interest, fees or other amounts to the Lenders (or any of them)
hereunder or under any other Loan Document, including the Maturity Date (subject
to the Borrower’s right to extend the initial Maturity Date pursuant to Section
2.15), change the amount or stated rate of any interest or fees payable
hereunder (provided that the waiver of applicability of the Post-Default Rate
and any increase in the Contract Rate specified in the proviso to Section 2.4(a)
shall not constitute a change in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender's Commitment, or
change any Lender's Pro Rata Share, in each case without the written consent of
each Lender directly affected thereby; (ii) eliminate or reduce the voting
rights of any Lender under, or otherwise amend any provisions of, this Section
without the written consent of such Lender; (iii) waive any of the conditions
set forth in Section 4.1, reduce any percentage specified in the definition of
Required Lenders, consent to the assignment or transfer by the Borrower of any
of its rights and obligations under this Agreement or any of the other Loan
Documents, amend or modify Section 9.12 or the definition of “Eligible Assignee”
so as to make less restrictive the prohibitions against the Borrower and its
Affiliates becoming Lenders or participants, release the Mortgage or any other
collateral for the Obligations in whole or in part, release the Limited
Guarantor from its obligations under the Limited Guarantee, or change any
provision hereof requiring ratable funding or ratable sharing of payments or
setoffs or otherwise related to the pro rata treatment of Lenders, in each case
without the written consent of all the Lenders; or (iv) amend, modify or waive
any provision of Article VIII without the written consent of the Administrative
Agent. Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Lenders and shall be binding upon the Loan Parties,
the Lenders, the Administrative Agent and all future holders of the Loans. In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

(b)          In the event that (x) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure from or waiver of any
provisions of the Loan Documents or agree to any amendment thereto, (y) the
consent, waiver or amendment in question requires the agreement of all Lenders
or all affected Lenders and (z) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

60

 

 

(c)          The Borrower may, at its sole expense and effort, upon notice to
any Non-Consenting Lender and the Administrative Agent, (x) require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 9.12), all of its interests, rights and obligations under this
Agreement and all other Loan Documents to one or more Eligible Assignees that
are willing to agree to such consent, waiver or amendment and that shall assume
such obligations (any of which assignee may be another Lender, if a Lender
accepts such assignment in its sole discretion), provided that:

 

(i)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 9.12;

 

(ii)         such Non-Consenting Lender shall have received payment of an amount
equal to the outstanding principal amount of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents from the assignee (to the extent of such outstanding
principal) or the Borrower (in the case of accrued interest, fees and all other
amounts);

 

(iii)        such Non-Consenting Lender shall (i) execute and deliver an
Assignment and Assumption with respect to all of such Lender’s Commitment and
outstanding Loans and (ii) deliver any Notes evidencing such Loans to the
Administrative Agent (or a lost or destroyed note indemnity in lieu thereof);
provided that the failure of any such Lender to execute an Assignment and
Assumption or deliver such Notes shall not render such sale and purchase (and
the corresponding assignment) invalid and such assignment shall be recorded in
the Register and the Notes shall be deemed to be canceled upon such failure;

 

(iv)        the Eligible Assignee shall become a Lender hereunder and the
assigning Lender shall cease to constitute a Lender hereunder with respect to
such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender with respect to the period preceding such assignment;

 

(v)         such assignment does not conflict with applicable Laws;

 

(vi)        the Administrative Agent cannot be replaced other than in accordance
with Section 8.13;

 

Notwithstanding the foregoing, a Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

61

 

 

Section 9.6           Remedies Cumulative; Counterclaims.

 

Each and every right granted to the Administrative Agent and the Lenders
hereunder or under any other document delivered hereunder or in connection
herewith, or allowed them by law or equity, shall be cumulative and may be
exercised from time to time. No failure on the part of the Administrative Agent
or any Lender or the holder of any Note to exercise, and no delay in exercising,
any right shall operate as a waiver thereof, nor shall any single or partial
exercise of any right preclude any other or future exercise thereof or the
exercise of any other right. The due payment and performance of the Obligations
shall be without regard to any counterclaim, right of offset or any other claim
whatsoever that the Borrower may have against any Lender or the Administrative
Agent and without regard to any other obligation of any nature whatsoever that
any Lender or the Administrative Agent may have to the Borrower, and no such
counterclaim or offset shall be asserted by the Borrower (unless such
counter-claim or offset would, under applicable law, be permanently and
irrevocably lost if not brought in such action) in any action, suit or
proceeding instituted by any Lender or the Administrative Agent for payment or
performance of the Obligations.

 

Section 9.7           Further Assurances.

 

At any time and from time to time, upon the request of the Administrative Agent,
the Borrower shall execute, deliver and acknowledge or cause to be executed,
delivered and acknowledged, such further documents and instruments and do such
other acts and things as the Administrative Agent may reasonably request in
order to fully effect the purposes of this Agreement, the other Loan Documents
and any other agreements, instruments and documents delivered pursuant hereto or
in connection with the Loans.

 

Section 9.8           Notices.

 

All notices, requests, reports and other communications pursuant to this
Agreement shall be in writing, either by letter (delivered by hand or commercial
messenger service or sent by certified mail, return receipt requested, except
for routine reports delivered pursuant to Section 5.3 which may be sent by
ordinary first-class mail) or facsimile, addressed, with respect to each party
hereto, to its address set forth below its name on the signature pages hereof.
Any notice, request, demand or other communication hereunder shall be deemed to
have been given on: (x) the day on which it is telecopied to such party at its
facsimile number specified below (provided that such notice shall be effective
only if followed by one of the other methods of delivery set forth herein) or
delivered by receipted hand or such commercial messenger service to such party
at its address specified below, or (y) on the third Business Day after the day
deposited in the mail, postage prepaid, if sent by mail. Any party hereto may
change the Person, address or facsimile number to whom or which notices are to
be given hereunder, by notice duly given hereunder; provided, however, that any
such notice regarding a change shall be deemed to have been given hereunder only
when actually received by the party to which it is addressed.

 

62

 

 

Section 9.9           Counterparts.

 

This Agreement may be signed in any number of counterparts with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

Section 9.10         Severability.

 

The provisions of this Agreement are severable, and if any clause or provision
hereof shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction, or any other
clause or provision in this Agreement in any jurisdiction. Each of the
covenants, agreements and conditions contained in this Agreement is independent
and compliance by the Borrower with any of them shall not excuse non-compliance
by the Borrower with any other. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or be otherwise within the limitations of, another covenant shall not avoid
the occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 9.11         Binding Effect; No Assignment or Delegation by Borrower.  

 

This Agreement shall be binding upon and inure to the benefit of the Borrower
and its successors and to the benefit of the Lenders and the Administrative
Agent and their respective successors and assigns. The rights and obligations of
the Borrower under this Agreement shall not be assigned or delegated without the
prior written consent of the Administrative Agent and the Lenders, and any
purported assignment or delegation without such consent shall be null and void.

 

Section 9.12         Assignments and Participations by Lenders.

 

Any Lender (an "Assignor") may, in accordance with applicable law, at any time
and from time to time assign to any Eligible Assignee (an "Assignee") all or any
part of its rights and obligations under this Agreement and the other Loan
Documents pursuant to an Assignment and Assumption executed by such Assignee,
such Assignor and any other Person whose consent is required pursuant to this
paragraph, and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that (i) the consent of the Administrative
Agent (which shall not be unreasonably withheld or delayed) shall be required in
the case of any assignment of a Loan, in whole or in part, to a Person that is
not a Lender or an Affiliate of a Lender, (ii) in the case of any assignment by
an Initial Lender of its Loan, in whole or in part, to a Person that is not an
Affiliate of such Initial Lender, the consent of the other Initial Lender (which
shall not be unreasonably withheld or delayed) shall be required, (iii) the
consent of the Administrative Agent (which shall not be unreasonably withheld or
delayed) and, so long as no Event of Default shall have occurred and be
continuing at the time of such proposed assignment, the Borrower (which shall
not be unreasonably withheld or delayed and shall be deemed to have been given
if the Borrower has not responded to a proposed assignment within ten (10)
Business Days following its receipt of notice of such proposed assignment) shall
be required in the case of any assignment of a Commitment to a Person that is
not a Lender or a Lender Affiliate and (iv) unless otherwise agreed by the
Borrower and the Administrative Agent, no such assignment to an Assignee (other
than any Lender or any Affiliate of a Lender) shall be in an aggregate principal
amount of less than $10,000,000, in each case except in the case of an
assignment of all of a Lender's interests under this Agreement and the other
Loan Documents. Upon such execution, delivery, acceptance and recording, from
and after the effective date determined pursuant to such Assignment and
Assumption, (x) the Assignee thereunder shall be a party hereto and, to the
extent provided in such Assignment and Assumption, have the rights and
obligations of a Lender hereunder with a Commitment and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Assumption, be released from its obligations under this Agreement
and the other Loan Documents (and, in the case of an Assignment and Assumption
covering all of an Assignor's rights and obligations under this Agreement and
the other Loan Documents, such Assignor shall cease to be a party hereto and
thereto); provided, however, that, notwithstanding such assignment, an assigning
Lender shall retain the benefit of all indemnities provided by the Borrower
hereunder for the period prior to the effective date of such Assignment and
Assumption.

 

63

 

 

(a)          The Administrative Agent shall, on behalf of the Borrower, maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register (the "Register") for the recordation of the names and addresses
of the Lenders and the Commitment of, and the principal amount (and stated
interest) of the Loans owing to, each Lender from time to time, which Register
shall be made available to the Borrower and any Lender upon reasonable request.
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrower, each other Loan Party, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of the Loans and any Notes evidencing the Loans recorded therein for all
purposes of this Agreement. Any assignment of any Loan, whether or not evidenced
by a Note, shall be effective only upon appropriate entries with respect thereto
being made in the Register (and each Note shall expressly so provide). Any
assignment or transfer of all or part of a Loan evidenced by a Note shall be
registered on the Register only upon surrender for registration of assignment or
transfer of the Note evidencing such Loan, accompanied by a duly executed
Assignment and Assumption, and thereupon one or more new Notes shall be issued
to the designated Assignee.

 

(b)          Upon its receipt of an Assignment and Assumption executed by an
Assignor, an Assignee and any other Person whose consent is required by this
Section, together with payment to the Administrative Agent of a registration and
processing fee of $4,000 (such fee not to be payable with respect to assignments
to an Assignor’s Affiliate and such fee not to be payable by the Borrower,
except for an assignment pursuant to Section 2.17(d) or Section 9.5(c)), the
Administrative Agent shall (i) promptly accept such Assignment and Assumption
and (ii) record the information contained therein in the Register on the
effective date determined pursuant thereto.

 

64

 

 

(c)          The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described above.

 

(d)          Each Lender may, at its sole expense, without the prior consent of
the Administrative Agent, the other Lenders or the Borrower, sell participations
to one or more Persons (other than a natural person, a Defaulting Lender or a
Person who, if it were to become a Lender hereunder, would constitute a
Defaulting Lender, or any Loan Party or any Affiliate of a Loan Party) (each, a
“Participant”) in all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment,
the Loans owing to it, and the Note held by it); provided, however, that:
(A) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment hereunder) shall remain unchanged, (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (C) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, and the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification that would change the amount, interest rate or maturity of the
Loans or any other matter that requires unanimous consent of all of the Lenders.
The Borrower agrees that if any Obligations are due or unpaid, or shall have
been declared or shall have become due and payable upon the occurrence of an
Event of Default, each Participant shall, to the maximum extent permitted by
applicable law, be deemed to have the right of setoff in respect of its
participating interest in the Loans to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement, provided that by purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Sections 2.14 and 8.9(b) as fully as if it were
a Lender hereunder.

 

(e)          Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to any Loan Party furnished to such Lender by or on behalf of such Loan
Party, other than confidential information furnished to such Lender under a
confidentiality agreement with such Loan Party.

 

(f)          Anything in this Section to the contrary notwithstanding, any
Lender may at any time pledge and assign, or grant a security interest in, all
or any portion of its rights under this Agreement (including under its Note(s),
if any) to secure obligations of such Lender, including any pledge or
assignment, or grant of a security interest, to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment, or grant of a security
interest, shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.

 

65

 

 

Section 9.13         FATCA.

 

If a payment made to any Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 

Section 9.14         GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF TRIAL BY
JURY.

 

(a)          THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL OTHER DOCUMENTS
AND INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH AND THEREWITH,
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS RULES PERTAINING TO CONFLICTS OF
LAWS.

 

(b)          EXCEPT AS PROVIDED IN SECTION 7.5(a), THE BORROWER IRREVOCABLY
CONSENTS THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT UNDER, ARISING OUT OF OR
IN ANY MANNER RELATING TO THIS AGREEMENT, AND EACH OTHER LOAN DOCUMENT MAY BE
BROUGHT IN ANY COURT OF THE STATE OF NEW YORK, COUNTY OF NEW YORK, OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER, BY THEIR EXECUTION AND
DELIVERY OF THIS AGREEMENT, EXPRESSLY AND IRREVOCABLY ASSENT AND SUBMIT TO THE
EXCLUSIVE PERSONAL JURISDICTION OF ANY OF SUCH COURTS IN ANY SUCH ACTION OR
PROCEEDING. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY
COMPLAINT, SUMMONS, NOTICE OR OTHER PROCESS RELATING TO ANY SUCH ACTION OR
PROCEEDING BY DELIVERY THEREOF TO IT BY HAND OR BY MAIL IN THE MANNER PROVIDED
FOR IN SECTION 9.8. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
HEREBY EXPRESSLY AND IRREVOCABLY WAIVE ANY CLAIM OR DEFENSE IN ANY SUCH ACTION
OR PROCEEDING BASED ON ANY ALLEGED LACK OF PERSONAL JURISDICTION, IMPROPER VENUE
OR FORUM NON CONVENIENS OR ANY SIMILAR BASIS. THE BORROWER SHALL NOT BE ENTITLED
IN ANY SUCH ACTION OR PROCEEDING TO ASSERT ANY DEFENSE GIVEN OR ALLOWED UNDER
THE LAWS OF ANY STATE OTHER THAN THE STATE OF NEW YORK UNLESS SUCH DEFENSE IS
ALSO GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF NEW YORK. NOTHING IN THIS
SECTION SHALL AFFECT OR IMPAIR IN ANY MANNER OR TO ANY EXTENT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER, IN CONNECTION WITH ANY LEGAL ACTION OR
PROCEEDING WHATSOEVER, TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.

 

66

 

 

(c)          THE BORROWER, THE LENDERS AND THE ADMINISTRATIVE AGENT WAIVE TRIAL
BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF, THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR ANY
INSTRUMENT OR DOCUMENT DELIVERED PURSUANT TO THIS AGREEMENT, OR THE VALIDITY,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.

 

Section 9.15         USA Patriot Act Notice; Anti-Money Laundering.

 

(a)          The Administrative Agent and each of the Lenders hereby notifies
the Borrower that, pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of each Loan Party and
other information that will allow Administrative Agent and such Lender to
identify each Loan Party in accordance with the USA Patriot Act.

 

(b)          The Borrower shall ensure that (i) no person who owns a controlling
interest in or otherwise controls the Borrower or the Limited Guarantor is or
shall be listed on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by the Office of Foreign Assets Control (“OFAC”)
or the Department of the Treasury or included in any Executive Orders of the
President of the United States of America (“Executive Orders”), that prohibits
or limits the Lenders from making any advance or extension of credit to the
Borrower or from otherwise conducting business with the Borrower, and (ii) the
proceeds of the Loans shall not be used to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto. Further, the Borrower shall comply, and cause the Limited Guarantor to
comply, with all applicable Bank Secrecy Act laws and regulations, as amended.

 

(c)          The Borrower shall, following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

 

67

 

 

Section 9.16         No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees that: (i)
(A) the arranging and other services regarding this Agreement or any of the
transactions contemplated hereby provided by the Administrative Agent and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) in connection with the process leading to such transactions, (A)
the Administrative Agent and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as a financial advisor, agent or
fiduciary for the Borrower or any of its Affiliates, and (B) neither the
Administrative Agent nor any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Administrative
Agent nor any Lender has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the
Administrative Agent and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty, arising on or before the date of this
Agreement in connection with any aspect of any transactions contemplated hereby.

 

Section 9.17         Permitted Agreements.

 

The Borrower shall have the right to enter into any contract or agreement,
including those related to the predevelopment or potential development of the
Property, provided that such contract or agreement (a) does not adversely affect
the value, marketability or insurability of the Property, (b) does not adversely
affect the Administrative Agent’s ability to foreclose on the Property, (c) does
not violate the terms of this Agreement or any other Loan Document and (d) would
not be binding on the Administrative Agent or its designee if it were to acquire
title to the Property in a foreclosure action or otherwise.

 

Section 9.18         Assignment of Loan Documents.

 

Upon the request of the Borrower in connection with a sale of the Property or a
refinancing of the Loans which, in either case, results in the payment in full
of the Loans and all other Obligations, the Administrative Agent shall assign
the Loan Documents to the Borrower’s designee, without recourse and without any
representations or warranties, or provide a payoff letter and releases or
discharges of Liens, all at the sole cost and expense of the Borrower.

 

68

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date first above written.

 

  [TPH SPECIAL PURPOSE ENTITY]       By:     Name:   Title:       Address for
Notices:       c/o Trinity Place Holdings, Inc.   717 Fifth Avenue   New York,
New York 10022   Attn: Mr. Matthew Messinger   Facsimile No.: _________________
      With a copy (other than in the case of routine communications) to:      
Kramer Levin Naftalis & Frankel LLP   1177 Avenue of the Americas   New York,
New York 10036   Attn: James P. Godman, Esq.   Facsimile No.: __________________

 

Loan Agreement Signature Page

 

 

 

 

  STERLING NATIONAL BANK,   as Administrative Agent and as a Lender       By:  
  Name:   Title:       Lending Office:               Attention:          
Address for Notices:       400 Rella Boulevard   P.O. Box 600   Montebello, New
York 10901-4256   Attn: Commercial Loan Department   Facsimile No.: (845)
369-8175       With a copy (other than in the case   of routine communications
and documents delivered pursuant to Section 5.3) to:       Windels Marx Lane &
Mittendorf, LLP   156 West 56th Street   New York, New York 10019   Attn:
Michael Clain, Esq.   Facsimile No.: (212) 262-1215        

 Loan Agreement Signature Page

 

 

 

 

  ISRAEL DISCOUNT BANK OF NEW YORK,   as a Lender       By:     Name:   Title:  
    By:     Name:   Title:       Lending Office:               Attention:      
    Address for Notices:       511 Fifth Avenue, 8th Floor   New York, New York
10017   Attention: Commercial Real Estate       With a copy (other than in the
case   of routine communications and documents delivered pursuant to Section
5.3) to:       Venable LLP   1270 Avenue of the Americas   New York, New York
10020   Attention: Peter G. Koffler   Facsimile No.:            



Loan Agreement Signature Page

 

 

 

 

EXHIBIT A

 

FORM OF PROMISSORY NOTE

 

$_____________________ New York, New York   ___________ __,____

 

FOR VALUE RECEIVED, [________________]., a [New York/Delaware limited liability
company (the “Borrower”), hereby promises to pay to _______________ or its
registered assigns (the “Lender”), in lawful money of the United States of
America in immediately available funds, at the office of Sterling National Bank,
acting as Administrative Agent (in such capacity, the “Administrative Agent”),
located at 400 Rella Boulevard, Montebello, New York 10901, on the Maturity Date
(as defined in the Agreement referred to below) the principal sum of _________
DOLLARS ($_________) or, if less, the then unpaid principal amount of all the
Loans made by the Lender pursuant to the Agreement.

 

The Borrower promises also to pay interest on the unpaid principal amount of
each Loan made by the Lender in like money at said office from the date hereof
until paid in full at the rates and on the dates specified in Section 2.4 of the
Agreement.

 

This Note is one of the Notes referred to in the Loan Agreement dated as of
January __, 2015 (as from time to time amended, restated, supplemented or
otherwise modified, the “Agreement”), among the Borrower, the lenders from time
to time party thereto (including the Lender) and the Administrative Agent, and
is entitled to the benefits thereof and of the other Loan Documents (as defined
in the Agreement). All capitalized terms that are defined in the Agreement and
are not otherwise defined herein have the respective meanings assigned to them
in the Agreement.

 

This Note is secured by the Mortgage, is entitled to the benefits of the Limited
Guaranty, and is subject to voluntary prepayment in whole or in part, in each
case as provided in the Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be, or may automatically
become, due and payable in the manner and with the effect provided in the
Agreement.

 

The Borrower hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

 

 

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAW
PRINCIPLES.

 

  [________________________]       By     Name:   Title:

 

 

 

 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date (referred to below) and is entered into by and between the
Assignor identified below (the "Assignor") and the Assignee identified below
(the "Assignee"). Capitalized terms used but not defined herein shall have the
respective meanings set forth in the Loan Agreement identified below (as
amended, supplemented or otherwise modified from time to time, the "Loan
Agreement"). The parties hereto hereby agree to the Standard Terms and
Conditions for Assignment and Assumption (the "Standard Terms and Conditions")
specified in Annex 1 attached hereto which are incorporated herein by reference
and made a part of this Assignment and Assumption as if set forth in full
herein. The Assignee hereby acknowledges receipt of a copy of the Loan
Agreement.

 

Subject to and in accordance with the Standard Terms and Conditions and the Loan
Agreement, as of the Effective Date (selected by the Administrative Agent
identified below), and for an agreed consideration, the Assignor hereby
irrevocably sells and assigns to the Assignee, and the Assignee hereby
irrevocably purchases and assumes from the Assignor, (a) all of the Assignor's
rights and obligations as a Lender under the Loan Agreement, the Loan Documents
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of the Assignor’s
Loans and (b) to the extent permitted by applicable Law, all suits, claims,
causes of action and any other right of the Assignor (as a Lender) against any
Person, whether known or unknown, arising under or with respect to the Loan
Agreement, any other Loan Document, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or otherwise based on
or related to any of the foregoing, including, but not limited to, contract
claims, statutory claims, tort claims, malpractice claims and all other claims
at law or in equity with respect to the rights and obligations sold and assigned
pursuant to clause (a) above (the rights and obligations sold and assigned
pursuant to clauses (a) and (b) above, collectively, the "Assigned Interest").
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1. Assignor:      ______________________________     2. Assignee:
      ______________________________     3. Borrower:
     ______________________________     4. Administrative Agent:  Sterling
National Bank, in its capacity as Administrative Agent under the Loan Agreement

 

 

 

 

5.          Loan Agreement: The Loan Agreement dated as of January ____, 2015,
among the Borrower, the Lenders from time to time party thereto, and the
Administrative Agent.

 

6.          Assigned Interest:

 

(a)          Loan balance assigned: _____________________________

 

(b)          Loan balance retained by the Assignor: _________________

 

(c)          Assignee’s Pro Rata Share following assignment: _________

 

(d)          Assignor’s Pro Rata Share following assignment: _________

 

7.          Effective Date: _______________________

 

The Assignor attaches the Note held by it and requests that the Administrative
Agent exchange such Note for a new Note payable to the Assignee in an amount
equal to the Assigned Interest and a new Note payable to the Assignor in an
amount equal to the aggregate principal amount of the Loan retained by the
Assignor.

 

[Balance of page intentionally left blank; signature page follows]

 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR:       [NAME OF ASSIGNOR]       By:     Name:   Title:

 

  ASSIGNEE:       [NAME OF ASSIGNEE]       By:     Name:   Title:

 

Consented to:

 

      STERLING NATIONAL BANK,   as Administrative Agent       By:     Name:  

Title:

 

      [NAME OF BORROWER]       By:     Name:   Title:  

 

 

 

 

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) except as
set forth herein, makes no representation or warranty and assumes no
responsibility with respect to (i) any statements, representations or warranties
made in or in connection with the Loan Agreement or any other Loan Document,
(ii) the execution, validity, legality, enforceability, sufficiency, genuineness
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Loan
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto or any collateral thereunder, (iii) the performance or
observance by the Borrower or any other Person of any of their respective
obligations under the Loan Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto or (iv) the financial
condition of the Borrower or any other Person obligated in respect of the Loan
Agreement or any other Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it meets all the
requirements of an Eligible Assignee under the Loan Agreement (subject to
receipt of such consents as may be required under the Loan Agreement), (iii) it
shall be bound by the provisions of the Loan Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, it shall have the obligations of a
Lender thereunder, from and after the Effective Date, (iv) it is sophisticated
regarding decisions to purchase assets such as those represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to purchase the Assigned Interest, is experienced in acquiring assets
of such type, (v) it has received a copy of the Loan Agreement and the other
Loan Documents, together with (or been given the opportunity to receive) copies
of the most recent financial statements delivered pursuant to Section 5.3 of the
Loan Agreement, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest and,
on the basis of such documents and information, it has made such analysis and
decision independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and (vi) if it is a branch or agency of a bank
that is not organized under the laws of the United States or any state thereof,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Loan Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or refraining from taking action under the Loan Documents, independently
and without reliance on the Administrative Agent, the Assignor or any other
Lender, (ii) it appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (iii) it will perform in accordance with their terms all of the
obligations that are required to be performed by it as a Lender under the Loan
Agreement and the other Loan Documents.

 

 

 

 

2. Payments. [From and after the Effective Date, the Administrative Agent shall
make all payments of principal, interest, fees and other amounts in respect of
the Assigned Interest to the Assignor for amounts which have accrued prior to
but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.][From and after the Effective Date,
the Administrative Agent shall make all payments of principal, interest, fees
and other amounts in respect of the Assigned Interest to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments
made by the Administrative Agent for periods prior to the Effective Date or with
respect to the making of this assignment directly between themselves.] Each of
the Assignor and the Assignee agrees that it will hold in trust for the other
party any interest, fees and other amounts which it may receive to which the
other party is entitled pursuant to this clause, and pay to the other party any
such amounts which it may receive promptly upon receipt.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or in electronic (i.e., "pdf" or "tif") format shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Assignment and Assumption and the transactions contemplated
hereby shall be governed by, and construed in accordance with, the laws of the
State of New York, without giving effect to its conflicts of law principles.

 

 

 

 

Exhibit D

 

Carveout Guaranty

 

 

 

 

CARVEOUT GUARANTY

 

THIS CARVEOUT GUARANTY (this “Guaranty”) is made as of January __, 2015, by
Trinity place holdings, inc., a Delaware corporation having an address at 717
Fifth Avenue, New York, New York 10022 (the “Guarantor”) for the benefit of
STERLING NATIONAL BANK, having a place of business at 400 Rella Boulevard,
Montebello, New York 10901, in its capacity as Administrative Agent (in such
capacity, the “Administrative Agent”) for the ratable benefit of the Lenders
specified in the Term Loan Agreement described below.

 

WITNESSETH:

 

WHEREAS, concurrently herewith [TPH SPECIAL PURPOSE ENTITY], a
___________________ (the “Borrower”), the Lenders named therein and the
Administrative Agent are entering into a Term Loan Agreement of even date
herewith (as it may be amended, restated, supplemented or modified from time to
time, herein called the “Loan Agreement”), providing, among other things, for
first mortgage loans to be made by the Lenders to the Borrower in the initial
aggregate principal amount of $40,000,000, which amount may be increased to
$50,000,000 on the terms and subject to the conditions set forth in the Loan
Agreement (such loans will be referred to herein collectively as the “Loans” and
individually as a “Loan”) to be evidenced by promissory notes of even date
herewith (each, a “Note” and, collectively, the “Notes”), and secured by, among
other things, (i) a mortgage of even date herewith (the “Mortgage”), encumbering
certain land and improvements located at 38-42 Trinity Place and 67 Greenwich
Street, New York, New York 10006 (collectively the “Property”), as more fully
described in the Mortgage, and (ii) various other documents executed in
connection with the Loan Agreement, the Notes and the Mortgage (the Loan
Agreement, the Notes, the Mortgage, and any other instruments, documents or
agreements executed in connection therewith, as the same may be amended,
restated, supplemented or modified from time to time, are hereinafter
collectively referred to as the “Loan Documents” and each as a “Loan Document”);
and

 

WHEREAS, Guarantor is the direct, legal and beneficial owner of 100% of the
equity interests in Borrower, and Guarantor will directly or indirectly and
substantially benefit from the Lenders making the Loans to Borrower.

 

NOW, THEREFORE, as an inducement to the Lenders to make the Loans to Borrower
and to the Administrative Agent to act as such under the Loan Agreement, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

1.1           Definitions. All capitalized terms that are defined in the Loan
Agreement and are not otherwise defined herein shall have the respective
meanings assigned to them in the Loan Agreement and, in addition, the following
terms shall have the following meanings:

 

(a)          “Carveout Obligations” means all actual losses incurred by
Administrative Agent or any Lender (such losses to include, without limitation,
the failure to recover any or all Loan Obligations but excluding punitive
damages) resulting from any of the following:

 

(i)          any fraud or intentional misrepresentation by Borrower in
connection with the Loans;

 

(ii)         the misapplication in violation of the Loan Documents by Borrower
or any of its Affiliates of any (1) insurance proceeds paid to Borrower or any
of its affiliates by reason of any loss, damage or destruction to the Property,
(2) awards or other amounts received by Borrower or any of its Affiliates in
connection with the condemnation of all or a portion of the Property, (3) any
Rents following an Event of Default, or (4) any funds that are to be disbursed
into or from any accounts or lockbox established under the Loan Documents;

 

(iii)        use of any Loan proceeds in violation of Section 2.6 of the Loan
Agreement;

 

1

 

  

(iv)        physical waste of any portion of the Property resulting from
intentional or fraudulent acts or omissions by Borrower or any of its Affiliates
(other than physical waste resulting from insufficient cash flow from the
Property);

 

(v)         intentional failure by Borrower or any of its Affiliates to comply
with any legal requirements of any Governmental Authority (other than a failure
resulting from the non-payment of money) resulting in a forfeiture by Borrower
of the Property, or any material portion thereof; or

 

(vi)        any action or failure to act on the part of Borrower that causes it
to cease to be a single purpose entity in accordance with Section 6.3 of the
Loan Agreement; or

 

(vii)       the commencement by the Borrower (as debtor) of any voluntary
proceeding under the Bankruptcy Code or any other insolvency, bankruptcy,
arrangement, reorganization, liquidation, dissolution or similar law of the
United States or any other jurisdiction.

 

(b)          “Guaranteed Obligations” means the Maintenance Obligations and the
Carveout Obligations.

 

(c)          “Guarantor Claims” shall have the meaning set forth in Section 5.1
of this Guaranty.

 

(d)          “herein,” “hereof,” “hereunder,” and “herewith” shall be deemed to
refer to this entire Guaranty and not any particular provision of this Guaranty.

 

(e)          “Including” or “including” means “including, without limitation.”

 

(f)          “Leases” means all leases, licenses, concessions, occupancy
agreements, and other agreements affecting the use or occupancy of the Property
or any portion thereof, now or hereafter entered into and all guarantees of any
of the foregoing.

 

(g)          “Loan Obligations” means the Obligations, as such term is defined
in the Loan Agreement.

 

(h)          “Maintenance Obligations” means the obligation by Borrower to pay
the following in full when due:

 

(i)          all costs necessary to maintain the Property in good condition and
repair to the extent required in order to comply with all applicable Laws;

 

(ii)         all insurance premiums under policies maintained by Borrower and
covering the Property (except to the extent that Borrower has deposited funds
therefor with Administrative Agent); and

 

(iii)        all real estate taxes payable with respect to the Property (except
to the extent that Borrower has deposited funds therefor with Administrative
Agent).

 

(i)          “Rents” means all rents, issues and profits of the Property or any
part thereof.

 

ARTICLE II
NATURE AND SCOPE OF GUARANTY

 

2.1           Guaranty of Certain Obligations. Subject to the terms hereof,
effective immediately on the date hereof (and without any notice or further act
or condition of any kind), Guarantor hereby irrevocably and unconditionally
agrees that it shall be liable to the Administrative Agent for the ratable
benefit of the Lenders (and their respective successors and permitted assigns)
for the payment in full when due of all Guaranteed Obligations. Guarantor hereby
irrevocably and unconditionally covenants and agrees that it is liable for the
Guaranteed Obligations as a primary obligor and not merely as a surety.

 

2

 

  

2.2           Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment, and is not a guaranty of collection. This
Guaranty may not be revoked by Guarantor, and shall continue to be effective
with respect to any Guaranteed Obligations arising or created after any
attempted revocation by Guarantor and after Guarantor’s liquidation and
dissolution (and in any such event, this Guaranty shall be binding upon
Guarantor’s successors and assigns). The fact that, at any time, or from time to
time, the Loan Obligations or the Guaranteed Obligations may be increased or
reduced, shall not release or discharge the obligation of Guarantor to the
Administrative Agent for the ratable benefit of Lenders with respect to the
Guaranteed Obligations. This Guaranty may be enforced by the Administrative
Agent, and shall not be discharged by the assignment or negotiation of all or
part of any Note. This Guaranty shall survive any reinstatement of the Loan
Obligations or any portion thereof.

 

2.3           Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations, and the liabilities and obligations of Guarantor to Administrative
Agent and Lenders hereunder, shall not be reduced, discharged or released
because, or by reason, of any existing or future offset, claim or defense of
Borrower or any other Person against Administrative Agent or any Lender or
against payment of any Loan Obligations or Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Loan Obligations or the
Guaranteed Obligations (or the transactions creating any Loan Obligations or
Guaranteed Obligations) or otherwise (other than, in any such case, the defense
of payment of the Guaranteed Obligation in question).

 

2.4           Payment by Guarantor. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, upon demand by Administrative Agent
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, pay in lawful money of the United
States of America, the amount then due on the Guaranteed Obligations, to
Administrative Agent’s address as set forth herein. Such demand(s) may be made
at any time coincident with or after the time for payment of all or part of the
Guaranteed Obligations pursuant to the terms of the Loan Documents. Such demand
shall be deemed made, given and received in accordance with the notice
provisions hereof.

 

2.5           No Duty to Accelerate or Pursue Others. It shall not be necessary
for Administrative Agent (and Guarantor hereby waives any rights which Guarantor
may have to require Administrative Agent), in order to enforce the obligations
of Guarantor hereunder, first to (a) accelerate the Loan Obligations or the
Guaranteed Obligations or take any other action or exercise any remedy available
to it under any Loan Document or by operation of Law, (b) provide any notice to
or make any demand upon any Person other than the Guarantor, (c) institute suit
or exhaust its remedies against Borrower or others liable on the Loan
Obligations or the Guaranteed Obligations or any other Person, (d) enforce
Administrative Agent’s or Lenders’ rights against any collateral which shall
ever have been given to secure the Loan Obligations or the Guaranteed
Obligations, (e) enforce Administrative Agent’s or Lenders’ rights against any
other guarantors of the Loan Obligations or the Guaranteed Obligations, (f) join
Borrower or any other Person liable on the Loan Obligations or the Guaranteed
Obligations in any action seeking to enforce this Guaranty, (g) exhaust any
remedies available to Administrative Agent or any Lender against any collateral
which shall ever have been given to secure the Loan Obligations or the
Guaranteed Obligations, or (h) resort to any other means of obtaining payment of
the Loan Obligations or the Guaranteed Obligations. Neither Administrative Agent
nor any Lender shall be required to mitigate damages or take any other action to
reduce, collect or enforce the Loan Obligations or the Guaranteed Obligations.

 

2.6           Waivers. Guarantor acknowledges having reviewed the provisions of
the Loan Documents, and hereby waives notice of (i) any loans or advances made
by any Lender to Borrower, (ii) acceptance of this Guaranty, (iii) any
amendment, extension, increase, waiver, consent or other modification of the
Loan Agreement, Mortgage, or any other Loan Documents, (iv) the execution and
delivery by Borrower, Administrative Agent or any Lender of any other loan or
credit agreement or of Borrower’s execution and delivery of any promissory notes
or other documents arising under the Loan Documents or in connection with the
Loan Obligations or the Guaranteed Obligations, (v) the occurrence of any Event
of Default, (vi) any Lender’s transfer or disposition of its share of the Loan
Obligations or the Guaranteed Obligations, or any part thereof, (vii) sale or
foreclosure (or posting or advertising for sale or foreclosure) of any
collateral for the Loan Obligations or the Guaranteed Obligations, (viii)
protest, proof of nonpayment or default by Borrower, or (ix) except to the
extent expressly required by the terms hereof or the Loan Agreement, all demands
and notices of every kind in connection with this Guaranty or the Loan
Documents.

 

3

 

  

2.7           Payment of Expenses. In the event that Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantor shall, within
5 days following demand by Administrative Agent, pay Administrative Agent all
out of pocket costs and expenses (including court costs and reasonable
attorneys’ fees and disbursements) incurred by Administrative Agent or any
Lender in the enforcement hereof or the preservation of Administrative Agent’s
or Lenders’ rights hereunder. All costs and expenses will accrue interest at the
highest default rate in any instrument evidencing the Loan Obligations until
payment is actually received by the Administrative Agent. Subject to Section
7.14 hereof, the covenant contained in this Section shall survive the payment
and performance of the Guaranteed Obligations.

 

2.8           Effect of Bankruptcy. In the event that, pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law,
or any judgment, order or decision thereunder, Administrative Agent or any
Lender must rescind or restore any payment or any part thereof received by
Administrative Agent or such Lender in satisfaction of the Loan Obligations or
the Guaranteed Obligations, as set forth herein, then any prior release or
discharge from the terms of this Guaranty, or credit, given to Guarantor by
Administrative Agent or any Lender shall be without effect and this Guaranty
shall be restored and remain in full force and effect to the extent of such
payment so restored. It is the intention of Borrower and Guarantor that, subject
to Section 7.14 hereof, the Guarantor’s obligations hereunder shall not be
discharged except by Borrower’s indefeasible payment in full of the Guaranteed
Obligations, that in the event of any such rescission or restoration by
Administrative Agent or any Lender with respect to any payment as provided above
in this paragraph, then to the extent of such rescission or restoration the
Guaranteed Obligations shall also be restored and shall remain in effect.

 

2.9           Waiver of Subrogation, Reimbursement and Contribution.
Notwithstanding anything to the contrary contained in this Guaranty, Guarantor
hereby unconditionally and irrevocably defers, until the indefeasible payment in
full of the Loan Obligations, all rights it may now or hereafter have under any
agreement, at law or in equity (including, without limitation, any law
subrogating Guarantor to the rights of Administrative Agent or any Lender), to
assert any claim against or seek contribution, indemnification or any other form
of reimbursement from Borrower, or any other Person liable for payment of any or
all of the Guaranteed Obligations, for any payment made by Guarantor under or in
connection with this Guaranty.

 

2.10         Borrower. The term “Borrower” as used herein shall include any new
or successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale or transfer of Borrower
or any interest in Borrower.

 

2.11         Other Guaranties. This Guaranty is separate, distinct and in
addition to any liability or obligations that Borrower or any other guarantor
may have under any other guaranty or indemnity executed by Borrower or such
other guarantor in connection with the Loan Obligations.

 

ARTICLE III
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS

 

Guarantor hereby (i) consents and agrees to each of the following, and agrees
that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following,
except to the extent expressly required by the terms hereof, and (ii) waives any
common law, equitable, statutory or other rights (including without limitation,
except to the extent required by the terms hereof, rights to notice) which
Guarantor might otherwise have as a result of or in connection with any of the
following:

 

3.1           Modifications. Subject to Section 7.5 hereof, any amendment,
renewal, extension, increase, modification, alteration or rearrangement of all
or any part of the Loan Obligations, the Loan Agreement, the Mortgage, or any
other Loan Documents or any other document, instrument, contract or
understanding between Borrower and Administrative Agent or any Lender or any
other Person pertaining to the Loan Obligations or the Guaranteed Obligations,
or any failure of Administrative Agent to notify Guarantor of any such action.

 

4

 

  

3.2           Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by Administrative Agent or any Lender to
Borrower.

 

3.3           Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other Person at any time liable for
the payment of all or part of the Loan Obligations or the Guaranteed
Obligations; or any death or dissolution of Borrower or Guarantor or any sale,
lease or transfer of any or all of the assets of Borrower or Guarantor or any
changes in the shareholders, partners or members of Borrower or Guarantor; or
any reorganization of Borrower or Guarantor.

 

3.4           Invalidity of Guaranteed Obligations. The invalidity, illegality
or unenforceability against Borrower or any other Person at any time liable for
the payment of all or part of the Loan Obligations or the Guaranteed Obligations
or any document or agreement executed in connection with the Loan Obligations or
the Guaranteed Obligations for any reason whatsoever, including, without
limitation, the fact that (a) the Loan Obligations or the Guaranteed Obligations
or any part thereof exceeds the amount permitted by law, (b) the act of creating
the Loan Obligations or the Guaranteed Obligations or any part thereof is ultra
vires, (c) the officers or representatives executing the Loan Agreement, the
Mortgage, or any other Loan Documents or otherwise creating the Loan Obligations
or the Guaranteed Obligations acted in excess of their authority, (d) the Loan
Obligations or the Guaranteed Obligations violate applicable usury laws, (e)
Borrower or any other Person at any time liable for the payment of all or part
of the Loan Obligations or the Guaranteed Obligations has valid defenses (other
than payment), claims or offsets (whether at law, in equity or by agreement)
which render the Loan Obligations or the Guaranteed Obligations wholly or
partially unenforceable against or uncollectible from Borrower or any other
Person at any time liable for the payment of all or part of the Loan Obligations
or the Guaranteed Obligations, (f) the creation, performance or repayment of the
Loan Obligations or the Guaranteed Obligations (or the execution, delivery and
performance of any document or instrument representing part of the Loan
Obligations or the Guaranteed Obligations or executed in connection with the
Loan Obligations or the Guaranteed Obligations or given to secure the repayment
of the Loan Obligations or the Guaranteed Obligations) is illegal, uncollectible
or unenforceable, or (g) the Loan Agreement, the Mortgage or any of the other
Loan Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantor shall remain liable hereon regardless
of whether Borrower or any other Person be found not liable on the Loan
Obligations or the Guaranteed Obligations or any part thereof for any reason
(other than by reason of payment in full thereof).

 

3.5           Release of Obligors. Any full or partial release of the liability
of Borrower on the Loan Obligations or the Guaranteed Obligations or any part
thereof, or of any co-guarantors, or any other Person now or hereafter liable,
whether directly or indirectly, jointly, severally, or jointly and severally, to
pay, perform, guarantee or assure the payment of the Loan Obligations or the
Guaranteed Obligations, or any part thereof, it being recognized, acknowledged
and agreed by Guarantor that Guarantor may be required to pay the Guaranteed
Obligations in full without assistance or support of any other Person, and
Guarantor has not been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that any other Person will be
liable to pay or perform the Loan Obligations or the Guaranteed Obligations, or
that Administrative Agent or any Lender will look to any other Person to pay or
perform any of the Loan Obligations or the Guaranteed Obligations.

 

3.6           Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Loan Obligations or the Guaranteed Obligations.

 

3.7           Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) by any
Person of any collateral, property or security at any time existing in
connection with, or assuring or securing payment of, all or any part of the Loan
Obligations or the Guaranteed Obligations.

 

3.8           Care and Diligence. The failure of Administrative Agent, any
Lender or any other Person to exercise diligence or reasonable care in the
preservation, protection, enforcement, sale or other handling or treatment of
all or any part of any collateral, property or security, including but not
limited to any neglect, delay, omission, failure or refusal of Administrative
Agent or any Lender (a) to take or prosecute any action for the collection of
any of the Loan Obligations or the Guaranteed Obligations, (b) to foreclose, or
initiate any action to foreclose, or, once commenced, prosecute to completion
any action to foreclose upon any security therefor, or (c) to take or prosecute
any action in connection with any instrument or agreement evidencing or securing
all or any part of the Loan Obligations or the Guaranteed Obligations.

 

5

 

  

3.9           Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Loan Obligations or the Guaranteed
Obligations, or any part thereof, shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other security interest or
lien, it being recognized and agreed, as between Administrative Agent, Lenders
and Guarantor, that Guarantor is not entering into this Guaranty in reliance on,
or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral for the Loan Obligations or the
Guaranteed Obligations.

 

3.10         Offset. Any existing or future right of offset, claim or defense of
Borrower against Administrative Agent or any Lender, or any other Person, or
against payment of the Loan Obligations or the Guaranteed Obligations, whether
such right of offset, claim or defense arises in connection with the Loan
Obligations or the Guaranteed Obligations (other than the indefeasible payment
in full of the Guaranteed Obligations) or the transactions creating the Loan
Obligations and the Guaranteed Obligations.

 

3.11         Merger. The reorganization, merger or consolidation of Borrower
into or with any other Person.

 

3.12         Preference. Any payment by Borrower to Administrative Agent or any
Lender that is returned, recovered or otherwise paid, in whole or in part, in
settlement of a suit, claim or other demand seeking avoidance and recovery of
such payment as a preference or fraudulent conveyance under bankruptcy laws or
applicable state law, or if for any reason Administrative Agent or any Lender is
required to refund such payment or pay such amount to Borrower or any other
Person.

 

3.13         Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Loan Documents, the Loan Obligations, the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices Guarantor or increases the likelihood that
Guarantor will be required to pay the Guaranteed Obligations pursuant to the
terms hereof; and it is the unambiguous and unequivocal intention of Guarantor
that Guarantor shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the indefeasible payment in full of the Guaranteed Obligations.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

To induce Administrative Agent and Lenders to enter into the Loan Agreement, the
Mortgage and the other Loan Documents, and extend and maintain credit to
Borrower, Guarantor represents and warrants as of the date hereof to
Administrative Agent for the benefit of the Lenders as follows:

 

4.1           Benefit. Guarantor is an Affiliate of Borrower, and is the direct
legal and beneficial owner of 100% of the equity interests in Borrower, and has
received, or will receive, direct or indirect and substantial benefit from the
Loan.

 

4.2           Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
Borrower, and is familiar with the value of any and all collateral intended to
be created as security for the payment of the Loan Obligations and the
Guaranteed Obligations; however, as between Administrative Agent, Lenders and
Guarantor, Guarantor is not relying on such information, or the financial
condition of Borrower, the collateral or any other condition, as an inducement
to enter into this Guaranty.

 

4.3           No Representation by Administrative Agent or Lenders. Neither
Administrative Agent nor any Lender, nor any other Person on behalf of
Administrative Agent or any Lender, has made any representation, warranty or
statement to Guarantor in order to induce Guarantor to execute this Guaranty.

 

4.4           Guarantor’s Financial Condition. As of the date hereof, and after
giving effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is solvent and has assets which, fairly valued, exceed its
obligations, liabilities (including contingent liabilities fairly estimated) and
debts, and has property and assets sufficient to satisfy and repay its
obligations and liabilities, as and when the same become due.

 

6

 

  

4.5           Legality; Due Authorization; Enforceability. The execution,
delivery and performance by Guarantor of this Guaranty, and the consummation of
the transactions contemplated hereunder, do not and will not contravene or
conflict with any law, statute or regulation whatsoever to which Guarantor is
subject, or constitute a default under or result in the breach of, any
indenture, mortgage, charge, lien, or any contract, agreement or other
instrument to which Guarantor is a party or which may be applicable to
Guarantor. This Guaranty is a legal and binding obligation of Guarantor and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights and subject, as to enforceability, to general principals of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law.

 

4.6           Litigation. There are no actions, suits or proceedings at law or
in equity by or before any Governmental Authority or other agency now pending
or, to Guarantor’s knowledge, threatened, against or affecting Guarantor which
would reasonably be expected to materially adversely affect the ability of
Guarantor to perform its obligations under this Guaranty.

 

4.7           Survival. All representations and warranties made by Guarantor
herein shall survive the execution hereof.

 

ARTICLE V
SUBORDINATION OF CERTAIN INDEBTEDNESS

 

5.1           Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of any Person in whose
favor such debts or liabilities may, at their inception, have been, or may
hereafter be, created, or the manner in which they have been or may hereafter be
acquired by Guarantor. The Guarantor Claims shall include, without limitation,
all rights and claims of Guarantor against Borrower (arising as a result of
subrogation or otherwise) as a result of Guarantor’s payment of all or a portion
of the Guaranteed Obligations. After the occurrence and during the existence of
an Event of Default, or the occurrence of an event which would, with the giving
of notice or the passage of time, or both, constitute an Event of Default,
Guarantor shall not receive or collect, directly or indirectly, from Borrower or
any other Person, any amount upon the Guarantor Claims, until the indefeasible
payment in full of the Loan Obligations and the Guaranteed Obligations.

 

5.2           Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Borrower as debtor, Administrative Agent and Lenders shall have the
right to prove their respective claims in any such proceeding so as to establish
its rights hereunder and receive directly, from the receiver, trustee or other
court custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims. Guarantor hereby assigns such dividends and payments to
Administrative Agent for the benefit of the Lenders to the extent of the
Guaranteed Obligations. Should Administrative Agent receive, for application
against the Guaranteed Obligations, any dividend or payment which is otherwise
payable to Guarantor, and which, as between Borrower and Guarantor, shall
constitute a credit against the Guarantor Claims, then, upon the indefeasible
payment and performance in full to Administrative Agent and Lenders of the Loan
Obligations and the Guaranteed Obligations, Guarantor shall become subrogated to
the rights of Administrative Agent and Lenders to the extent that such payments
to Administrative Agent on the Guarantor Claims have contributed toward the
liquidation of the Guaranteed Obligations, and such subrogation shall be with
respect to that proportion of the Guaranteed Obligations which would have been
unpaid if Administrative Agent had not received dividends or payments upon the
Guarantor Claims.

 

7

 

  

5.3           Payments Held in Trust. In the event that, notwithstanding
anything to the contrary in this Guaranty, Guarantor should receive any funds,
payment, claim or distribution which is prohibited by this Guaranty, then
Guarantor agrees to hold in trust for Administrative Agent an amount equal to
the amount of all funds, payments, claims or distributions so received (but only
to the extent of the Guaranteed Obligations), and Guarantor further agrees that
it shall have absolutely no dominion over (or equitable or beneficial ownership
of) the amount of such funds, payments, claims or distributions so received, and
Guarantor covenants promptly to pay the same to Administrative Agent.

 

5.4           Liens Subordinate. Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon Borrower’s assets securing payment of the Loan Obligations and
the Guaranteed Obligations, regardless of whether such liens, security
interests, judgment liens, charges or other encumbrances in favor of Guarantor
or Administrative Agent presently exist or are hereafter created or attach.
Without the prior written consent of Administrative Agent, Guarantor shall not
(i) exercise or enforce any right it may have against Borrower, or (ii)
foreclose, repossess, sequester, or otherwise take steps, or institute any
action or proceeding (judicial or otherwise, including, without limitation, the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding), to enforce any liens, mortgages,
deeds of trust, security interests, collateral rights, judgments or other
encumbrances on assets of Borrower securing payment of the Guarantor Claims held
by Guarantor.

 

ARTICLE VI
COVENANTS

 

6.1           Financial Information. The Guarantor hereby represents and
warrants, as of the date hereof, that all financial statements of the Guarantor
heretofore delivered to the Administrative Agent by or on behalf of the
Guarantor are true and correct in all material respects and fairly present the
financial condition of the Guarantor as of the respective dates of such
financial statements. No material adverse change has occurred in any financial
condition reflected in any such financial statement since the date of such
financial statement. In addition, the Guarantor covenants that so long as the
Loan Obligations remain outstanding and unpaid, the Guarantor will, or will
cause the Borrower to, furnish to the Administrative Agent, unless otherwise
consented to in writing by the Administrative Agent, all of the financial
statements of the Guarantor specified in Section 5.3 of the Loan Agreement.

 

ARTICLE VII
MISCELLANEOUS

 

7.1           Waiver. No failure to exercise, and no delay in exercising, on the
part of Administrative Agent or any Lender, any right hereunder, shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right. The
rights of Administrative Agent hereunder shall be in addition to all other
rights provided by law. No modification or waiver of any provision of this
Guaranty, nor any consent to departure therefrom, shall be effective unless in
writing, and no such consent or waiver shall extend beyond the particular case
and purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand except to the extent such a notice or demand is
required by the terms hereof.

 

7.2           Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be in writing, and shall be either hand delivered or
sent, by (a) certified or registered U.S. mail, Return Receipt Requested, first
class postage prepaid, or (b) expedited prepaid delivery service, either
commercial (e.g., Federal Express or comparable national courier) or U.S. Postal
Service, with proof of attempted delivery. All notices to any party shall be
addressed to such party at its following address:

 

If to the Administrative Agent:

Sterling National Bank

400 Rella Blvd., P.O. Box 600

Montebello, New York 10901

Attention: Commercial Loan Department

 

8

 

 

With a copy to:

Windels Marx Lane & Mittendorf, LLP

156 West 56th Street

New York, New York 10019

Attn: Michael Clain, Esq.

 

If to the Guarantor:

Trinity Place Holdings, Inc.

717 Fifth Avenue

New York, New York 10022

Attn: Mr. Matthew Messinger

 

With a copy to:

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, New York 10036

Attn: James P. Godman, Esq.

 

Any party may give notice, in the manner permitted by this Section, designating
a new address in the United States for all notices to such party pursuant to
this Section, and such notice shall become effective upon receipt of such notice
by the other party or parties to this Guaranty.

 

7.3           Governing Law; Submission to Jurisdiction. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE SUBSTANTIVE LAWS OF THE STATE
OF NEW YORK AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. ANY LEGAL
SUIT, ACTION OR PROCEEDING AGAINST ADMINISTRATIVE AGENT OR GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN NEW YORK COUNTY, NEW YORK, AND ADMINISTRATIVE AGENT, LENDERS (BY THEIR
ACCEPTANCE HEREOF) AND GUARANTOR WAIVE ANY OBJECTIONS WHICH THEY MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND ADMINISTRATIVE AGENT, LENDERS (BY THEIR ACCEPTANCE
HEREOF) AND GUARANTOR HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. FURTHERMORE, THE GUARANTOR
AGREES AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS
PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING REFERRED TO ABOVE MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DIRECTED TO GUARANTOR AT THE
ADDRESS INDICATED IN THIS GUARANTY FOR SUCH PARTY.

 

7.4           Invalid Provisions. If any provision of this Guaranty is held to
be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, then such provision shall be fully severable,
and this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty.

 

7.5           Amendments and Waivers. No term or provision of this Guaranty may
be amended, waived or otherwise modified except pursuant an instrument in
writing executed by the party (or an authorized representative of the party)
against whom enforcement of such amendment, waiver or modification is sought.

 

7.6           Parties Bound; Assignment; Joint and Several. This Guaranty shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors, permitted assigns and legal representatives; provided,
however, that Guarantor may not, without the prior written consent of
Administrative Agent, assign any of its rights, powers, duties or obligations
hereunder.

 

7.7           Headings. Section headings are for convenience of reference only
and shall in no way affect the interpretation of this Guaranty.

 

9

 

  

7.8           Consideration. Guarantor is the direct, legal and beneficial owner
of 100% of the direct equity interests in Borrower and will substantially
benefit from the Loans made by Lenders to Borrower pursuant to the Loan
Agreement.

 

7.9           Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary, in making proof of this Guaranty, to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart, without impairing the legal effect of the
signatures thereon, and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

7.10         Rights and Remedies. If Guarantor becomes liable for any
indebtedness owing by Borrower to Administrative Agent or any Lender, by
endorsement or otherwise, other than under this Guaranty, then such liability
shall not be in any manner impaired or affected hereby, and the rights of
Administrative Agent and Lenders hereunder shall be cumulative of any and all
other rights that Administrative Agent and Lenders may ever have against
Guarantor. The exercise by Administrative Agent or any Lender of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.

 

7.11         Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND ADMINISTRATIVE AGENT WITH RESPECT TO GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF, EXCEPT AS PROVIDED IN THE LOAN DOCUMENTS. THIS GUARANTY
IS INTENDED BY GUARANTOR AND ADMINISTRATIVE AGENT AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN
GUARANTOR AND ADMINISTRATIVE AGENT, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND ADMINISTRATIVE
AGENT OR ANY LENDER RELATING TO THE GUARANTEED OBLIGATIONS.

 

7.12         Waiver of Right To Trial By Jury. GUARANTOR, AND BY THEIR
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT AND LENDERS, AGREE NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS GUARANTY OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY EACH OF ADMINISTRATIVE AGENT, LENDERS AND GUARANTOR, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED
TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF
THIS WAIVER.

 

7.13         No Third Party Beneficiaries. This Guaranty is solely between the
Guarantor and the Administrative Agent, and solely for the benefit of the
Administrative Agent, the Lenders and any subsequent holder or holders of any
Note, and nothing in this Guaranty, whether express or implied, shall be
construed to give any other Person any legal or equitable right, remedy or claim
under or in respect of this Guaranty.

 

10

 

  

7.14         Release of Maintenance Obligation on Cutoff Date. Guarantor shall
have no obligations with respect to Maintenance Obligations first occurring
after the earlier to occur of (x) the first anniversary of the date, if any, on
which Administrative Agent (or its designee) takes title to the Property by
foreclosure, deed-in-lieu of foreclosure or otherwise or (y) the first
anniversary of the date, if any, on which Borrower tenders a deed to the
Property to Administrative Agent (or its designee)(the earlier of the forgoing
dates, the “Cut-Off Date”), and the term “Guaranteed Obligations” shall be
deemed to exclude any Maintenance Obligations first occurring after the Cut-off
Date, notwithstanding anything to the contrary contained in this Guaranty;
provided that with respect to a tender of a deed that is not accepted by
Administrative Agent (or its designee), the Cut-Off Date shall not be deemed to
occur until Borrower and Guarantor, at their sole cost and expense, shall have
furnished to Administrative Agent a Phase I environmental assessment of the
Property (i) conducted by an environmental engineer or consultant reasonably
acceptable to Administrative Agent (but who shall in no event have less than ten
(10) years’ experience in conducting similar assessments on properties in the
general geographical location of the Property); (ii) covering such subjects as
are addressed in the Environmental Report and (iii) that concludes, in the
Administrative Agent’s reasonable discretion, that the Property does not contain
any Hazardous Substances in violation of applicable law.

 

[Balance of page intentionally left blank; signature page follows]

 

11

 

 

IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
above set forth.

 

  TRINITY PLACE HOLDINGS, INC.         By:       Name:     Title:

 

ACKNOWLEDGMENT(S)

 

STATE OF NEW YORK )   ) ss.: COUNTY OF NEW YORK )

 

On the _________ day of __________________, ______ before me, the undersigned, a
notary public in and for said state, personally appeared
________________________________________ personally known to me or proved to me
on the basis of satisfactory evidence to be the individual whose names) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signatures) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.

 

        Notary Public  

 

[Signature page to Carveout Guaranty]

 

12

 

 



IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - x     :   In
re : Chapter 11   :   FILENE's BASEMENT, LLC, et al.,1 : Case No. 11-13511 (KJC)
  :   Reorganized Debtors. : Jointly Administered   :     : Hearing
Date:  January 21, 2015, at 11:00 a.m. (ET) - - - - - - - - - - - - - - - - - -
- - - - - - - - - - - - - - - x Objections Due:  January 14, 2015, at 4:00 p.m.
(ET)      

 

NOTICE OF REORGANIZED DEBTORS’ MOTION FOR AN ORDER (I) AUTHORIZING THE
REORGANIZED DEBTORS TO ENTER INTO SECURED DEBT FINANCING AND EFFECTUATE THE
TRANSACTIONS CONTEMPLATED THEREIN; (II) AUTHORIZING THE REORGANIZED DEBTORS TO
DEVELOP, SELL, AND/OR OTHERWISE TRANSFER SYMS OWNED REAL ESTATE, INCLUDING THE
TRINITY PROPERTY, PURSUANT TO THE PLAN; AND (III) GRANTING RELATED RELIEF

 

PLEASE TAKE NOTICE that on December 31, 2014, the reorganized debtors in the
above-captioned jointly administered cases (the “Reorganized Debtors”) filed the
Reorganized Debtors’ Motion For An Order (I) Authorizing The Reorganized Debtors
To Enter Into Secured Debt Financing And Effectuate The Transactions
Contemplated Therein; (II) Authorizing The Reorganized Debtors To Develop, Sell,
And/Or Otherwise Transfer Syms Owned Real Estate, Including The Trinity
Property, Pursuant To The Plan; And (III) Granting Related Relief (the
“Motion”).

 

PLEASE TAKE FURTHER NOTICE that any party wishing to oppose the entry of an
order granting the relief requested in the Motion must file a response or
objection (“Objection”) to the Motion with the Clerk of the United States
Bankruptcy Court for the District of Delaware, 824 N. Market Street, 3rd Floor,
Wilmington, Delaware 19801 on or before January 14, 2015, at 4:00 p.m. (Eastern
Time) (the “Objection Deadline”). At the same time, you must serve such
Objection on the undersigned counsel for the Reorganized Debtors so as to be
received by the Objection Deadline.

 

PLEASE TAKE FURTHER NOTICE THAT A HEARING ON THE RELIEF REQUESTED IN THE MOTION,
IF NECESSARY, WILL BE HELD ON JANUARY 21, 2015, AT 11:00 A.M. (EASTERN TIME)
BEFORE THE HONORABLE KEVIN J. CAREY AT THE UNITED STATES BANKRUPTCY COURT FOR
THE DISTRICT OF DELAWARE, 824 N. MARKET STREET, 5TH FLOOR, COURTROOM #5,
WILMINGTON, DELAWARE 19801. ONLY PARTIES WHO HAVE FILED A TIMELY OBJECTION WILL
BE HEARD AT THE HEARING.



 

 



1The Reorganized Debtors and the last four digits of their respective taxpayer
identification numbers are as follows: Filene's Basement, LLC (8277), Syms Corp.
(5228), Syms Clothing, Inc. (3869), and Syms Advertising Inc. (5234). The
Reorganized Debtors’ address is 717 Fifth Avenue, Suite 1303, New York, NY
10022.



 

 

 

 



IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

 

Dated: December 31, 2014 MORRIS, NICHOLS, ARSHT & TUNNELL LLP Wilmington,
Delaware     /s/ William M. Alleman, Jr.   Robert J. Dehney (Bar No. 3578)  
Curtis S. Miller (Bar No. 4583)   William M. Alleman, Jr. (Bar No. 5449)   1201
North Market Street   P.O. Box 1347   Wilmington, DE 19899-1347   Telephone:
(302) 658-9200   Fax: (302) 658-3989       Counsel for Reorganized Debtors



 

2

 